Exhibit 10.1



[●]:  THE IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED


AGREEMENT TO ENTER INTO LEASE AND PURCHASE OPTION


This AGREEMENT TO ENTER INTO LEASE AND PURCHASE OPTION (this “Agreement”) is
made as of June 5, 2020 (the “Effective Date”), by and between Pacific Gas and
Electric Company, a California corporation (“PG&E”), and TMG BAY AREA
INVESTMENTS II, LLC, a Delaware limited liability company (“TMG”; and together
with PG&E, the “Parties” and each a “Party”).


RECITALS


A.          TMG intends to cause its subsidiary BA2 300 LAKESIDE LLC
(“Landlord”) to purchase that certain real property commonly known as the
Lakeside Project, located in Oakland, California, with Assessor’s Parcel Number
8-652-1-5 (the “Project”) pursuant to that certain Agreement of Sale and
Purchase, dated as of February 28, 2020 by and between TMG and SIC – Lakeside
Drive, LLC, a Delaware limited liability company, (as amended through the
Effective Date, collectively, the “PSA”).


B.          Concurrently with the close of escrow and Landlord’s purchase of the
Project under the PSA (the “Closing”), TMG intends to cause Landlord to lease
office space within that certain building located on the Project commonly known
as 300 Lakeside Drive (the “Building”) to PG&E, and grant PG&E an option to
purchase the Building, along with rights, title, and interests to the land
thereunder (the “Lease and Purchase Option”) pursuant to that certain Office
Lease, by and between Landlord and PG&E, as tenant, as attached hereto as
Exhibit A (the “Lease Agreement”).  The purchase of the Project by Landlord
under the PSA together with the Lease and Purchase Option under the Lease
Agreement are collectively referred to herein as the “Transaction”.


C.          PG&E is a debtor in the chapter 11 cases currently pending before
the United States Bankruptcy Court for the Northern District of California (the
“Bankruptcy Court”) (Lead Case No. 19-30088 (DM)) (the “Chapter 11 Cases”), and
intends to enter into the Lease Agreement subject to the conditions set forth
herein.


D.          The Board of Directors of PG&E has approved this Agreement and the
Lease Agreement.


E.          PG&E and TMG both desire for PG&E to obtain Bankruptcy Court
approval of this Agreement and the Lease Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1.           Agreement to Lease.


a.          TMG agrees to cause Landlord to enter into, and PG&E agrees to enter
into, the Lease Agreement contingent solely upon the satisfaction of the
following conditions: (i) the Closing (the parties obligations related to which
are described in  Section 3 hereof); (ii) entry of an order by the Bankruptcy
Court authorizing PG&E’s entry into this Agreement and the Lease





--------------------------------------------------------------------------------



 
Agreement that is not stayed and either: (A) the expiration of all applicable
appeal periods applicable to the Bankruptcy Approval with no appeal having been
taken, or (B) any appeal of the Bankruptcy Approval is (i) dismissed, denied,
vacated or (ii) otherwise resolved provided that any resolution pursuant to this
clause (ii) is reasonably satisfactory to PG&E, TMG and TMG’s lender (the
“Bankruptcy Approval”), (the parties obligations related to which are described
in Section 2 hereof); (iii) the issuance to PG&E of an ALTA leasehold policy of
title insurance insuring the leasehold estate and the option to purchase the fee
simple estate in the Building created by the Lease Agreement as vested in PG&E
(the “Title Insurance Policy”), including permitted exceptions shown on Exhibit
B hereto or as may be approved by PG&E in its reasonable discretion, by a
reputable title insurance company selected by PG&E and licensed to do business
in the State of California (collectively, (i) through (iii), the “Conditions”).


b.    TMG shall provide PG&E with written notice ten (10) business days prior to
the anticipated date for the Closing (the “Projected Closing Date”).  At least
five (5) business days prior to the Projected Closing Date, PG&E shall and TMG
shall cause Landlord to deliver into escrow: (i) duly executed signatures to the
Lease Agreement; (ii) duly notarized signatures on the Memorandum of Lease and
Option contemplated by Section 35.9 of the Lease Agreement (the “Memo”); and
(iii) duly notarized signatures on the Closing SNDA (as defined below), if
applicable, which signature pages shall not be considered delivered except as
provided in Section 1.c. below.


c.    Upon the date of satisfaction of the Conditions, the Parties shall cause
the escrow agent to: (i) insert the date on which the Conditions were all
satisfied as the Lease Date in the Basic Information of the Lease Agreement and
into the Memo and the Closing SNDA, if any; (ii) insert the Landlord’s payment
address into the Lease Agreement in the Basic Information of the Lease
Agreement; (iii) replace the Baseline Conditions in the attached form of Lease
Agreement with the Commencement Baseline Conditions (as defined below); (iv)
record the Memo and the SNDA; and (v) cause the issuance of the Title Insurance
Policy, and PG&E shall deliver to Landlord the LOC required under Section 31.5
of the Lease Agreement.


d.    At least ten (10) business days before the Closing (i) TMG shall provide
PG&E notice of any updates needed to the Baseline Conditions as a result of
changed circumstances to make all terms of the Landlord Certificate correct as
of such date (the “Commencement Baseline Conditions”).   In the event that any
changes to the Baseline Conditions are Prohibited Changes (as defined in Exhibit
C), PG&E shall have the option of terminating this Agreement by notice to TMG on
or before the date that is three (3) business days later, and (ii) if Landlord
intends to obtain debt financing in order to purchase the Property at Closing,
Landlord shall deliver a proposed draft SNDA contemplated by Section 21.1 of the
Lease Agreement and TMG and PG&E shall use commercially reasonable efforts to
negotiate with the proposed lender to finalize an SNDA providing the protections
to PG&E contemplated by Section 21.1 of the Lease Agreement (the “Closing
SNDA”).  For avoidance of doubt PG&E’s obligations under this Section 1.d. shall
not include any obligation to accept a Closing SNDA that does not satisfy the
provisions of Section 21.1 of the Lease Agreement.


2.           Bankruptcy Court Approval.  PG&E shall file with the Bankruptcy
Court a motion to seek authorization to enter into this Agreement and the Lease
Agreement upon the conditions set forth herein, such filing to occur on or
before June _, 2020 provided that TMG has provided




2

--------------------------------------------------------------------------------



 
approval of the redactions pursuant to the last sentence hereof on or before
______, 2020.  PG&E’s obligations under this Agreement will be subject to and
conditioned upon receipt of Bankruptcy Approval.  PG&E shall provide TMG with
copies of such motion at least 24 hours prior to filing them with the Bankruptcy
Court and PG&E shall use commercially reasonable efforts to provide TMG with
copies of any related pleading, including without limitation any reply that PG&E
files with respect to the Motion at least 24 hours prior to filing them with the
Bankruptcy Court.  In no event shall PG&E make public the terms or content of
the PSA without the prior written consent of TMG.  In addition, PG&E shall
redact the Lease Agreement to exclude confidential information about the PSA or
the Project, which redaction shall be reasonably approved by TMG prior to
submittal but no later than June 7, 2020.  Notwithstanding the forgoing the
parties understand and agree that the restrictions in this Section 2 shall not
limit either parties obligations to comply with any court orders or legal
requirements.


3.          Obligations to Purchase the Project. TMG shall be obligated to
perform all of its obligations under the PSA and cause the Closing to occur
pursuant to the terms of the PSA subject to: (a) the occurrence of Bankruptcy
Approval; (b) PG&E’s performance in all material respects of its obligations
hereunder (including the provisions of Section 1.d. relating to the Closing
SNDA; (c) there having been no prior termination of this Agreement under the
terms hereof; (d) Seller’s performance in all material respects of its
obligations under the PSA; (e) there being no material adverse change in the
condition of the Project after the Effective Date; and (f) TMG obtaining a loan
(the “Loan”) for the acquisition of the Property and the capital improvement
required under the Lease on terms (“Minimum Financing Terms”) no less favorable
than those described on the attached Exhibit D (this item (f) shall be referred
to as the “Financing Contingency”); provided, however that TMG shall be
obligated to use commercially reasonable efforts to cause all of the foregoing
conditions to be satisfied, including using commercially reasonable efforts to:
close on financing that is at least as favorable to TMG as the Minimum Financing
Terms; and cause satisfaction of any conditions to Closing under the PSA that
are within TMG’s control and are consistent with TMG’s obligations under the
PSA. PG&E shall be obligated to reasonably cooperate with TMG, at no out of
pocket cost or expense and at no liability to PG&E, in connection with efforts
to cause the Financing Contingency to be satisfied.  For avoidance of doubt
TMG’s obligations under this Section 3 shall not include any obligation to
accept a Loan that contains any terms less favorable to TMG than any of the
Minimum Financing Terms and TMG shall have absolutely no obligations or
liability to PG&E if Closing fails to occur due to failure of any of the
conditions set forth in this Section 3 unless such failure is cause by a breach
of TMG’s failure to use commercially reasonable efforts as set forth above.


4.          Termination. Unless the Parties otherwise agree in writing, this
Agreement shall automatically terminate and be of no further force and effect
and neither Party shall have any obligation to enter into the Lease Agreement:


a.     if the Lease Agreement has not been entered into (other than as a result
of either party wrongfully refusing to do so after all conditions specified
above have been satisfied) by December 15, 2020;


b.     upon entry of an order by the Bankruptcy Court denying PG&E’s motion to
authorize its entry into this Agreement and the Lease Agreement; or




3

--------------------------------------------------------------------------------



 
c.     if the PSA is terminated prior to Closing.


5.           Approval of Disclosure.  Subject to the terms of Section 2, it is
understood and agreed by the Parties that in order to effectuate the intent of
this Agreement, it may be necessary or appropriate for PG&E to make public
disclosures of the terms of this Agreement and the Lease Agreement and
notwithstanding any prior confidentiality agreements of the Parties to the
contrary the Parties agree to such public disclosures.


6.           Time of Essence. It is understood and agreed by the Parties that
time is of the essence in the performance of the obligations of this Agreement.


7.          Binding on Successors. Subject to Sections 8 and 10 below, the
rights and obligations of the Parties under this Agreement shall inure to the
benefit of and bind their respective heirs, successors and permitted assigns.


8.          Assignment. This Agreement may be assigned by PG&E without TMG’s
consent in circumstances where PG&E would be permitted to assign the Lease
Agreement pursuant to Section 17.9 thereof without TMG’s consent. TMG may not
assign its rights under this Agreement.


9.          Counterparts; Digital Signatures.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which taken together shall constitute one and the same agreement.  Each Party
(i) has agreed to permit the use, from time to time, of telecopied handwritten
signatures in order to expedite the Transaction contemplated by this Agreement,
(ii) intends to be bound by its telecopied handwritten signature, (iii) is aware
that the other will rely on the telecopied handwritten signature, and (iv)
acknowledges such reliance and waives any defenses (other than fraud) to the
enforcement of any document based on the fact that a signature was sent by
telecopy.  As used herein, the term “telecopied signature” shall mean any
handwritten signature sent via facsimile or via email in portable document
format (“.pdf”) but does not include any computer-generated signature or any
other signature that is not handwritten.


10.         Effectiveness; Indemnity. This Agreement shall be effective and
binding on TMG on the Effective Date. Upon the Effective Date, TMG and PG&E
shall proceed in good faith to seek Bankruptcy Approval; however, no provision
of this Agreement shall be binding on PG&E until such Bankruptcy Approval is
obtained but will be binding on PG&E after Bankruptcy Approval. Each Party shall
indemnify the other Party for any losses, costs or damages arising from its
breach of any term of this Agreement; provided, however, that neither Party
shall be liable for more than $5,000,000 in damages for breach of this
Agreement.


11.        Status Updates.   At all times following the date of this Agreement
TMG shall use reasonable efforts to keep PG&E informed of the status of the PSA
and closing thereunder, any changes to the equity commitments of TMG and TMG’s
pursuit of a Loan and satisfaction of the Financing Contingency.    Without
limiting the foregoing, TMG shall: (a) report to PG&E at least every two weeks
regarding the status of TMG’s discussions with lenders; (b) respond to request
for status updates posed by PG&E; and (c) provide to counsel for PG&E copies of
the following information: (i) all loan solicitation documentation; (ii) loan
proposals and commitment letters; (iii) draft loan documents; and (iv)
correspondence from counsel for TMG to counsel for Lenders.


[Signature Page Follows]


4

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the Effective Date.



 
PG&E:


Pacific Gas and Electric Company, a California corporation
         


By:
/s/ William D. Johnson       Name: William D. Johnson       Title: CEO and
President          




 
TMG:


TMG BAY AREA INVESTMENTS II, LLC, a Delaware limited liability company
         


By:
/s/ Matt Field       Name: Matt Field       Title: President          














[Signature Page to Agreement to Enter into Lease and Purchase Option]

--------------------------------------------------------------------------------




Exhibit A











OFFICE LEASE






LAKESIDE TOWER
OAKLAND, CALIFORNIA










LANDLORD:




BA2 300 LAKESIDE LLC,
a Delaware limited liability company






AND






TENANT:






PACIFIC GAS AND ELECTRIC COMPANY,
a California corporation





--------------------------------------------------------------------------------



TABLE OF CONTENTS




Page


1.
Definitions
1
 
1.1.
Terms Defined
1
 
1.2.
Certain Defined Terms
11
2.
Lease of Premises
11
3.
Term; Delivery of Each Phase; Condition and Acceptance of Premises
11
 
3.1.
Term
11
 
3.2.
Delivery of the Premises
12
 
3.3.
Intentionally deleted.
13
 
3.4.
Condition and Acceptance of Each Phase of the Premises
13
 
3.5.
Confirmation of Commencement Date and Delivery Dates
13
4.
Rent
14
 
4.1.
Obligation to Pay Base Rent
14
 
4.2.
Manner of Rent Payment
14
 
4.3.
Additional Rent
14
 
4.4.
Late Payment of Rent; Interest
14
5.
Calculation and Payments of Escalation Rent
14
 
5.1.
Estimated Escalation Rent
14
 
5.2.
Statements and Adjustment
15
 
5.3.
Audit Rights
15
 
5.4.
Cost Pools
16
 
5.5.
Proration for Partial Year
17
 
5.6.
Accounting Practices
17
 
5.7.
Actual Expenses; Timing Limitations
17
 
5.8.
Property Taxes; Project Assessed by SBE
17
 
5.9.
Escalation Rent after Delivery of Phase A Tenant
18
6.
Impositions Payable by Tenant
19
7.
Use of Premises
19
 
7.1.
Permitted Use
19
 
7.2.
No Violation of Requirements
19







i

--------------------------------------------------------------------------------




 
7.3.
Compliance with Requirements
19
 
7.4.
No Nuisance
20
 
7.5.
Environmental Laws; Use of Hazardous Materials
20
8.
Building Services and Utilities
21
 
8.1.
Standard Tenant Services
21
 
8.2.
Energy Efficiency
22
 
8.3.
Over-standard Tenant Use
22
 
8.4.
Interruption of Use
23
 
8.5.
Abatement Events
23
 
8.6.
Provision of Additional Services
23
 
8.7.
Utilities and Janitorial Services
24
9.
Repairs and Maintenance
24
10.
Alterations to Premises
25
 
10.1.
Landlord Consent; Procedure
25
 
10.2.
General Requirements
25
 
10.3.
Landlord’s Right to Inspect
26
 
10.4.
Tenant’s Obligations Upon Completion
26
 
10.5.
Repairs
26
 
10.6.
Ownership and Removal of Alterations
26
 
10.7.
Minor Alterations
27
 
10.8.
Landlord’s Fee
27
11.
Liens
27
12.
Damage or Destruction
27
 
12.1.
Obligation to Repair
27
 
12.2.
Landlord’s Election
28
 
12.3.
Tenant’s Election
28
 
12.4.
Cost of Repairs
28
 
12.5.
Damage at End of Term
29
 
12.6.
Waiver of Statutes
29
13.
Eminent Domain
29
 
13.1.
Effect of Taking
29
 
13.2.
Condemnation Proceeds
30
 
13.3.
Restoration of Premises
30







ii

--------------------------------------------------------------------------------




 
13.4.
Taking at End of Term
30
 
13.5.
Tenant Waiver
30
14.
Insurance
30
 
14.1.
Liability Insurance
31
 
14.2.
Form of Policies
32
 
14.3.
[Intentionally Omitted.]
32
 
14.4.
Tenant’s Self- Insurance
32
 
14.5.
Landlord’s Insurance
33
15.
Waiver of Subrogation Rights
35
16.
Tenant’s Waiver of Liability and Indemnification
36
 
16.1.
Waiver and Release
36
 
16.2.
Indemnification of Landlord
36
 
16.3.
Indemnification of Tenant
37
17.
Assignment and Subletting
37
 
17.1.
Compliance Required
37
 
17.2.
Request by Tenant; Landlord Response
38
 
17.3.
Standards and Conditions for Landlord Approval
38
 
17.4.
Costs and Expenses
38
 
17.5.
Payment of Excess Rent and Other Consideration
39
 
17.6.
Assumption of Obligations; Further Restrictions on Subletting
39
 
17.7.
No Release
39
 
17.8.
No Encumbrance; No Change in Permitted Use
40
 
17.9.
Right to Assign or Sublease Without Landlord’s Consent
40
18.
Rules and Regulations
41
19.
Entry of Premises by Landlord; Modification to Common Areas
41
 
19.1.
Entry of Premises
41
 
19.2.
Renovations
41
 
19.3.
Waiver of Claims
42
20.
Default and Remedies
42
 
20.1.
Events of Default
42
 
20.2.
Landlord’s Remedies Upon Occurrence of Event of Default
43
 
20.3.
Damages Upon Termination
44
 
20.4.
Computation of Certain Rent for Purposes of Default
44







iii

--------------------------------------------------------------------------------




 
20.5.
Landlord’s Right to Cure Defaults
44
 
20.6.
Waiver of Forfeiture
45
 
20.7.
Remedies Cumulative
45
 
20.8.
Landlord’s Default
45
 
20.9.
Tenant’s Self-Help
45
21.
Encumbrances; Subordination, Attornment and Nondisturbance
46
 
21.1.
Encumbrances
46
 
21.2.
Notice to Encumbrancer
47
 
21.3.
Rent Payment Direction
47
22.
Sale or Transfer by Landlord; Lease Non-Recourse
47
 
22.1.
Transfer by Landlord
47
 
22.2.
Release of Landlord on Transfer
47
 
22.3.
Lease Nonrecourse to Landlord; Limitation of Liability
48
 
22.4.
Limitation of Liability of Tenant
48
23.
Estoppel Certificate
48
 
23.1.
Procedure and Content
49
 
23.2.
Effect of Certificate
49
 
23.3.
Landlord Certificate
49
24.
No Light, Air, or View Easement
49
25.
Holding Over
50
26.
Bicycle Spaces
50
27.
Waiver
50
28.
Notices; Tenant’s Agent for Service
50
29.
Parking
51
 
29.1.
Exclusive Use Spaces
51
 
29.2.
No Other Parking Spaces
52
 
29.3.
Management of Parking Facility
52
 
29.4.
Waiver of Liability
52
 
29.5.
Third Party Owner of Parking Facility
52
30.
[Intentionally Omitted]
52
31.
Grant of Purchase Option
52
 
31.1.
Purchase Option
53
 
31.2.
Purchase Option Period
53







iv

--------------------------------------------------------------------------------




 
31.3.
Exercise of Purchase Option
54
 
31.4.
Purchase Price
55
 
31.5.
Option Payment Letter of Credit
55
 
31.6.
Landlord Covenants
56
 
31.7.
Landlord Certificate
57
 
31.8.
Subdivision
57
 
31.9.
Remedies; Return of Option Payment Letter of Credit
58
32.
Roof Garden
60
33.
Tenant’s Signage
60
 
33.1.
Tenant’s Building Sign
60
 
33.2.
Conditions
60
 
33.3.
Removal
61
 
33.4.
No Representations
61
 
33.5.
[●]
61
34.
Communications, Computer Lines, and Equipment
61
 
34.1.
Lines; Identification Requirements
61
 
34.2.
Interference
62
 
34.3.
Roof-Top Equipment
62
35.
Miscellaneous
63
 
35.1.
No Joint Venture
63
 
35.2.
Successors and Assigns
63
 
35.3.
Severability
63
 
35.4.
Entire Agreement
63
 
35.5.
Governing Law
64
 
35.6.
Mandatory Negotiation and Mediation
64
 
35.7.
Standards of Performance and Approvals
65
 
35.8.
Brokers
65
 
35.9.
Memorandum of Lease and Option
65
 
35.10.
Quiet Enjoyment
65
 
35.11.
Force Majeure
66
 
35.12.
Surrender of Premises
66
 
35.13.
Intentionally Omitted
66
 
35.14.
Exhibits
66







v

--------------------------------------------------------------------------------




 
35.15.
Survival of Obligations
66
 
35.16.
Time of the Essence
67
 
35.17.
Waiver of Trial By Jury
67
 
35.18.
Consent to Venue; Waiver of Counterclaim
67
 
35.19.
Financial Statements
67
 
35.20.
Modification of Lease
67
 
35.21.
No Option
67
 
35.22.
Independent Covenants
68
 
35.23.
Compliance with Anti-Terrorism Law
68
 
35.24.
Rent Not Based on Income
68
 
35.25.
Tenant’s Authority
68
 
35.26.
Hazardous Materials Disclosure
68
 
35.27.
Accessibility Disclosure
68
 
35.28.
24/7 Access
69
 
35.29.
Counterparts
69
36.
Security Deposit Letter of Credit
63





vi

--------------------------------------------------------------------------------



OFFICE LEASE


LAKESIDE TOWER


OAKLAND, CALIFORNIA


This Basic Lease Information is incorporated into and made a part of this
Lease.  Each reference in this Lease to the Basic Lease Information shall mean
the applicable information set forth in the Basic Lease Information, except that
in the event of any conflict between an item in the Basic Lease Information and
any other provision of this Lease, this Lease shall control.


Lease Date:
______________, 2020 [to be dated as set forth in the Agreement to Lease]
 
Landlord:
BA2 300 LAKESIDE LLC,
a Delaware limited liability company
 
Tenant:
PACIFIC GAS AND ELECTRIC COMPANY,
a California corporation
 
Tenant’s Address for Notices:
Corporate Real Estate Transactions Dept.
Pacific Gas and Electric Company
P.O. Box 770000, Mail Code N131
San Francisco, CA 94177
OR
245 Market Street, Room 1377
San Francisco, CA 94105
 
With a copy to:
Law Department
Pacific Gas and Electric Company
P.O. Box 7442
San Francisco, CA 94120
Attn: Sr. Director & Counsel,
Contracts Section (Real Estate)
OR
77 Beale Street, Mail Code B30A
San Francisco, CA 94105
Attn: Sr. Director & Counsel,
Contracts Section (Real Estate)
 
With a copy to:
Pillsbury Winthrop Shaw Pittman LLP
Four Embarcadero Center, Suite 2200
San Francisco, California 94111
Attention:  Rachel B. Horsch, Esq.
Telephone: (415) 983-1193
Facsimile: (415) 983-1200





1

--------------------------------------------------------------------------------




  Email: rachel.horsch@pillsburylaw.com
Landlord’s Address for Notices:
BA2 300 LAKESIDE LLC
c/o TMG Partners
100 Bush Street, 26th Floor
San Francisco, California  94104
Attn:  Lynn Tolin
 
With a copy to:
 
BA2 300 LAKESIDE LLC
c/o TMG Partners
100 Bush Street, 26th Floor
San Francisco, California  94104
Attn:  Scott Verges, General Counsel
 
Landlord’s Address for Payments:
_____________________ [to be added prior to execution]
_____________________
_____________________
 
Project:
The office project located in the City of Oakland, County of Alameda, State of
California, which is an approximately 7 acre site containing a full city block
bounded by Webster Street to the west, 21st Street to the north, Harrison Street
to the east, and 20th Street to the south, and including (i) the Building (as
defined below), (ii) the buildings known as the 20th Street Mall and the Webster
Street Mall, respectively (each, including the Building, being sometimes
referred to herein as a “Project Building”), and (iii) a 5-story Parking
Facility currently containing approximately 1,405 parking stalls (the “Parking
Facility”) that is topped with a landscaped roof garden (the “Roof Garden”), and
the land (improved with landscaping and other improvements) upon which the
foregoing are located, all of which is depicted on the Site Plan attached hereto
as Exhibit A; provided, however, Landlord reserves the right to make changes to
the Project as described in Article 19 of this Lease, subject to the
restrictions stated therein, and as otherwise permitted by this Lease or any
other written agreement approved by Tenant.
 
Building:
The existing 28-story office building, containing approximately 910,000 rentable
square feet of office space and commonly referred to as 300 Lakeside Tower,
Oakland, CA.
 







2

--------------------------------------------------------------------------------



Premises:
Approximately 902,098 rentable square feet of space comprising the entire
rentable square footage of the Building (excluding Suites 120, 130 and A21) as
further described in Exhibit B attached hereto and incorporated herein by
reference, which shall be delivered to Tenant as set forth in this Lease,
generally in two phases ( “Phase A” and “Phase B”, respectively, and each a
“Phase”), with each of Phase A and Phase B consisting of subdivided spaces, each
as set forth in Schedule 1, as Schedule 1 may be modified from time to time by
Landlord as described in Section 3.2 of the Lease (a “Sub-Phase”), as follows:
 
(a) Phase A shall consist of approximately 714,811 rentable square feet of space
in the Building as further described in Exhibit B attached hereto and shall be
delivered by Landlord to Tenant in the Sub-Phases as described in Schedule 1, as
Schedule 1 may be adjusted by Landlord as described in Section 3.2 of this
Lease; and
 
(b) Phase B shall consist of the approximately 187,287 rentable square feet of
space in the Building as further described in Exhibit B attached hereto and
shall be delivered by Landlord to Tenant in the Sub-Phases as described in
Schedule 1, as Schedule 1 may be adjusted by Landlord as described in Section
3.2 of this Lease.
 
The term “Premises” shall initially mean the rentable square footage of the
first Sub-Phase of Phase A delivered to Tenant in the condition required under
this Lease. As of each subsequent Delivery Date, the term “Premises” shall be
modified to mean (i) the Phases and Sub-Phases previously delivered to Tenant,
and (ii) the additional Phases and Sub-Phases delivered to Tenant on such
Delivery Date, so that, ultimately, as of the last Delivery Date, the term
“Premises” shall include each Phase, and shall be comprised of all of the
leasable area of the Building other than the following: (a) Suite 130, which
contains approximately 1,900 rentable square feet of space in the Building to be
used by Landlord as a property management office or for other Project-related
uses, (b) Suite A21, which contains approximately 903 rentable square feet and
used by Building ownership as the Building vault and archives, and (c) Suite
120, which contains approximately 5,155 rentable square feet of space in the
Building for retail space.
 
The portions of each Sub-Phase of the Premises that are to be improved as office
space are identified on Schedule 1 and are referred to herein as “Office Space”.
 







3

--------------------------------------------------------------------------------



Delivery Date:
The date determined pursuant to Section 3.2 for any Sub-Phase of Phase A or
Phase B.
 
Commencement Date:
The first Delivery Date of any Sub-Phase of Phase A.
 
Term:
The period commencing on the Commencement Date and ending on the Expiration Date
(or any earlier date on which this Lease is terminated as provided herein).
 
Expiration Date:
As of the Commencement Date, the Expiration Date shall be the last day of the
four hundred nineteenth (419th) full calendar month after the Commencement Date.
 
Base Rent (Industrial Gross):
Starting on the Commencement Date and continuing through the last day of the
12th full calendar month of the Term, Base Rent (on an annual basis) shall be
$57.00 per rentable square foot of the Premises, subject to adjustment as set
forth in the Work Letters.
 
 
Effective as of the first day of the first calendar month following the first
anniversary of the Commencement Date and on each subsequent anniversary
thereafter until the Expiration Date, the Base Rent then in effect shall be
increased by three percent (3%) of the Base Rent then in effect.
 
Tenant’s Proportionate Share:
A fraction, the numerator of which is initially the total rentable square
footage of the portion of the Premises delivered to Tenant on the Commencement
Date and the denominator of which is the rentable square footage of the
Building.  As of each subsequent Delivery Date, the numerator of such fraction
shall be increased to include the additional rentable square footage added to
the Premises on such date, so that, ultimately, as of the date on which all of
the Phases of the Premises have been delivered to Tenant, Tenant’s Proportionate
Share shall be 99.1%.
 
Base Year:
Calendar year 2022
 
Security Deposit:
Seventy Five Million Dollars ($75,000,000.00) in the form of an irrevocable and
unconditional negotiable standby letter of credit as further described in this
Lease.
 
Permitted Use:
General office use and such associated ancillary legal uses to the extent
permitted in the applicable zoning ordinance of the City of Oakland, and for no
other uses or purposes.
 





4

--------------------------------------------------------------------------------


Parking:
425 parking spaces within the Parking Facility as set forth in Article 29.
 
Brokers:
None
 



Exhibits:



 
Exhibit A:
Site Plan of the Project
 
Exhibit B:
Description of Premises
 
Exhibit C:
Confirmation of Commencement Date and Delivery Dates (for Each Sub-Phase)
 
Exhibit D:
Work Letter(s)
 
   Exhibit D-1:
Landlord Work/Tenant Improvements Work Letter
 
   Exhibit D-2:
Base Building Work Letter
 
   Exhibit D-3:
Seismic Work Letter
 
Exhibit E:
[Intentionally Omitted]
 
Exhibit F:
Rules and Regulations
 
Exhibit G:
SNDA
 
Exhibit H:
Subdivision – Boundary of Property Line
 
Exhibit I
Purchase Agreement
 
Exhibit J:
Reciprocal Easement Agreement Terms
 
Exhibit K:
Disclosure Notice Regarding Hazardous Materials and List of Environmental
Documents
 
Exhibit L:
Memorandum of Lease and Option
 
Exhibit M:
Form of Estoppel Certificate
 
Exhibit N:
Landlord Certificate
 
Exhibit O:
Landlord Budget
 
Exhibit P:
Form of Option Payment Letter of Credit
 
Exhibit Q
Letter of Credit Terms
 
Exhibit R:
Form of Security Deposit Letter of Credit
       
Schedule 1:
Phases and Sub-Phases; Office Space





5

--------------------------------------------------------------------------------





OFFICE LEASE


THIS LEASE is made and entered into by and between Landlord and Tenant as of the
Lease Date.


Landlord and Tenant hereby agree as follows:


1.           Definitions.


1.1.        Terms Defined.  The following terms have the meanings set forth
below.  Certain other terms have the meanings set forth elsewhere in this Lease.


Accessibility Laws: the Americans With Disabilities Act (42 U.S.C. § 12101
et seq.) and Title 24 of the California Code of Regulations and all regulations
and guidelines promulgated thereunder.


Alterations:  Alterations, additions or other improvements to the Premises made
by or on behalf of Tenant (other than the initial leasehold improvements, if
any, made by or on behalf of Tenant pursuant to the Work Letter, if any).


Anti-Terrorism Law:  Any Requirements relating to terrorism, anti-terrorism,
money-laundering or anti-money laundering activities, including without
limitation the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986, Executive Order No. 13224, and Title 3 of the
USA Patriot Act, and any regulations promulgated under any of them.


Applicable Laws:  All applicable laws, statutes, ordinances, orders, judgments,
decrees, regulations, permit conditions, and requirements of all courts and all
federal, state, county, municipal or other governmental or quasi-governmental
authorities, departments, commissions, agencies and boards now or hereafter in
effect, including, but not limited to, Accessibility Laws.


Bankruptcy Code:  The United States Bankruptcy Code.


Base Operating Expenses:  The Operating Expenses allocable to the Base Year. In
the event any portion of the Project is covered by a warranty or service
agreement at any time during the Base Year and to the extent the Project is not
covered by such warranty or service agreement during a subsequent calendar year,
then Operating Expenses for the Base Year shall be deemed increased by such
amount as Landlord would have included in Operating Expenses if such expenses
were incurred during the Base Year with respect to the items or matters covered
by the subject warranty, but such warranty or service agreement had not been in
effect at the time. If Landlord does not maintain earthquake insurance during
the Base Year but maintains earthquake insurance subsequent to the Base Year,
the insurance component for the Base Year shall be grossed up to reflect the
amount of the insurance premiums that would have been incurred if Landlord had
carried the same earthquake insurance coverage during the Base Year.


Base Real Property Taxes:  The Real Property Taxes allocable to the Base Year. 
If Landlord receives a reduction in Real Property Taxes allocable to the Base
Year as a result of



1

--------------------------------------------------------------------------------





a commonly called Proposition 8 application for such year, then Base Real
Property Taxes shall reflect such reduction; and if Landlord subsequently
receives a reduction in Real Property Taxes allocable to any subsequent year as
a result of a Proposition 8 application, then Real Property Taxes for such
subsequent year shall reflect such reduction.


Base Year:  The term “Base Year” shall have the meaning set forth in the Basic
Lease Information.


Building:  The term “Building” shall have the meaning set forth in the Basic
Lease Information.


Bridge/Tunnel Agreements: The certain Ordinance No. 8005 C.M.S. granting a
franchise [●], to construct, maintain and operate a tunnel and bridge for the
transportation of people and material under and over certain designated areas in
21st Street, dated July 24, 1969 as the same may be amended from time to time
and that certain Tunnel and Bridge Agreement dated as of December __ 1983 [sic]
by and among Ordway Associates, [●] as the same may be amended from time to
time.


Building Common Areas:  Those portions of the Building that are provided, from
time to time, for use by Landlord, Tenant and any other tenants of the Building
and are designated as such by Landlord from time to time.


Building Holidays:  New Year’s Day, Martin Luther King, Jr. Day, President’s
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, the day after
Thanksgiving, Christmas Day and any other holidays generally recognized in the
State of California.


Building Standard Hours:  7 a.m. to 7 p.m. on weekdays (except Building
Holidays).


Building Systems:  The life-safety, electrical, lighting, mechanical, heating,
ventilation, air-conditioning, plumbing, fire-protection, telecommunications, or
other utility systems serving the Building, in general, but excluding the
following which are not part of Building Systems and are referred to in this
Lease as “Tenant Systems”: (i) any equipment that is separately installed by or
on behalf of Tenant or for Tenant’s over-standard uses; and (ii) any
distribution systems or equipment existing within the Premises and serving only
the Premises, including, without limitation, electrical and lighting systems,
pipes and plumbing, HVAC systems, chilled and heating water and fan coil units
within the Premises.


Casualty:  Fire, earthquake, or any other event of a sudden, unexpected, or
unusual nature.


Casualty Discovery Date:  The term “Casualty Discovery Date” shall have the
meaning set forth in Section 12.1.


Claims:  Any and all obligations, losses, claims, actions (including remedial or
enforcement actions of any kind and administrative or judicial proceedings,
suits, orders or judgments), causes of action, liabilities, penalties, damages
(including consequential and punitive


2

--------------------------------------------------------------------------------





damages), costs and expenses (including reasonable attorneys’ and consultants’
fees and expenses).


Common Areas: Project Common Areas and Building Common Areas, as designated by
Landlord from time to time.


Comparable Buildings:  Other Class A high-rise office buildings comparable to
the Building in the Lake Merritt and Downtown Oakland submarkets of Oakland,
California


Control:  Ownership of more than fifty percent (50%) of all of the voting stock
of a corporation or more than fifty percent (50%) of all of the legal and
equitable interest in any other business entity.


Delivery Date:  The term “Delivery Date” is defined in the Basic Lease
Information.


Developer Lease:  A lease of Suite 120 to an affiliate of Landlord that
satisfies the following requirements: (i) the sole purposes of the Lease shall
be to sublease to [●]; (ii) the term of the Lease (after taking into account any
extension rights) shall not go beyond the date that is ten (10) years after the
Lease Date and (iii) the form of lease shall be subject to reasonable review and
approval of Tenant and shall include significant holdover penalty provisions.


Encumbrance:  Any ground lease or underlying lease, or the lien of any mortgage,
deed of trust, or any other security instrument now or hereafter affecting or
encumbering the Building, or any part thereof or interest therein.


Encumbrancer:  The holder of the beneficial interest under an Encumbrance.


Environmental Laws:  All Requirements relating to the environment, health and
safety, or the use, generation, handling, emission, release, discharge, storage
or disposal of Hazardous Materials.


Escalation Rent:  Tenant’s Proportionate Share of the total dollar increase for
the applicable calendar year, if any, in (a) Operating Expenses allocable to
such calendar year, or part thereof, after the Base Year, over the amount of
Base Operating Expenses, and (b) except as provided in Section 5.8 of this
Lease, Real Property Taxes allocable to the tax year or years occurring in each
such calendar year, or part thereof, after the Base Year, over the Base Real
Property Taxes.  If the Building or Project is less than one hundred percent
(100%) occupied during any part of any year (including the Base Year), Landlord
shall make an appropriate adjustment of the variable components of Operating
Expenses for that year, as reasonably determined by Landlord using sound
commercial real estate accounting and management principles, to determine the
amount of Operating Expenses that would have been incurred during such year if
the Building or the Project had been one hundred percent (100%) occupied during
the entire year.  This amount shall be considered to have been the amount of
Operating Expenses for that year.  For purposes hereof, “variable components”
include only those component expenses that are affected by variations in
occupancy levels.




3

--------------------------------------------------------------------------------





Event of Default:  Event of Default shall have the meaning set forth in
Section 20.1.


Excess Rent:  Excess Rent shall have the meaning set forth in Section 17.5.1.


Executive Order No. 13224:  The term “Executive Order No. 13224” means Executive
Order No. 13224 on Terrorist Financing effective September 24, 2001, and
relating to “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism,” as may be amended from time
to time.


Floor:  The entire rentable area of any floor in the Building.


Force Majeure:  Force Majeure shall have the meaning set forth in Section 35.12.


Hazardous Materials:  Petroleum, asbestos, polychlorinated biphenyls,
radioactive materials, radon gas, or any chemical, material or substance now or
hereafter defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “pollutants,” “contaminants,”
“extremely hazardous waste,” “restricted hazardous waste” or “toxic substances,”
or words of similar import, under any Environmental Laws.


Impositions:  Taxes, assessments, charges, excises and levies, business taxes,
license, permit, inspection and other authorization fees, transit development
fees, assessments or charges for housing funds, service payments in lieu of
taxes and any other fees or charges of any kind at any time levied, assessed,
charged or imposed by any Federal, State or local entity, (i) upon, measured by
or reasonably attributable to the cost or value of Tenant’s equipment,
furniture, fixtures or other personal property located in the Premises, or the
cost or value of any Alterations; (ii) any rent tax, gross receipts tax, sales
or use tax, service tax, value added tax, or any other applicable tax based
upon, or measured by, Tenant’s payment of, or Landlord’s receipt of, any Rent
payable hereunder; (iii) upon, with respect to or by reason of the development,
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises, or any portion thereof; or (iv) upon
this Lease transaction, or any document to which Tenant is a party creating or
transferring any interest or estate in the Premises.  Impositions do not include
franchise, transfer, inheritance or capital stock taxes, or income taxes
measured by the net income of Landlord from all sources, unless any such taxes
are levied or assessed against Landlord as a substitute for, in whole or in
part, any Imposition.


Indemnitees:  Indemnitees shall have the meaning set forth in Section 16.1.


Interest Rate:  The lesser of (i) ten percent (10%) per annum, or (ii) the Prime
Rate plus five percent (5%); provided, however, that if such rate of interest
shall exceed the maximum rate allowed by law, the Interest Rate shall be
automatically reduced to the maximum rate of interest permitted by applicable
law.


Investment Grade:  Investment Grade shall mean that at the time of such analysis
the Tenant satisfies at least two of the following: (i) has received an Issuer
Rating from Moody’s of at least Baa3; (ii) has received an Issuer Default Rating
from Fitch of at least BBB-; and (iii) has received an Issuer Credit Rating from
Standard and Poor’s of at least BBB-.


4

--------------------------------------------------------------------------------





Land:  The land underlying the Project.


Minor Alterations:  Alterations (i) that do not require the issuance of a
building or other governmental permit, authorization or approval, (ii) that do
not require work to be performed outside the Premises in order to comply with
Requirements, (iii) that do not affect the Building Systems or structure of the
Building, and (iv) the cost of which does not exceed Two Hundred Fifty Thousand
Dollars ($250,000.00) in any one instance; provided, from and after the date on
which Tenant occupies the entire Premises, Minor Alterations shall include all
Alterations provided that they do not adversely affect the Building Systems or
structure of the Building.


Net Worth:  The excess of total assets over total liabilities, determined in
accordance with generally accepted accounting principles, excluding, however,
from the determination of total assets, goodwill and other intangibles.


Office Space:  The term “Office Space” shall have the meaning set forth in the
Basic Lease Information.


Operating Expenses: All costs of management, operation, ownership, maintenance
and repair of the Project, including, without limitation:  (i) salaries, wages,
bonuses, other compensation and all payroll burden of employees, payroll, social
security, worker’s compensation, unemployment and similar taxes and impositions
with respect to such employees, and the cost of providing disability or other
benefits imposed by law or otherwise with respect to such employees (prorated,
in the case of employees performing services for one or more properties, on the
basis of the estimated number of hours spent performing services for the
Project); (ii) property management fees and expenses, including Landlord’s fees
and expenses for any management performed by it; (iii) rental (or rental value)
and other costs and expenses for the property management office in the Project,
if any; (iv) insurance premiums and costs (including earthquake and/or flood if
so elected by Landlord in its sole discretion), and the deductible portion of
any insured loss under Landlord’s insurance or the amount that would be the
deductible portion of such loss but for self-insurance thereof by Landlord; (v)
maintenance, security, life safety and other services, such as alarm service,
window cleaning, elevator maintenance, landscaping and uniforms (and the
cleaning and/or replacement thereof) for personnel providing services; (vi)
materials, supplies, tools and rental equipment; (vii) license, permit and
inspection fees and costs; (viii) costs, fees and other expenses incurred by
Landlord in connection with providing programs required by the City of Oakland
or the County of Alameda with respect to the Project (for example, a
transportation management program); (ix) sales, use and excise taxes, and gross
receipts taxes (other than those payable by Tenant or other tenants as
Impositions or otherwise pursuant to the applicable lease); (x) legal,
accounting and other professional services for the Project, including costs,
fees and expenses of contesting the validity or applicability of any law,
ordinance, rule, regulation or order relating to the Project; (xi) the cost of
supplies and services such as telephone, courier services, postage and
stationery supplies; (xii) normal repair and replacement of worn-out equipment,
facilities and installations; (xiii) Roof Garden Expenses; (xiv) all charges
under any Recorded Documents from time to time; and (xv) expenditures for
capital improvements made at any time to the Project (A) that are intended in
Landlord’s judgment as labor saving devices, or to reduce or eliminate other
Operating Expenses, or to effect other economies in the operation, maintenance,
or management of the




5

--------------------------------------------------------------------------------





Project, (B) that are necessary or appropriate in Landlord’s judgment for the
health and safety of occupants of the Project, (C) that are necessary under any
Requirements that were not applicable to the Project as of the Commencement
Date, or (D) that are replacements of items which Landlord is obligated to
maintain, with all such capital costs to be amortized over the useful life of
the improvements determined in accordance with generally accepted accounting
principles or  as otherwise reasonably determined by Landlord (or the applicable
payback period, as reasonably determined by Landlord), provided that in the case
of any capital improvement made to reduce other Operating Expenses, the
amortization included in any year shall not exceed Landlord’s reasonable
estimate of the actual savings achieved during the same period as a result of
the making of such capital improvement, and except that Landlord may treat as
costs chargeable in the calendar year incurred, and not as capital expenditures,
any item that is less than Twenty-Five Thousand Dollars ($25,000) for the
calendar year in question.


Notwithstanding anything to the contrary in the foregoing, Operating Expenses do
not include: (1) Real Property Taxes; (2) legal fees, brokers’ commissions or
other costs incurred in the negotiation, termination, or extension of leases or
in proceedings involving a specific tenant; (3) depreciation or amortization on
the building or the Project or components, systems or equipment therein except
as set forth above; (4) interest or other payments (including payments of
principal, points, and or other costs, fees or expenses) on account of any debt,
including mortgages, deeds of trust or other security interests encumbering the
building and/or the Project or incurred in connection with the acquisition,
ownership or operation of the Building and/or the Project; (5) except as
expressly permitted above, costs of items considered capital repairs,
replacements, improvements and equipment; (6) costs for which Landlord is
reimbursed, receives a credit or is otherwise compensated (other than tenant
reimbursements for Operating Expenses); (7) reserves for anticipated future
expenses beyond the current year, including reserves for capital items, bad
debts, or rental losses; (8) advertising, marketing or promotional expenses; (9)
interest or penalties incurred as a result of Landlord’s failure to pay any bill
as it shall become due unless non-payment is due to Tenant’s default hereunder;
(10) costs related to the operation of Landlord as an entity rather than the
operation of the Project (including, without limitation, costs of formation of
the entity, internal accounting unrelated to operation or management of the
Project, legal matters related solely to the maintenance of Landlord as an
entity and/or preparation of tax returns) or costs associated with marketing or
selling the Project or any interest therein, or converting the Project to a
different form of ownership; (11) costs and disbursements, and other expenses
incurred in connection with leasing, renovating, or improving leasable space for
tenants or other occupants or prospective tenants or occupants of the Project or
costs (including, without limitation, permit, license, architectural,
engineering, and inspection fees, and similar expenses); (12) costs of any
services sold to tenants or other occupants for which Landlord reimbursed or is
entitled to be reimbursed by such tenants or other occupants as an additional
charge or rental over and above the base rent and escalation rent payable under
the lease with such tenant or other occupant; (13) any costs of charitable or
political contributions; (14) salaries, wages, bonuses, and other compensation
paid to officers, directors, and executives of Landlord or its property manager
above the rank of senior property manager; (15) any amount paid to any
corporation or other entity related to Landlord or to the managing agent of
Landlord which is in excess of the amount which would have been paid in the
absence of such relationship; (16) Utilities and Janitorial Costs; (17) Parking
Facility Expenses; (18) accountants’ fees, attorneys’ fees and other
professional fees and costs incurred in connection with proposals, negotiations
or disputes with tenants or other occupants or prospective tenants or occupants
of




6

--------------------------------------------------------------------------------





the Project, the enforcement of any leases (including unlawful detainer
proceedings or the collection of rents), requests to assign or sublet, and the
sale, transfer, financing or refinancing of the Project; (19) costs incurred in
connection with services or other benefits which are provided to tenants or
occupants other than Tenant, but not to Tenant, whether or not Landlord is
entitled to reimbursement therefor; (20) ground lease rental payments; (21)
costs for which Landlord has been compensated by a management fee, and any
management fees in excess of those management fees which are normally and
customarily charged by comparable landlords of comparable buildings for
comparable services; (22) overhead and profit increment paid to Landlord or to
subsidiaries or affiliates of Landlord for goods and/or services in or to the
Building and/or the Project to the extent the same exceeds the costs of such
goods and/or services rendered by unaffiliated third parties on a competitive
basis for comparable buildings; (23) costs incurred as the result of the
negligence or willful misconduct of other tenants or of Landlord or Landlord’s
employees, agents or contractors; (24) costs of repairs or improvements
resulting from any faulty workmanship or defect in the design or construction of
the Project, Building Systems, or any improvements installed by Landlord (as
opposed to the cost of normal repair, maintenance and replacement expected in
light of the specifications of the applicable construction materials and
equipment); (25) costs incurred to cause the Building to comply with Applicable
Laws that were in effect as of the Lease Date or otherwise necessitated as a
result of the Subdivision (based on the current interpretation thereof by
applicable governmental entity(ies)); (26) costs incurred in the event any
portion of the Project is made untenantable by fire, earthquake, or other
casualty or by exercise of rights of eminent domain or other cause, or to
perform repairs or other work occasioned by loss or damage due to casualty or
exercise of rights of eminent domain, whether or not paid for by insurance or
condemnation proceeds; (27) Landlord’s general overhead and general and
administrative expenses; (28) any rental and any associated costs for Landlord’s
or Landlord’s agents’ management office, to the extent that such office is not
utilized solely for the management operations of the Project, it being expressly
agreed that marketing activity relative to space in the Building is not
considered a management function, and any area of such office devoted to such
marketing activity shall be excluded from the square footage of the management
office which is allowed to be charged as an Operating Expense, (29) travel or
entertainment expenses of Landlord for any purpose; (30) costs and expenses,
including taxes and compensation paid to attendants or other persons, in
connection with the operation of commercial concessions by Landlord, its
subsidiaries or affiliates and/or all fees paid to any parking facility
operator; (31) costs for sculpture, paintings or other objects of art installed
as part of the future development of the Project; (32) costs of traffic studies,
environmental impact reports, transportation system management plans, and
traffic mitigation measures undertaken as part of the future development of the
Project; (33) costs, taxes, and fees assessed by or payable to public
authorities in connection with the future development of the Project (including,
without limitation, costs, taxes and fees for infrastructure, transit, housing,
schools, open space, child care and art work); (34) utility costs for which any
tenant or occupant contracts directly with the utility provider, or resulting
from excess or after-hours usage by other tenants or occupants of the Project,
or for which Landlord is reimbursed directly by a tenant; (35) costs arising
from the presence of any Hazardous Materials in or about the Building or the
Land, including, without limitation, the presence of Hazardous Materials in the
soil or ground water; provided, however, that Operating Expenses may include
costs incurred in connection with the prudent operation and maintenance of the
Project, such as monitoring air quality; (36) costs of any disputes between
Landlord and any employee or agent of Landlord or any mortgagee or




7

--------------------------------------------------------------------------------





ground lessor of Landlord; (37) rentals for items which if purchased, rather
than rented, would constitute a capital item that may not be included in
Operating Expenses (other than office equipment for the property management
office); (38) costs incurred due to violation by Landlord or its managing agent
or any tenant of the terms and conditions of any lease; (39) the wages and
benefits of any employee who does not devote substantially all of his or her
employed time to the Building unless such wages and benefits are prorated on a
reasonable basis to reflect time spent on the operation and management of the
Project vis-à-vis time spent on matters unrelated to the operation and
management of the Project; and (40) capital costs of Renovations.


In addition, Operating Expenses for the Base Year shall not include market-wide
labor-rate increases due to extraordinary circumstances, such as boycotts and
strikes, and shall not include utility rate increases due to extraordinary
circumstances, including, but not limited to, conservation surcharges, boycotts,
embargoes or other shortages.


Original Tenant:  Pacific Gas and Electric Company; provided, should Tenant
conduct a name change or should Tenant, which is now a California corporation,
undertake a mere change in its entity form (such as conversion to an LLC), such
resulting entity shall be deemed to be the Original Tenant hereunder.


Premises:  The Premises is identified in the Basic Lease Information.  Landlord
and Tenant acknowledge and agree that the rentable area of the Premises stated
in the Basic Lease Information shall be final and conclusive for all purposes of
this Lease, and shall not be subject to remeasurement, except as provided in
Section 1.2 of this Lease.


Prime Rate:  The prime rate (or base rate) reported in the Money Rates column or
section of The Wall Street Journal as being the base rate on corporate loans at
large U.S. money center commercial banks (whether or not such rate has actually
been charged by any such bank) on the first day on which The Wall Street Journal
is published in the month in which the subject sums are payable or incurred.


Project:  The term “Project” shall have the meaning set forth in the Basic Lease
Information.


Project Common Areas:  Those portions of the Project (excluding the Building)
that are provided, from time to time, for use by Landlord, Tenant and any other
tenants of the Project and are designated as such by Landlord from time to time.


Property: The term “Property” shall mean the legal parcel that contains the
Building following the subdivision as described in Section 31.


Real Property Taxes:  All taxes, assessments and charges now or hereafter levied
or assessed upon, or with respect to, the Project, or any personal property of
Landlord used in the operation thereof or located therein, or Landlord’s
interest in the Project or such personal property, by any Federal, State or
local entity, including:  (i) all real property taxes and general, special,
supplemental and escape assessments; (ii) charges, fees or assessments for
transit, public improvements, employment, job training, housing, day care, open
space, art, police, fire or other governmental services or benefits; (iii)
service payments in lieu of taxes; (iv) any tax, fee or excise on the use or
occupancy of any part of the Project; (v) any tax, assessment, charge, levy or


8

--------------------------------------------------------------------------------





fee for environmental matters, or as a result of the imposition of mitigation
measures, such as parking taxes, employer parking regulations or fees, charges
or assessments due to the treatment of the Project, or any portion thereof or
interest therein, as a source of pollution or stormwater runoff; (vi) any other
tax, fee or excise, however described, that may be levied or assessed as a
substitute for, or as an addition to, in whole or in part, any other Real
Property Taxes; and (vii) consultants’ and attorneys’ fees and expenses incurred
in connection with proceedings to contest, determine or reduce Real Property
Taxes.  Notwithstanding anything to the contrary in the foregoing, Real Property
Taxes do not include:  (A) all excess profits, gift, franchise, transfer,
inheritance and succession, estate, capital stock, and federal and state income
taxes measured by the net income of Landlord from all sources, unless any such
taxes are levied or assessed against Landlord as a substitute for, in whole or
in part, any Real Property Taxes (excluding gross receipts taxes payable with
respect to Rent and other amounts payable by tenants as Impositions or otherwise
pursuant to individual leases at the Project, which gross receipts taxes and
Impositions shall not be included in Real Property Taxes); and (B) penalties,
fines, interest or charges due for late payment of Real Property Taxes by
Landlord and/or failure to file any tax or informational returns when due.  If
any Real Property Taxes are payable, or may at the option of the taxpayer be
paid, in installments, such Real Property Taxes shall, together with any
interest that would otherwise be payable with such installment, be deemed to
have been paid in installments, amortized over the maximum time period allowed
by applicable law.  In addition, Tenant shall have no obligation to pay Real
Property Taxes for any buildings or parking structures that are newly
constructed after the Lease Date.


Reciprocal Easement Agreement:  The term “Reciprocal Easement Agreement” shall
mean one or more reciprocal easement agreement(s) granting to the owner of the
Building the non-exclusive right to use the Roof Garden, the Parking Facility,
and other common areas necessary for the operation of the Building in such form
consistent with the material terms set forth on Exhibit J, and as executed by
Landlord after the Lease Date, subject to Tenant’s reasonable approval thereof.


Recorded Documents:  All easement agreements, cost-sharing agreements,
covenants, conditions, and restrictions and all similar agreements affecting the
Project, whether now or hereafter recorded against the Building or the Project,
provided that any such Recorded Documents executed by Landlord after the Lease
Date do not violate the terms of this Lease.


Renovations:  The term “Renovations” shall have the meaning set forth in
Section 19.2.


Rent:  Base Rent, Escalation Rent and all other additional rent, additional
charges and amounts payable by Tenant in accordance with this Lease.


Requirements:  All Applicable Laws, including Environmental Laws; the provisions
of any insurance policy carried by Landlord or Tenant on any portion of the
Project, or any property therein; the requirements of any independent board of
fire underwriters; any directive or certificate of occupancy issued pursuant to
any law by any public officer or officers applicable to the Project; the
provisions of all Recorded Documents affecting any portion of the Project; and
all life safety programs, procedures and rules from time to time or at any time
implemented or promulgated by Landlord.




9

--------------------------------------------------------------------------------





Roof Garden Expenses:  All operating expenses and taxes allocable to the Roof
Garden as Landlord reasonably determines using sound commercial practice, but
excluding all costs and expenses incurred pursuant to the Franchise Agreement. 
Roof Garden Expenses allocable to each calendar year shall be included in
Operating Expenses, but the portion included in Operating Expenses shall be
based on a fraction, the numerator of which is the rentable square footage of
the Building and the denominator of which is the total rentable square footage
of the Project from time to time.


Permitted Transferee:  Shall have the meaning set forth in Section 17.9.


Sustainable Practices:  Any and all sustainable building practices adopted by
Landlord in connection with the use and occupancy of the Project and/or as may
apply to the Project as a result of all or any part of the Project achieving a
specified rating or certification under the U.S. Green Building Council’s
Leadership in Energy and Environmental Design (LEED) rating system, or similar
rating systems or accreditations, or as required to complete energy consumption
data reporting for the Energy Star Portfolio Manager website, or as otherwise
required by law.


Tenant Delay:  Tenant Delay shall have the meaning set forth in the applicable
Work Letter.


Tenant Improvements:  The design and construction of the initial alterations,
additions and improvements to the Building, as such are more particularly
described in the Work Letter.


Tenant Parties:  Tenant, all persons or entities claiming by, through or under
Tenant, and its and their respective employees, agents, contractors, licensees,
invitees, representatives, officers, directors, shareholders, partners, and
members.


Tenant’s Proportionate Share:  The percentage stated in the Basic Lease
Information as Tenant’s Proportionate Share.


Transaction Expenses:  Collectively, to the extent actually paid by Tenant, the
following costs and expenses: (A) the reasonable out-of-pocket costs and
expenses of Tenant in entering into the sublease or assignment, such as
customary real estate brokerage commissions in the Lake Merritt/Downtown Oakland
sub-market, legal and architectural fees, and advertising fees paid to unrelated
third parties; (B) the out-of-pocket cost to Tenant of improvements,
construction contributions or Alterations made by Tenant expressly and solely
for the purpose of preparing the space for such tenancy; (C) any work allowance
or other monetary concession actually paid to, or for the benefit of, the
assignee or subtenant, as the case may be; and (D) the amount of all other
concessions paid by Tenant in connection with such sublease or assignment (e.g.,
takeover expenses and/or payment of moving expenses).


USA Patriot Act:  The “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Public Law 107-56), as may be amended from time to time.




10

--------------------------------------------------------------------------------





Utilities and Janitorial Costs: All costs of electricity, natural gas, water,
sewer, and trash disposal service to the Building (including the Premises)
during the Term, including any sales, use, excise and other taxes and
assessments assessed by governmental authorities on such utility services, and
all other costs of providing utility services to the Building (including the
Premises), together with janitorial services and supplies for the Building
(including the Premises) during the Term.


Work Letter or Work Letters:  The term “Work Letter” or “Work Letters” means any
or all of those certain Work Letters attached hereto as Exhibit D-1 (“Landlord
Work/Tenant Improvements Work Letter”), Exhibit D-2 (“Base Building Work
Letter”), and Exhibit D-3 (“Seismic Work Letter”) and incorporated herein by
reference.


1.2.       Certain Defined Terms.  The parties acknowledge that the rentable
square footage of the Premises and the Building have been measured by Landlord
pursuant to “Standard Methods of Measurement ANSI/BOMA Z65.1-2017 For Office
Buildings” and accompanying guidelines prior to execution of this Lease, and
have been finally determined for all purposes of this Lease until the date that
is the final Delivery Date for the last Sub-Phase of the Premises, at which time
the parties acknowledge and agree that Tenant will occupy the entire Building,
and that Landlord shall remeasure the rentable square footage of the Premises
and the Building using then applicable ”Standard Methods of Measurement
ANSI/BOMA Z65.3-2018 Gross Area” and accompanying guidelines, and such updated
remeasurement shall be used for all purposes of this Lease after such date,
subject to Tenant’s review of such updated remeasurement to confirm that such
then applicable standard has been appropriately and consistently applied.


2.           Lease of Premises.  Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Premises, together with the non-exclusive right
to use, in common with others, the Common Areas, for the Term and subject to the
terms, covenants and conditions set forth in this Lease.  Landlord reserves from
the leasehold estate granted hereunder (i) all exterior walls and windows
bounding the Premises and the rooftop of the Building; (ii) all space located
within the Premises for common shafts, stacks, pipes, conduits, ducts,
utilities, telecommunications systems, and other installations for Building
Systems, the use thereof and access thereto, and (iii) the right to install,
remove or relocate any of the foregoing for service to any part of the Building,
including the premises of other tenants of the Building so long as such
installation, removal or relocation does not materially interfere with the use,
occupancy or operations of Tenant in the Premises.  The parties acknowledge that
the Premises does not include (a) Suite 130, which contains approximately 1,900
rentable square feet of space in the Building to be used by Landlord as a
property management office or for other Project-related uses, (b) Suite A21,
which contains approximately 903 rentable square feet and used by Building
ownership as the Building vault and archives, and (c) Suite 120, which contains
approximately 5,155 rentable square feet of space in the Building for retail
space.


3.           Term; Delivery of Each Phase; Condition and Acceptance of Premises.


3.1.        Term.  This Lease shall be effective as of the Lease Date.  The Term
of this Lease shall commence on the Commencement Date and end on the Expiration
Date (as may be extended pursuant to the terms herein), unless sooner terminated
pursuant to the provisions of this Lease.




11

--------------------------------------------------------------------------------





3.2.        Delivery of the Premises.  Schedule 1 attached hereto indicates the
Sub-Phases and the delivery dates by which Landlord currently estimates that
such Sub-Phases will be delivered to Tenant; provided, however, notwithstanding
anything to the contrary in this Lease (including any exhibits hereto), the
parties acknowledge and agree that all delivery dates included in Schedule 1
attached hereto or any subsequent version of Schedule 1 provided for herein
shall automatically be extended by (i) any existing tenant’s exercise of its
existing renewal or extension rights, (ii) periods of Tenant Delay, and (iii)
periods of Force Majeure, and all references in this Lease (including any
exhibits hereto) to delivery dates or to any version of Schedule 1 shall be
deemed to refer to such dates as they may be extended as described in this
Section 3.2.


3.2.1           On or before the date that is one hundred sixty five (165) days
after the Lease Date, Landlord shall update Schedule 1, to reflect revised
projected Delivery Dates for each Sub-Phase included in Phase A (including any
adjustments to the identity of each Sub-Phase) (the “Committed Schedule 1”). 
For avoidance of doubt, the updated Schedule 1 shall continue to provide that
Phase A excluding [●] is to be delivered to Tenant on or before the later of (a)
March 31, 2023, and (b) the date that is one thousand (1,000) days after the
Lease Date, subject to (i) any existing tenant’s exercise of its existing
renewal or extension rights, (ii) periods of Tenant Delay, and (iii) periods of
Force Majeure. The updated Schedule 1 shall be deemed to replace Schedule 1
attached to the Lease as it pertains to Phase A provided that it meets the
following requirements, unless agreed otherwise by Tenant: (a) as to the
approximately [●]: each Sub-Phase is required to have a minimum of three (3)
floors, except that the latest delivered Sub-Phase of such space can consist of
a minimum of two floors; and (b) as to [●]: each Sub-Phase is required to have a
minimum of three (3) floors, except that the latest delivered Sub-Phase of this
space can consist of a minimum of one (1) floor.  Landlord and Tenant may
mutually agree to update Schedule 1 at any time and from time to time each in
their sole discretion.


3.2.2          The “Delivery Date” for each Sub-Phase shall be the later of: (a)
the date such Sub-Phase is actually delivered to Tenant in the condition
specified in Section 3.4 below, provided, however; if any Tenant Delay(s) occurs
in connection with the design and construction of any Sub-Phase of Phase A or
Phase B, then, notwithstanding anything to the contrary set forth in the Lease
and regardless of the actual date of the Substantial Completion of such
Sub-Phase, the Delivery Date of such Sub-Phase shall be deemed to be the date
that Substantial Completion of such Sub-Phase would have occurred if no Tenant
Delay(s) had occurred; or (b) the date shown in the applicable Schedule 1 for
such delivery.


3.2.3          On or before the date that is ninety (90) days prior to the
estimated Delivery Date shown in the current version of Schedule 1, Landlord
shall deliver an updated estimated Delivery Date (the “Landlord Confirmed
Delivery Date”) for such Sub-Phase.


3.2.4          In the event that Landlord does not deliver any Sub-Phase of
Phase A on or before the original Delivery Date as specified in the Committed
Schedule 1, as such extended date may be further extended as described above
(the “Original Scheduled Delivery Date”) in the condition required under this
Lease, then the Base Rent payable by Tenant from and after the actual Delivery
Date shall be reduced by fifty (50%) for each day that the actual Delivery Date
is later than the Original Scheduled Delivery Date.




12

--------------------------------------------------------------------------------





3.2.5          Notwithstanding the foregoing, in the event [●] or any other
tenant elects to exercise its existing extension right under its lease,
Landlord’s obligation to deliver the such space shall be extended for the period
of such extension as described in Section 3.2 above.


3.2.6          If all of the Phase A excluding [●] is not delivered to Tenant on
or before the later of (a) March 31, 2023, and (b) the date that is one thousand
(1,000) days after the Lease Date, as such extended date may be further extended
by (i) any existing tenant’s exercise of its existing renewal or extension
rights, (ii) periods of Tenant Delay, and (iii) periods of Force Majeure, Tenant
may exercise self-help rights in accordance with Section 20.9 of this Lease to
complete the construction contemplated under the Work Letters, in order to
promptly make the remaining portions of Phase A of the Premises meet the
delivery condition described herein, provided that Tenant shall assume all of
the Landlord obligations under the Work Letters with respect to such work, and
provided further that in exercising its self-help rights in this circumstance,
Tenant shall submit invoices for costs incurred and other information required
by Section 20.9 to Landlord and deduct costs incurred by Tenant and allowed by
Section 20.9 from Base Rent payable by Tenant under this Lease as described in
Section 20.9, or, at Tenant’s option, obtain direct reimbursement from Landlord
of such amounts, which if so elected by Tenant, shall be paid by Landlord within
sixty (60) days of demand.


3.3.        [Intentionally Omitted].


3.4.        Condition and Acceptance of Each Phase of the Premises.  The design
and construction of any alterations, additions or improvements that Tenant may
deem necessary or appropriate to prepare the Premises for occupancy by Tenant
shall be governed by the Work Letter.  Except as provided in this Lease
(including, without limitation, the Work Letter), Tenant agrees to accept each
Sub-Phase of the Premises in their “as-is” condition, without any
representations or warranties by Landlord, and with no obligation of Landlord to
make any alterations or improvements to the Premises or the Building or to
provide any tenant improvement allowance.  If Landlord is responsible for
constructing any alterations, additions or improvements pursuant to the Work
Letter for any Sub-Phase, then subject to any contrary provisions in the Work
Letter, Landlord shall cause the work to be performed by Landlord to be
Substantially Complete prior to delivery of possession of the applicable
Sub-Phase of the Premises to Tenant.


3.5.        Confirmation of Commencement Date and Delivery Dates. At any time
during the Term, Landlord may deliver to Tenant (and shall deliver to Tenant
upon Tenant’s request) a Confirmation of Commencement Date and Delivery Dates in
the form set forth in Exhibit C, attached hereto, as a confirmation of the
information set forth therein with respect to each Sub-Phase of the Premises,
which Tenant shall execute and return to Landlord within five (5) business days
after delivery to Tenant. This Lease shall be a binding contractual obligation
effective upon execution and delivery hereof by Landlord and Tenant,
notwithstanding the later commencement of the Term.


4.           Rent.


4.1.        Obligation to Pay Base Rent.  Tenant shall pay Base Rent to Landlord
during the Term, in advance, in equal monthly installments, commencing on or
before the Commencement




13

--------------------------------------------------------------------------------





Date, and thereafter on or before the first day of each calendar month during
the Term, in the applicable amounts set forth in the Basic Lease Information. 
Commencing on the Delivery Date for each Sub-Phase of the Premises and
continuing throughout the Term, the payment of Base Rent for such Sub-Phase for
each month shall be due and payable at the same rate on a per rentable square
foot basis as then applies to the first Sub-Phase of the Phase A Premises that
was delivered to Tenant on the Commencement Date on a per rentable square foot
basis for the same month.  If the Commencement Date or the Delivery Date for any
Sub-Phase of the Premises and/or the Expiration Date is other than the first day
of a calendar month, the applicable installment of Base Rent for such month
shall be prorated on a daily basis.


4.2.        Manner of Rent Payment.  All Rent shall be paid by Tenant without
notice, demand, abatement, deduction or offset, in lawful money of the United
States of America, and if payable to Landlord, at Landlord’s Address for
Payments, or to such other person or at such other place as Landlord may from
time to time designate by notice to Tenant.


4.3.        Additional Rent.  All Rent not characterized as Base Rent or
Escalation Rent shall constitute additional Rent (“Additional Rent”), and if
payable to Landlord shall, unless otherwise specified in this Lease, be due and
payable thirty (30) days after Tenant’s receipt of Landlord’s invoice therefor.


4.4.        Late Payment of Rent; Interest.  Tenant acknowledges that late
payment by Tenant of any Rent will cause Landlord to incur administrative costs
not contemplated by this Lease, the exact amount of which is extremely difficult
and impracticable to ascertain based on the facts and circumstances pertaining
as of the Lease Date.  Accordingly, if any Rent is not paid by Tenant when due,
then Tenant shall pay to Landlord a late charge equal to five percent (5%) of
such Rent.  Any Rent, other than late charges, due Landlord under this Lease, if
not paid when due, shall also bear interest at the Interest Rate from the date
due until paid.  The parties acknowledge that such late charge and interest
represent a fair and reasonable estimate of the administrative costs and loss of
use of funds Landlord will incur by reason of a late Rent payment by Tenant, but
Landlord’s acceptance of such late charge and/or interest shall not constitute a
waiver of an Event of Default with respect to such Rent or prevent Landlord from
exercising any other rights and remedies provided under this Lease.


5.           Calculation and Payments of Escalation Rent.  During each full or
partial calendar year of the Term subsequent to the Base Year, Tenant shall pay
Escalation Rent to Landlord in accordance with the following procedures:


5.1.        Estimated Escalation Rent.  Prior to December 1st of the Base Year
and prior to December 1st of each subsequent calendar year, Landlord shall give
Tenant notice of its reasonably detailed estimate of Escalation Rent due for the
ensuing calendar year.  On or before the first day of each month during each
ensuing calendar year, Tenant shall pay to Landlord in advance, in addition to
Base Rent, one-twelfth (1/12th) of such estimated Escalation Rent, unless such
notice is not given prior to December 1st, in which event Tenant shall continue
to pay on the basis of the prior calendar year’s estimates until a full calendar
month after such notice is given has passed, and subsequent payments by Tenant
shall be based on Landlord’s notice.  With the first monthly payment based on
Landlord’s notice, Tenant shall also pay the difference, if any, between the
amounts previously paid for such calendar year and the amount which Tenant would




14

--------------------------------------------------------------------------------





have paid through the month in which such notice is given, based on Landlord’s
noticed estimate.  If at any time Landlord reasonably determines that the
Escalation Rent for the current calendar year will vary from Landlord’s
estimate, Landlord may, by notice to Tenant, revise its estimate for such
calendar year, and subsequent payments by Tenant for such calendar year shall be
based upon such revised estimate; provided, however, any such subsequent
revision shall set forth on a reasonably specific basis any particular expense
increase.


5.2.        Statements and Adjustment.  Within one hundred twenty (120) days
after the close of each calendar year, or as soon thereafter as practicable,
Landlord shall deliver to Tenant a statement of the actual Escalation Rent for
such calendar year, showing in reasonable detail, the Operating Expenses and the
Real Property Taxes comprising the actual Escalation Rent, and (ii) payments
made by Tenant on account of Operating Expenses and Real Property Taxes for such
calendar year (any such statement being referred to herein as an “Annual
Statement”).  If Landlord’s statement shows that Tenant owes an amount for
Escalation Rent that is more than the payments previously made by Tenant for
such calendar year, Tenant shall pay the difference to Landlord within thirty
(30) days after delivery of the statement.  If Landlord’s statement shows that
Tenant owes an amount for Escalation Rent that is less than the payments
previously made by Tenant for Escalation Rent for such calendar year, Landlord
shall credit the difference first against any sums then owed by Tenant to
Landlord for Escalation Rent and then against the next payment or payments of
Rent due Landlord, except that if a credit amount is due Tenant after the
termination of this Lease for Escalation Rent, Landlord shall pay to Tenant
within thirty (30) days any excess remaining after Landlord credits such amount
against any sums owed by Tenant to Landlord.  Notwithstanding any provision in
this Lease to the contrary, however, in no event shall any decrease in Operating
Expenses below the Base Operating Expenses or Real Property Taxes below the Base
Real Property Taxes, respectively, entitle Tenant to any refund, decrease in
Base Rent, or any credit against sums due under this Lease.  Subject to Section
5.3 below, all Annual Statements for Escalation Rent shall be conclusive and
binding upon Tenant; provided, however, that Landlord may revise the Annual
Statement for any calendar year if Landlord first receives invoices from third
parties or tax bills or other information relating to Operating Expenses, Real
Property Taxes allocable to any such year after the initial issuance of such
Annual Statement.


5.3.        Audit Rights.  If Tenant disputes the amount of the actual
Escalation Rent set forth in any Annual Statement delivered by Landlord to
Tenant pursuant to Section 5.2, Landlord shall provide to Tenant in reasonable
detail for the year in dispute the calculations performed to determine the
Escalation Rent in accordance with the applicable provisions of this Lease. 
Landlord shall show by account the total of Operating Expenses and Real Property
Taxes and all adjustments corresponding to the requirements as set forth
herein.  Landlord shall also provide details of the Building occupancy
throughout such year.  Landlord shall provide or otherwise make available to
Tenant (via email or electronic sharing site and/or by providing access to such
documentation at the office of Landlord or its property manager in San Francisco
or Oakland), upon thirty (30) days written notice to Landlord, reasonable
back-up detail, including calculations, invoice copies etc. to substantiate the
amount of Escalation Rent.  If such procedure does not resolve any dispute,
Tenant shall have the right, at Tenant’s sole cost, after thirty (30) days prior
written notice to Landlord, to inspect at Landlord’s property management office
or other location in San Francisco or Oakland as determined by Landlord, during
normal business hours, Landlord’s books and records concerning the Escalation
Rent (including, without




15

--------------------------------------------------------------------------------





limitation, reasonable back-up details provided including calculations and
invoices) set forth in such Annual Statement, for the calendar year in question
(and, with respect to the first year following the Base Year for Escalation Rent
disputes, Landlord shall also provide such information for the Base Year);
provided, however, Tenant shall have no right to conduct such inspection, have
an inspection performed by the Accountant (as defined below) or otherwise
dispute the amount of the Operating Expenses or Real Estate Taxes set forth in
any Annual Statement unless Tenant does so within twelve (12) months following
Landlord’s delivery of the Annual Statement in question (the “Review Period”);
provided, further, that notwithstanding any such timely objection, dispute,
and/or inspection, and as a condition precedent to Tenant’s exercise of its
right of objection, dispute, and/or inspection as set forth in this Section 5.3,
Tenant shall not be permitted to withhold payment of, and Tenant shall timely
pay to Landlord, the full amounts as required by the provisions of this
Article 5 in accordance with such Annual Statement.  If, after such inspection,
Tenant still disputes the amount of the Escalation Rent set forth in the Annual
Statement, Tenant shall have the right, within ninety (90) days thereafter, to
cause an independent certified public accountant with commercial real estate
audit experience who is an employee of Tenant or who is a consultant not being
retained on a contingency basis (the “Accountant”) to commence and complete an
inspection of Landlord’s books and records to determine the proper amount of the
Escalation Rent incurred and amounts payable by Tenant for the calendar year
that is the subject of such Annual Statement, and to provide the results of such
inspection to Landlord and Tenant.  Such Accountant shall be engaged by Tenant,
at Tenant’s cost.  If such inspection reveals that Landlord has over-charged
Tenant, then Landlord shall credit against Tenant’s rental obligations next
falling due the amount of such over-charge.  If the inspection reveals that the
Tenant was undercharged, then within forty-five (45) days after the results of
such inspection are made available to Tenant, Tenant shall reimburse to Landlord
the amount of such under-charge.  The payment by Tenant of any amounts pursuant
to this Article 5 shall not preclude Tenant from questioning the correctness of
any Annual Statement provided by Landlord at any time during the Review Period,
but the failure of Tenant to object in writing thereto, conduct and complete its
inspection and request that Landlord have the Accountant conduct the inspection
as described above prior to the expiration of the Review Period shall be
conclusively deemed Tenant’s approval of the Annual Statement in question and
the amount of Escalation Rent shown thereon.  The results of any such inspection
shall be kept strictly confidential by Tenant and the Accountant, and Tenant and
the Accountant must agree in their contract for such services, to such
confidentiality restrictions and shall specifically agree that the results shall
not be made available to any other tenant of the Project.  If Tenant’s
inspection reveals that Landlord’s Annual Statement overstated the amount of the
Operating Expenses or Real Property Taxes by more than five percent (5%),
Landlord shall reimburse Tenant for any and all reasonable costs incurred by
Tenant in connection with Tenant’s review of Landlord’s books and records within
thirty (30) days of Landlord’s receipt of request for payment from Tenant;
provided, however, if Landlord reasonably disputes the outcome of Tenant’s
review, Tenant and Landlord shall reasonably resolve any such dispute.


5.4.        Cost Pools.  Landlord shall have the right, from time to time, to
equitably allocate, in Landlord’s reasonable discretion, some or all of the
Operating Expenses for the Building or the Project among different portions or
occupants of the Building or the Project.  Such equitable allocations are
sometimes referred to herein as “Cost Pools”.  Operating Expenses included in
any such Cost Pool shall be allocated and charged to the tenants within such
Cost Pool in an equitable manner.




16

--------------------------------------------------------------------------------





5.5.        Proration for Partial Year.  If the Commencement Date is other than
the first day of a calendar year or if this Lease terminates other than on the
last day of a calendar year (other than due to an Event of Default), the amount
of Escalation Rent for such fractional calendar year shall be prorated on the
basis of twelve 30-day months in each calendar year.  Upon such termination,
Landlord may, at its option, calculate the adjustment in Escalation Rent prior
to the time specified in Section 5.2 above.


5.6.        Accounting Practices.  Landlord’s accounting practices shall conform
to sound real estate management practices.  Each time Landlord provides Tenant
with an actual and/or estimated statement of Escalation Rent, such statement
shall be itemized on a line item by line item basis, in reasonable detail,
showing the applicable expenses for the applicable year and, for each year after
the Base Year, also showing the applicable expenses for the year prior to the
applicable year.  At a minimum, the categories of expenses in such statements
shall include electricity, water, trash, repairs and maintenance, janitorial,
window cleaning, pest control, exterior landscaping, security, insurance, and
management fees.  Landlord’s annual statement for each calendar year shall
indicate the occupancy gross-up adjustment made by category to account for
variations in occupancy in the Building and Project for the calendar year in
question as well as the Base Year.


5.7.        Actual Expenses; Timing Limitations.  Landlord agrees that Landlord
will not collect or be entitled to collect Operating Expenses from all of its
tenants in an amount which is in excess of one hundred percent (100%) of the
Operating Expenses actually paid by Landlord in connection with the operation of
the Project.  Furthermore, Tenant shall not be obligated to pay, and Landlord
shall be deemed to have irrevocably waived its right to reimbursement for any
Operating Expenses first billed to Tenant more than twelve (12) months after the
end of the calendar year in which such Operating Expenses were first billed to
Landlord.


5.8.        Property Taxes; Project Assessed by SBE.  The parties acknowledge
that because of Tenant’s status as a regulated public gas and electric utility
company, pursuant to Section 19 of Article XIII of the California Constitution,
if and so long as Tenant occupies the entire Building, the Project, or the
Property, as applicable (the “SBE Assessed Property”), may be assessed by the
State Board of Equalization (the “SBE”) rather than the County of Alameda, in
which event the following provisions of this Section 5.8 shall apply.


5.8.1          Following reassessment by the SBE, it shall be Tenant’s
responsibility, rather than Landlord’s, to pay all Real Property Taxes assessed
with respect to the SBE Assessed Property. The parties acknowledge that the
transfer of the responsibility for assessing the Building from the County of
Alameda to the SBE shall occur on the first day of January following the date on
which Tenant first occupies the entire Building (the “Tax Responsibility Date”).
Tenant shall be responsible for submitting any and all necessary forms and
documents to the SBE (and shall notify Landlord in writing promptly after so
doing), provided that Landlord, at no out-of-pocket expense to Landlord, shall
cooperate with Tenant and the SBE to transfer the assessment process into the
jurisdiction of the SBE. Tenant’s obligation to pay Real Property Taxes for the
SBE Assessed Property for the period between the Commencement Date and the date
on which the Tax Responsibility Date actually occurs shall be determined as
though this Section 5.8 did not exist, i.e., the Base Rent and the Escalation
Rent shall be calculated as though Real Property Taxes are included therein.




17

--------------------------------------------------------------------------------





5.8.2          The parties acknowledge that the Base Rent set forth in
Section 4.1 includes a base tax component equal to the Real Property Taxes
allocable to such year in which Base Rent is paid. Therefore, with respect to
such periods as any portion of Real Property Taxes are paid by Tenant pursuant
to this Section 5.8, (i) Tenant shall be entitled to a credit (the “Tax
Component Credit”) against the monthly Base Rent in an amount equal to
one-twelfth (1/12) of the Real Property Taxes for the Base Year; and (ii) the
Escalation Rent calculation will no longer include Real Property Taxes. Tenant
shall pay, without offset or credit against rent, any penalties or interest
incurred as a result of the late payment or non-payment of any Real Property
Taxes payable by Tenant.


5.8.3          So long as the SBE Assessed Property shall be assessed by the
SBE, Tenant, in its sole discretion, shall have the right to appeal the amount
of Real Property Taxes.


5.8.4          Because Tenant is obligated to pay some or all of the Real
Property Taxes to the SBE in advance, Tenant may pay Real Property Taxes
allocable to the period following the expiration or earlier termination of this
Lease. Real Property Taxes allocable to the period following the expiration or
earlier termination of this Lease are referred to herein as “Excess Tax
Payments.” Landlord and Tenant agree to work together to pursue reimbursement
from SBE of any Excess Tax Payments, and Landlord agrees to reimburse Tenant for
all Excess Tax Payments received by Landlord from SBE promptly after Landlord’s
receipt except to the extent that any amounts due from Tenant to Landlord under
this Lease at such time are overdue in which case Landlord shall apply such
reimbursements from SBE to such overdue amounts. The obligations of Landlord and
Tenant under this Section 5.8 shall survive the expiration or earlier
termination of this Lease.


5.8.5          With respect to (i) any period prior to the Tax Responsibility
Date and (ii) during such time as the Project shall not be assessed by the SBE,
then the provisions of this Section 5.8 shall not apply.


5.8.6          Anything in this Lease to the contrary notwithstanding, Tenant
shall have no obligation to pay any Real Property Taxes with respect to any
construction of any new building or parking structure. If Tenant is required by
law to pay any such Real Property Taxes with respect to any such new
construction, Landlord shall indemnify, defend and hold harmless Tenant with
respect to any such obligation.


5.9.        Escalation Rent after Delivery of Phase A Tenant.  Notwithstanding
anything in this Lease to the contrary, from and after the Delivery Date for the
last Sub-Phase of Phase A, each year Landlord shall deliver to Tenant a budget
for the following year containing projected expenses and resulting Escalation
Rent as well as costs for after-hours charges and other items billed by Landlord
directly to Tenant and Landlord shall reasonably consider comments from Tenant
on such budgets and the changes thereto.


6.           Impositions Payable by Tenant.  Tenant shall pay all Impositions
prior to delinquency.  If billed directly, Tenant shall pay such Impositions and
concurrently present to Landlord satisfactory evidence of such payments.  If any
Impositions are payable by Landlord or billed to Landlord or included in bills
to Landlord for Real Property Taxes, then Tenant shall pay to Landlord all such
amounts within thirty (30) days after receipt of Landlord’s invoice therefor. 
If




18

--------------------------------------------------------------------------------





applicable law prohibits Tenant from reimbursing Landlord for an Imposition, but
Landlord may lawfully increase the Base Rent to account for Landlord’s payment
of such Imposition, the Base Rent payable to Landlord shall be increased to net
to Landlord the same return without reimbursement of such Imposition as would
have been received by Landlord with reimbursement of such Imposition.


7.           Use of Premises.


7.1.        Permitted Use.  The Premises shall be used solely for the Permitted
Use and for no other use or purpose without Landlord’s prior written consent.


7.2.        No Violation of Requirements.  Tenant shall not knowingly do or
permit to be done, or bring or keep or permit to be brought or kept, in or about
the Premises, or any other portion of the Project, anything which (i) is
prohibited by, will in any way conflict with, or would invalidate any
Requirements; or (ii) would cause a cancellation of any insurance policy carried
by Landlord or Tenant, or give rise to any defense by an insurer to any claim
under any such policy of insurance, or increase the existing rate of or
adversely affect any insurance policy carried by Landlord, or subject Landlord
to any liability or responsibility for injury to any person or property; or
(iii) will in any way unreasonably obstruct or interfere with the rights of
other tenants or occupants of the Project, or injure or annoy them.  If Tenant
does or permits anything to be done which increases the cost of any policy of
insurance carried by Landlord, or which results in the need, in Landlord’s sole
but reasonable judgment, for additional insurance to be carried by Landlord or
Tenant with respect to any portion of the Project, then Tenant shall reimburse
Landlord, within thirty (30) days after Landlord’s demand, for any such
additional premiums or costs, and/or procure such additional insurance, at
Tenant’s sole cost and expense. Invocation by Landlord of such right shall not
limit or preclude Landlord from prohibiting Tenant’s impermissible use that
gives rise to the additional insurance premium or requirement or from invoking
any other right or remedy available to Landlord under this Lease.  Tenant shall
not bring into the Premises or any portion thereof, any furniture, fixtures
and/or equipment, and/or make any Alterations to the Premises, the aggregate
weight of which would exceed the specified live load capacity of the Floor or
Floors on which the Premises are located.


7.3.        Compliance with Requirements.


7.3.1          Tenant’s Obligations.  Tenant, at its cost and expense, shall
promptly comply with all Requirements applicable to Tenant’s particular use or
occupancy (that is, other than general office use) of, or business conducted in,
the Premises, and shall maintain the Premises and all portions thereof in
compliance with all applicable Requirements; provided, however, Tenant shall not
be responsible for making any structural changes to the Premises unless such
changes are necessitated by (i) Tenant’s use or occupancy of the Premises other
than for general office use, or business conducted by Tenant therein, (ii) any
acts or omissions of Tenant or Tenant Parties (including any Alterations), or
(iii) an Event of Default, or Landlord may elect to perform such modifications
at Tenant’s expense.  The judgment of any court of competent jurisdiction, or
the admission of Tenant in any action or proceeding involving Tenant, whether or
not Landlord is party thereto, that Tenant is in non-compliance with any
Requirement shall be conclusive of that fact.  In addition, Tenant shall make
all modifications to any portion of the Building outside the Premises (including
whether structural or capital in nature), which are




19

--------------------------------------------------------------------------------





necessitated, in whole or in part, by (i) Tenant’s use or occupancy of the
Premises other than for general office use, or business conducted in, the
Premises, (ii) any acts or omissions of Tenant or any Tenant Parties, (iii) any
Alterations, or (iv) an Event of Default, or Landlord may elect to perform such
modifications at Tenant’s expense.


7.3.2          Landlord’s Obligations.  As between Landlord and Tenant, Landlord
shall be responsible for compliance with all Requirements relating to the
Building (other than the Premises), Building Common Area, and Building Systems,
provided that compliance with such Requirements is not stated to be the
responsibility of Tenant under this Lease.  Notwithstanding the foregoing,
Landlord shall have the right to contest any alleged violation of any
Requirements in good faith, including, without limitation, the right to apply
for and obtain a waiver or deferment of compliance, the right to assert any and
all defenses allowed by applicable law and the right to appeal any decisions,
judgments or rulings to the fullest extent permitted by law.  Landlord, after
pursuing any appeals or contests as Landlord may so elect, will make at
Landlord’s cost and expense, all repairs, additions, alterations or improvements
necessary to comply with the terms of any final order or judgment provided that
such costs and expenses may be included in Operating Expenses to the extent
otherwise permissible under the terms of this Lease.


7.4.        No Nuisance.  Tenant shall not (i) do or permit anything to be done
in or about the Premises, or any other portion of the Building or the Project,
which would injure or unreasonably annoy, or unreasonably obstruct or interfere
with the rights of, Landlord or other occupants of the Building or the Project,
or others lawfully in or about the Building or the Project; (ii) use or allow
the Premises to be used in any manner inappropriate for an office building
comparable to the Building; or (iii) cause, maintain or permit any nuisance or
waste in, on or about the Premises, or any other portion of the Building or the
Project.


7.5.        Environmental Laws; Use of Hazardous Materials.


7.5.1          Tenant’s Obligations.  Without limiting the generality of
Section 7.3 above, Tenant and all other Tenant Parties shall at all times comply
with all applicable Environmental Laws with respect to the use and occupancy of
any portion of the Building or the Project pursuant to this Lease.  Tenant and
all other Tenant Parties shall not generate, store, handle, or otherwise use, or
allow, the generation, storage, handling, or use of, Hazardous Materials in the
Premises or transport the same through the Building or the Project, except in
accordance with Environmental Laws and the Rules and Regulations.  In the event
of a release of any Hazardous Materials caused by, or due to the act or neglect
of, Tenant or any other Tenant Parties, Tenant shall immediately notify Landlord
and take such remedial actions as Landlord may direct in Landlord’s sole
discretion as necessary or appropriate to abate, remediate and/or clean up the
same.  If so elected by Landlord by notice to Tenant, Landlord shall take such
remedial actions on behalf of Tenant at Tenant’s sole cost and expense.  In any
event, Landlord shall have the right, without liability or obligation to Tenant,
to direct and/or supervise Tenant’s remedial actions and to specify the scope
thereof and specifications therefor.  Tenant and the other Tenant Parties shall
use, handle, store and transport any Hazardous Materials in accordance with
applicable Environmental Laws, and shall promptly notify Landlord of any notice
of violation of Environmental Laws which it receives from any governmental
agency having jurisdiction.  In no event shall Landlord be designated as the
“generator” on, nor shall Landlord




20

--------------------------------------------------------------------------------





be responsible for preparing, any manifest relating to Hazardous Materials
generated or used by Tenant or any other Tenant Parties.


7.5.2          Existing Hazardous Materials.  Notwithstanding anything to the
contrary in this Lease, Tenant shall not be responsible for any Hazardous
Materials that are found to be present in any portion of the Premises prior to
the Delivery Date of such portion (“Existing Hazardous Materials”); provided,
however, if and to the extent that Landlord adopts any Operations and
Maintenance Plan (“O&M Plan”) regarding any Hazardous Materials (including,
without limitation, any Existing Hazardous Materials), then, after written
notice of such O&M Plan is delivered to Tenant, then, to the extent applicable,
Tenant shall adhere to the O&M Plan (as it may be amended, modified or
superseded) as it applies to the Premises and Tenant’s use and occupancy thereof
throughout the Term; provided, however, any O&M Plan adopted by Landlord
regarding Existing Hazardous Materials shall be consistent with the prior
Operations and Maintenance Plan delivered to and reviewed by Tenant as the same
may be revised by Landlord in Landlord’s reasonable discretion in accordance
with prudent industry practices for comparable buildings with similar Existing
Hazardous Materials.


8.           Building Services and Utilities.


8.1.        Standard Tenant Services.  Landlord shall provide services
customarily furnished in Comparable Buildings during Building Standard Hours
except on Building Holidays (unless otherwise stated below), including the
following:


8.1.1          Subject to limitations imposed by all governmental rules,
regulations and guidelines applicable thereto and subject to the terms and
conditions of Section 8.3 and Section 8.4 below, Landlord shall provide heating
and air conditioning to the Premises (“HVAC”), during Building Standard Hours
except on Building Holidays.  Landlord shall use commercially reasonable efforts
in its operation and maintenance of HVAC Building Systems to allow Tenant’s
distribution systems in the Premises following completion of Tenant Improvements
to meet or exceed all requirements set forth in the Ventilation for Acceptable
Indoor Air Quality, from the American Society of Heating, Refrigerating, and
Air-condition Engineers, Inc. (“ASHRAE”) Standards, including, but not limited
to, ASHRAE Standard 55-2017 (Thermal Environmental Conditions for Human
Occupancy) and ASHRAE Standard 62.1-2019 (Ventilation for Acceptable Indoor Air
Quality), and all associated addenda published from time to time by ASHRAE
applicable to the aforementioned standards.  If at any time during the Term the
American Society of Heating, Refrigerating and Air-Conditioning Engineers ceases
to exist, the parties agree to substitute equivalent industry standards.


8.1.2          Landlord shall provide adequate electrical wiring and facilities
for connection to Tenant’s lighting fixtures and incidental use equipment that
are, as reasonably determined by Landlord, customarily furnished in Comparable
Buildings for the Permitted Use of the Premises.  Tenant shall bear the cost of
replacement of lamps, starters and ballasts for non-Building standard lighting
fixtures within the Premises installed by Tenant following delivery of the
applicable portion of the Premises.


8.1.3          Landlord shall provide hot and cold water from the regular
Building outlets for drinking, lavatory and toilet purposes in the Building
Common Areas.




21

--------------------------------------------------------------------------------





8.1.4          Landlord shall provide janitorial services to the Premises,
except for weekends and the date of observation of the Building Holidays, in and
about the Premises in a manner consistent with Comparable Buildings.


8.1.5          Landlord shall provide nonexclusive, non-attended automatic
passenger elevator service twenty-four (24) hours per day, seven (7) days per
week, every day of the year.


8.1.6          Landlord shall provide nonexclusive freight elevator service
subject to scheduling by Landlord and subject to Building rules and regulations.


8.1.7          Window washing service customary in Comparable Buildings, but at
a minimum, exterior window washing once a year and internal window washing once
a year.


8.2.        Energy Efficiency.  Landlord may voluntarily cooperate in a
reasonable manner with the efforts of governmental agencies and/or utility
suppliers in reducing energy or other resource consumption within the Building
and the Project or in reducing other environmental impacts.  Tenant agrees at
all times to cooperate fully with Landlord and to abide by all reasonable rules
established by Landlord (i) in order to (A) maximize the efficient operation of
the electrical, heating, ventilating and air conditioning systems and all other
energy or other resource consumption systems within the Building and the Project
and/or (B) comply with the requirements and recommendations of utility suppliers
and governmental agencies regarding such matters, and (ii) in order to continue
and comply with any Sustainable Practices of the Building and the Project. 
Tenant shall not be entitled to terminate this Lease or to any reduction in or
abatement of rent by reason of such compliance or cooperation.  In connection
with the foregoing, at Landlord’s request, Tenant shall execute a written
authorization and consent to disclosure of Tenant’s energy usage records in the
form required by any applicable utility companies (or as otherwise reasonably
requested by Landlord) to the extent that Landlord is required to disclose such
information to third parties pursuant to California or other applicable law.


8.3.        Over-standard Tenant Use.  Tenant shall not, without Landlord’s
prior written consent, use heat-generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting that may affect
the temperature otherwise maintained by the air conditioning system or increase
the water normally furnished for the Premises by Landlord pursuant to the terms
of Section 8.1 of this Lease.  If Tenant uses water, heat or air conditioning in
excess of that supplied by Landlord pursuant to Section 8.1 of this Lease, or if
Tenant uses electricity in excess of that customarily used by other tenants of
the Building or Project, as reasonably determined by Landlord, then Landlord may
install devices to separately meter any increased use and in such event Tenant
shall pay the increased cost directly to Landlord, on demand, at the rates
charged by the public utility company furnishing the same, including the cost of
installing, testing and maintaining of such additional metering devices. 
Tenant’s use of electricity shall not exceed the capacity of the feeders to the
Building or the risers or wiring installation.  If Tenant desires to use heat,
ventilation or air conditioning during hours other than those for which Landlord
is obligated to supply such utilities pursuant to the terms of Section 8.1 of
this Lease, Tenant shall give Landlord such prior notice, if any, as Landlord
shall from time to time establish as appropriate, of Tenant’s desired use in
order to supply such utilities, and




22

--------------------------------------------------------------------------------





Landlord shall supply such utilities to Tenant at such hourly cost to Tenant
(which shall be treated as Additional Rent) as Landlord shall from time to time
establish.


8.4.        Interruption of Use.  Except as expressly provided below in Section
8.5, Tenant agrees that Landlord shall not be liable for damages, by abatement
of Rent or otherwise, for failure to furnish or delay in furnishing any service
(including telephone and telecommunication services), or for any diminution in
the quality or quantity thereof, when such failure or delay or diminution is
occasioned, in whole or in part, by breakage, repairs, replacements, or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, or other fuel at the Building or Project after
reasonable effort to do so, by any riot or other dangerous condition, emergency,
accident or casualty whatsoever, by act or default of Tenant or other parties,
or by any other cause beyond Landlord’s reasonable control; and such failures or
delays or diminution shall not be deemed to constitute an eviction or
disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease. 
Furthermore, Landlord shall not be liable under any circumstances for a loss of,
or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 8.


8.5.        Abatement Events  Notwithstanding the provisions of Section 8.4
above or any other provision of this Lease to the contrary, if Tenant is
prevented from using, and does not use, the Premises or any portion thereof, as
a result of any failure by Landlord to provide elevator service or sanitary,
electrical, HVAC or other essential systems serving the Premises or to provide
ingress to and egress from the Building or Premises and if such failure is
attributable to Landlord’s negligence or willful misconduct (or that of
Landlord’s agents, employees or contractors), excepting Force Majeure
(collectively referred to as an “Abatement Event”), then Tenant shall provide
email notice to a designated Landlord representative of such Abatement Event
(which email notice shall be followed on the same or the following day by
written notice to Landlord of such Abatement Event), and if such Abatement Event
continues for two (2) consecutive business days after such written notice (the
“Eligibility Period”), then Base Rent and Escalation Rent payable hereunder
shall be abated or reduced, as the case may be, after expiration of the
Eligibility Period for such time that Tenant continues to be so prevented from
using, and does not use, the Premises, or the applicable portion thereof, in the
proportion that the rentable area of the portion of the Premises that Tenant is
prevented from using and does not use bears to the total rentable area of the
Premises.  Notwithstanding the foregoing, from and after the Delivery Date for
the last Sub-Phase of Phase A, an “Abatement Event” shall include any event for
which Landlord actually receives proceeds of rent loss insurance to cover loss
of Base Rent or Escalation Rent under this Lease and the “Eligibility Period”
shall cover the number of days after the Abatement Event covered by such
proceeds.


8.6.        Provision of Additional Services.  If Tenant desires services in
amounts additional to or at times different from those set forth in Section
8.2 above, or any other services that are not provided for in this Lease,
Landlord shall provide such services, provided Landlord reserves the right to
require that (a) Tenant make a request for such services to Landlord with such
advance notice as Landlord may reasonably require, and (b) Tenant pay Landlord’s
reasonable charges for such services.




23

--------------------------------------------------------------------------------





8.7.        Utilities and Janitorial Services.  Tenant shall be separately
charged for Tenant’s Proportionate Share of all Utilities and Janitorial Costs
during the Term.  If the Building is less than one hundred percent (100%)
occupied during any part of any year during the Term, Landlord shall make an
appropriate adjustment of the variable components of Utilities and Janitorial
Costs, as reasonably determined by Landlord using sound commercial real estate
accounting and management principles, to determine the amount of Utilities and
Janitorial Costs that would have been incurred during such year if the Building
had been one hundred percent (100%) occupied during the entire year.
Notwithstanding the foregoing, from and after the Delivery Date for the last
Sub-Phase of Phase A, Tenant shall have the right but not the obligation to
perform its own janitorial and/or security functions for the Premises at
Tenant’s cost and expense and, during any periods that Tenant is performing such
functions, Landlord shall not charge Tenant for any amounts incurred with
respect to such functions for the Premises, but security and janitorial expenses
for Common Areas and other portions of the Project shall continue to be included
in Operating Expenses, and Landlord and Tenant shall reasonably cooperate in
determining the scope of security functions performed by Tenant.


9.           Repairs and Maintenance.  Tenant shall, at Tenant’s own expense,
keep the Premises, including all improvements, fixtures and furnishings therein,
in good order, repair and condition at all times during the Lease Term,
reasonable wear and tear, damage caused by casualty or Landlord or its
employees, agents or contractors excepted.  Notwithstanding the foregoing,
Landlord shall maintain in good condition and repair and be responsible for
maintenance and repairs to the exterior walls, foundation and roof of the
Building, the structural portions of the floors of the Building, the Building
Systems, and other systems and equipment of the Building (excluding Tenant
Systems), except to the extent that such repairs are required due to the
negligence or willful misconduct of Tenant; provided, however, that if such
repairs are due to the negligence or willful misconduct of Tenant, Landlord
shall nevertheless make such repairs at Tenant’s expense.  Subject to notice
requirements in Section 19.1 of this Lease, Landlord may, but shall not be
required to, enter the Premises at all reasonable times to make such repairs,
alterations, improvements or additions to the Premises or to the Building or to
any equipment located in the Building as Landlord shall desire or deem necessary
or as Landlord may be required to do by governmental or quasi-governmental
authority or court order or decree.  The provisions of this Article 9 shall in
no way limit the right of Landlord to charge to Tenant, as part of Operating
Expenses, the costs incurred by Landlord in performing maintenance and repairs
at the Property.  In addition, and notwithstanding anything to the contrary
contained herein, Landlord shall repair and maintain (and, as required, replace)
the Tenant Systems and Tenant shall be separately charged for all costs incurred
by Landlord in performing such obligations.  Tenant hereby waives any and all
rights under and benefits of subsection 1 of Section 1932 and Sections 1941 and
1942 of the California Civil Code or under any similar law, statute, or
ordinance now or hereafter in effect.  In addition, Landlord shall use
commercially reasonable efforts to cause the Parking Facility and Roof Garden to
be maintained in good condition and repair during the Term of this Lease.


10.          Alterations to Premises.  All Alterations shall be made in
accordance with the standard procedures, specifications, and details (including
the standard for construction and quality of materials in the Building) as then
reasonably established by Landlord, including all applicable Requirements, and
the provisions of this Article 10.




24

--------------------------------------------------------------------------------





10.1.      Landlord Consent; Procedure.  Tenant shall not make or permit to be
made any Alterations without Landlord’s prior written consent, which may be
given or withheld in Landlord’s reasonable discretion; provided, however, as to
any Minor Alterations, Landlord’s consent shall not be required but such Minor
Alterations shall otherwise be made in compliance with the requirements of this
Article 10, including, without limitation, the requirements of Section 10.7
below.


10.2.      General Requirements.


(a)         All Alterations shall be designed and performed by Tenant at
Tenant’s cost and expense; provided, however, that if any Alterations require
work to be performed outside the Premises, Landlord may elect to perform such
work at Tenant’s expense.


(b)         Except for Minor Alterations, all Alterations shall be performed
only by contractors, engineers or architects reasonably approved by Landlord,
and shall be made in accordance with complete and detailed architectural,
mechanical and engineering plans and specifications, to the extent applicable,
reasonably approved in writing by Landlord.  Landlord shall not unreasonably
withhold or delay its approval of any such contractors, engineers, architects,
plans or specifications; provided, however, that Landlord may specify
contractors, engineers or architects to perform work affecting the structural
portions of the Building or the Building Systems.  Tenant shall engage only
labor that is harmonious and compatible with other labor working in the Building
and the Project.  In the event of any labor disturbance caused by persons
employed by Tenant or Tenant’s contractor, Tenant shall immediately take all
actions reasonably necessary to eliminate such disturbance.


(c)         Except for Minor Alterations, prior to commencement of the
Alterations, Tenant shall deliver to Landlord (i) any building or other permit
required by Requirements in connection with the Alterations; and (ii) a copy of
executed construction contract(s).  In addition, Tenant shall require its
general contractor to carry and maintain such insurance in connection with such
Alterations as is reasonably required by Landlord in each instance and to
provide evidence of such coverage to Landlord.


(d)          Tenant shall give Landlord at least fifteen (15) days’ prior
written notice of the date of commencement of any construction on the Premises
to afford Landlord the opportunity of posting and recording appropriate notices
of non-responsibility.


(e)         Tenant shall promptly commence construction of Alterations, cause
such Alterations to be constructed in a good and workmanlike manner and in such
a manner and at such times so that any such work shall not disrupt or interfere
with the use, occupancy or operations of other tenants or occupants of the
Building and the Project, and complete the same with due diligence as soon as
possible after commencement.  All trash which may accumulate in connection with
Tenant’s construction activities shall be removed by Tenant at its own expense
from the Premises, the Building and the Project.


10.3.      Landlord’s Right to Inspect.  Landlord or its agents shall have the
right (but not the obligation) to inspect the construction of Alterations, and
to require corrections of faulty construction or any material deviation from the
plans for such Alterations as approved by




25

--------------------------------------------------------------------------------





Landlord; provided, however, that no such inspection shall (i) be deemed to
create any liability on the part of Landlord, or (ii) constitute a
representation by Landlord that the work so inspected conforms with such plans
or complies with any applicable Requirements, or (iii) give rise to a waiver of,
or estoppel with respect to, Landlord’s continuing right at any time or from
time to time to require the correction of any faulty work or any material
deviation from such plans.  In addition, under no circumstances shall Landlord
be liable to Tenant for any damage, loss, cost or expense incurred by Tenant on
account of Tenant’s plans and specifications, Tenant’s contractors, mechanics or
engineers, design or construction of any Alteration, or delay in completion of
any Alteration.


10.4.      Tenant’s Obligations Upon Completion.  Promptly following completion
of any Alterations, to the extent commercially reasonable in the context of such
Alterations, Tenant shall (i) furnish to Landlord “as-built” drawings and
specifications in CAD format showing the Alterations as made and constructed in
the Premises, (ii) cause a timely notice of completion to be recorded in the
Office of the Recorder of the County of Alameda in accordance with Civil Code
Section 3093 or any successor statute, and (iii) deliver to Landlord evidence of
full payment and unconditional final waivers of all liens for labor, services,
or materials in excess of Ten Thousand Dollars ($10,000.00) in the aggregate.


10.5.      Repairs.  If any part of the Building Systems shall be damaged during
the performance of Alterations, Tenant shall promptly notify Landlord, and
Landlord may elect to repair such damage at Tenant’s expense.  Alternatively,
Landlord may require Tenant to repair such damage at Tenant’s sole expense using
contractors reasonably approved by Landlord.


10.6.      Ownership and Removal of Alterations.


(a)          Ownership.  All Alterations shall become a part of the Building and
immediately belong to Landlord without compensation to Tenant, unless Landlord
consents otherwise in writing; provided, however, that equipment and movable
furniture shall remain the property of Tenant.


(b)          Removal.  If required by Landlord, Tenant, prior to the expiration
of the Term or termination of this Lease, shall, at Tenant’s sole cost and
expense, except for Minor Alterations, (i) remove any or all Alterations, (ii)
restore the Premises to the condition existing prior to the installation of such
Alterations, and (iii) repair all damage to the Premises or the Building caused
by the removal of such Alterations.  Notwithstanding anything to the contrary in
the preceding sentence, Landlord shall advise Tenant at the time of Landlord’s
approval of the Alterations, as to whether Tenant will be required to remove
such Alterations upon the expiration of the Term or termination of this Lease.
If Tenant fails to remove, restore and repair under this Section, then Landlord
may remove such Alterations and perform such restoration and repair, and Tenant
shall reimburse Landlord for the cost thereof.  Subject to the foregoing
provisions regarding removal, all Alterations shall be Landlord’s property and
at the expiration of the Term or termination of this Lease shall remain on the
Premises without compensation to Tenant.


10.7.      Minor Alterations.  Notwithstanding any provision in the foregoing to
the contrary, Tenant may construct Minor Alterations in the Premises without
Landlord’s prior written consent, but with prior notification to Landlord. 
Before commencing construction of Minor




26

--------------------------------------------------------------------------------





Alterations, Tenant shall submit to Landlord such documentation as Landlord may
reasonably require to determine whether Tenant’s proposed Alterations qualify as
Minor Alterations.  Except to the extent inconsistent with this Section 10.7,
Minor Alterations shall otherwise comply with the provisions of this Article
10.  All references in this Lease to “Alterations” shall mean and include Minor
Alterations, unless specified to the contrary.


10.8.      Landlord’s Fee.  In connection with installing or removing
Alterations, Landlord may retain third parties to review Tenant’s plans,
specifications and working drawings and/or to supervise the construction,
installation or removal of Alterations from the Premises, in which event Tenant
shall reimburse Landlord for the actual and reasonable fees and costs charged by
such third parties.


11.          Liens.  Tenant shall keep the Building and the Project free from
any liens arising out of any work performed or obligations incurred by or for,
or materials furnished to, Tenant pursuant to this Lease or otherwise.  Landlord
shall have the right to post and keep posted on the Premises any notices
permitted or required by law or which Landlord may deem to be proper for the
protection of Landlord, the Building, and the Project from such liens.  If
Tenant does not, within ten (10) days following the demand by Landlord, cause
such lien to be released of record or bonded against, and such failure shall
continue for more than ten (10) days after Tenant’s receipt of a second (2nd)
written demand from Landlord, Landlord shall have, in addition to all other
remedies provided herein and by law, the right, but not the obligation, to cause
the same to be released by any means as Landlord shall deem proper, including by
payment or settlement of the claim giving rise to such lien.  All reasonable
sums paid by Landlord for such purpose, and all reasonable expenses incurred by
it in connection therewith (including, without limitation, reasonably attorneys’
fees), shall be payable to Landlord by Tenant, as Additional Rent, within thirty
(30) days of demand, together with interest at the Interest Rate from the date
such expenses are incurred by Landlord to the date of the payment thereof by
Tenant to Landlord.  The bond permitted under this Section shall be issued by a
company reasonably acceptable to Landlord.


12.          Damage or Destruction.


12.1.      Obligation to Repair.  Except as otherwise provided in this
Article 12, if the Premises, or any other portion of the Building necessary for
Tenant’s ultimate use and occupancy of the ultimate Premises are damaged or
destroyed by Casualty, Landlord shall, within ninety (90) days after Landlord
obtains actual knowledge of such damage or destruction (“Casualty Discovery
Date”) or as soon thereafter as possible, deliver to Tenant an estimate prepared
by a reputable architect, contractor or engineer selected by Landlord setting
forth such architect’s, contractor’s or engineer’s estimate as to the time
reasonably required to repair such damage or destruction (the “Restoration
Estimate Notice”).  If such Restoration Estimate Notice states that the
necessary repairs can be completed within two (2) years after the date of
delivery to Tenant of the Restoration Estimate Notice and if Landlord receives
insurance proceeds sufficient for such purpose  so long as Landlord was carrying
at a minimum required insurance hereunder this Lease (without considering any
deductibles), then (a) Landlord shall promptly proceed to repair such damage to
substantially the same condition existing immediately prior to such damage or
destruction, subject to Section 12.5 below, to the extent commercially
reasonable and as permitted by and subject to then applicable Requirements; (ii)
this Lease shall remain in full force and effect; and (iii) to the extent such
damage or destruction did not result




27

--------------------------------------------------------------------------------





from the negligence or willful act or omission of Tenant or any other Tenant
Parties, Base Rent shall abate to the extent that the amount thereof is
compensated for and recoverable from the proceeds of rental abatement or
business interruption insurance maintained by Landlord, for such part of the
Premises rendered unusable by Tenant in the conduct of its business during the
time such part is so unusable, in the proportion that the rentable area
contained in the unusable part of the Premises bears to the total rentable area
of the Premises.


12.2.      Landlord’s Election.  If the Restoration Estimate Notice states that
the necessary repairs cannot be completed within two (2) years after the date of
delivery to Tenant of the Restoration Estimate Notice or if insurance proceeds
are insufficient for such purpose so long as Landlord was carrying at a minimum
required insurance hereunder this Lease (without considering any deductibles),
or if Landlord does not otherwise have the obligation to repair or restore the
damage or destruction pursuant to Section 12.1, then in any such event Landlord
may elect, within thirty (30) days after delivery to Tenant of the Restoration
Estimate Notice, to (i) terminate this Lease, or (ii) repair the Premises or the
portion of the Project necessary for Tenant’s use and occupancy of the ultimate
Premises pursuant to the applicable provisions of Section 12.1 above.  If
Landlord terminates this Lease, then this Lease shall terminate as of the date
specified in Landlord’s notice.  Notwithstanding the foregoing, if Landlord
elects to terminate this Lease but prior to the effectiveness of such
termination, Tenant elects to exercise its rights under the terms of Article 31,
then, upon the consummation of Tenant’s purchase of the Property, Landlord shall
assign all unpaid insurance proceeds as a result of such Casualty (excluding
rental interruption insurance for periods prior to the Closing Date) to Tenant,
and Tenant shall receive the Casualty Credit as described in Section 31.9(c).


12.3.      Tenant’s Election.  If Landlord has not terminated this Lease as
provided above, or does not have the right to do so, and the Restoration
Estimate Notice states that the necessary repairs can be completed within two
(2) years after the date of delivery to Tenant of the Restoration Estimate
Notice, then Tenant shall not have the right to terminate this Lease; provided,
however that if Landlord has not terminated this Lease as provided above, and
the Restoration Estimate Notice states that the necessary repairs cannot be
completed within two (2) years after the date of delivery to Tenant of the
Restoration Estimate Notice, or if the insurance required to be maintained by
Landlord under this Lease is insufficient to restore the Building (including by
virtue of any deductible that is not included in the Casualty Credit), Tenant,
by written notice to Landlord delivered within thirty (30) days after the date
of delivery to Tenant of the Restoration Estimate Notice, may elect to terminate
this Lease, in which event this Lease shall terminate on the date set forth in
Tenant’s termination notice as if such date were the Expiration Date set forth
herein.


12.4.      Cost of Repairs.  Subject to the provisions of this Article 12,
Landlord shall repair the Building and all improvements in the Premises, other
than Alterations.  Tenant shall pay the cost to repair Alterations.  Tenant
shall be responsible to replace or repair, at Tenant’s cost and expense,
Tenant’s furniture, equipment, trade fixtures and other personal property in the
Premises.  Tenant shall be responsible for insuring one hundred percent (100%)
of the cost of repair and replacement under this Section 12.4 and shall provide
evidence of such insurance to Landlord upon request from Landlord.




28

--------------------------------------------------------------------------------





12.5.      Damage at End of Term.  Notwithstanding anything to the contrary
contained in this Article 12, if the Premises, or any material portion thereof
or of the Building, are damaged or destroyed by Casualty within the last twelve
(12) months of the Term, then Landlord shall have the right, in its sole
discretion, to terminate this Lease by notice to Tenant given within ninety (90)
days after the Casualty Discovery Date.  Such termination shall be effective on
the date specified in Landlord’s notice to Tenant, but in no event later than
the end of such ninety (90) day period.


12.6.      Waiver of Statutes.  The respective rights and obligations of
Landlord and Tenant in the event of any damage to or destruction of the
Premises, or any other portion of the Building are governed exclusively by this
Lease.  Accordingly, Tenant hereby waives the provisions of any law to the
contrary, including California Civil Code Sections 1932(2) and 1933(4),
providing for the termination of a lease upon destruction of the leased
property.


13.          Eminent Domain.


13.1.      Effect of Taking.  Except as otherwise provided in this Article 13,
if all or any part of the Premises is taken as a result of the exercise of the
power of eminent domain or condemned for any public or quasi-public purpose, or
if any transfer is made in avoidance of such exercise of the power of eminent
domain (collectively, “taken” or a “taking”), this Lease shall terminate as to
the part of the Premises so taken as of the effective date of such taking.  On a
taking of a portion of the Premises, Tenant shall have the right to terminate
this Lease by notice to Landlord given within sixty (60) days after the
effective date of such taking, if the portion of the Premises taken is of such
extent and nature so as to materially impair Tenant’s business use of the
balance of the Premises.  Such termination shall be operative as of the
effective date of the taking.  Upon a taking of the Premises which does not
result in a termination of this Lease (other than as to the part of the Premises
so taken), the Base Rent shall thereafter be reduced as of the effective date of
such taking in the proportion that the rentable area of the Premises so taken
bears to the total rentable area of the Premises.


13.1.1        Taking Before Closing.  Notwithstanding Section 13.1, if, prior to
the Closing Date (as defined in Article 31), proceedings are commenced for the
taking an amount of the Building which would leave the remaining Premises (i)
constituting of less than Six Hundred Thousand (600,000) rentable square feet,
(ii) with less than the required parking spaces as required by applicable
Requirements, or (iii) otherwise materially adversely affect access to the
Building or the Premises, then Tenant shall have the right, by giving notice to
Landlord within thirty (30) days after Landlord gives notice of the commencement
of such proceedings to Buyer, to terminate this Lease, in which event this Lease
shall terminate. If, before the Closing Date, proceedings are commenced for the
taking by exercise of the power of eminent domain of less than such a material
part of the Property, or if Tenant has the right to terminate this Agreement
pursuant to the preceding sentence but Tenant does not exercise such right, then
this Lease shall remain in full force and effect and, on the Closing Date, the
condemnation award (or, if not theretofore received, the right to receive such
award) payable to Landlord on account of the taking shall be credited to
Tenant.  Landlord shall give notice to Tenant reasonably promptly after
Landlord’s receiving notice of the commencement of any proceedings for the
taking by exercise of the power of eminent domain of all or any part of the
Property. If necessary, the




29

--------------------------------------------------------------------------------





Closing Date shall be postponed until Seller has given any notice to Tenant
required by this Section 13.1 and the period of thirty (30) days described in
this Section 13.1.1 has expired.


13.2.      Condemnation Proceeds.  Except as is provided in Section 13.1.1, all
compensation awarded or received in connection with a taking shall be the
property of Landlord, and Tenant hereby assigns to Landlord any and all elements
of said compensation which Tenant would, in the absence of said assignment, have
been entitled to receive.  Specifically, and without limiting the generality of
the foregoing, said assignment is intended to include: (i) the “bonus value”
represented by the difference, if any, between Rent under this Lease and market
rent for the unexpired Term of this Lease, (ii) the value of improvements to the
Premises, whether said improvements were paid for by Landlord or by Tenant,
(iii) the value of any trade fixtures, and (iv) the value of any and all other
items and categories of property for which payment of compensation may be made
in any such taking.  Notwithstanding the foregoing, Tenant shall be entitled to
receive any award of compensation for loss of or damage to the goodwill of
Tenant’s business (but only to the extent the same does not constitute “bonus
value”), interruption of or damage to Tenant’s business or as compensation for
Tenant’s personal property, and for any moving or relocation expenses which
Tenant is entitled under the law to recover directly from the public agency
which acquires the Premises provided that such claim does not impair Landlord’s
claim.


13.3.      Restoration of Premises.  On a taking of the Premises which does not
result in a termination of this Lease (other than as to the part of the Premises
so taken), Landlord shall restore the Premises to substantially the condition
existing immediately before such taking, to the extent commercially reasonable
and as permitted by and subject to then applicable Requirements.  Landlord shall
perform such restoration in accordance with the applicable provisions and
allocation of responsibility for repair and restoration of the Premises on
damage or destruction pursuant to Article 12 above, and both parties shall use
any awards received by such party attributable to the Premises for such purpose.


13.4.      Taking at End of Term.  Notwithstanding anything to the contrary
contained in this Article 13, if the Premises, or any portion thereof or of the
Building, are taken within the last twelve (12) months of the Term, then
Landlord shall have the right, in its sole discretion, to terminate this Lease
by notice to Tenant given within ninety (90) days after the date of such
taking.  Such termination shall be effective on the date specified in Landlord’s
notice to Tenant, but in no event later than the end of such 90-day period.


13.5.      Tenant Waiver.  The rights and obligations of Landlord and Tenant on
any taking of the Premises or any other portion of the Building are governed
exclusively by this Lease. Accordingly, Tenant hereby waives the provisions of
any law to the contrary, including California Code of Civil Procedure Sections
1265.120 and 1265.130, or any similar successor statute.


14.          Insurance.


14.1.      Liability Insurance.  Subject to Tenant’s right to self-insure set
forth in Section 14.4 below, Tenant, at its cost and expense, shall procure and
maintain, from the Lease Date and throughout the Term, the following insurance:




30

--------------------------------------------------------------------------------





14.1.1           Commercial General Liability Insurance.  Tenant shall maintain
a policy(ies) of commercial general liability insurance written on an
“occurrence” basis, with limits of liability, per occurrence and in the
aggregate, of not less than Five Million Dollars ($5,000,000.00).  Such
policy(ies) shall cover bodily injury, property damage, personal injury, and
advertising injury arising out of or relating (directly or indirectly) to
Tenant’s business operations, conduct, assumed liabilities, or use or occupancy
of the Premises, the Building, or the Project, and shall include all the
coverages typically provided by the Broad Form Commercial General Liability
Endorsement, including broad form property damage coverage (which shall include
coverage for completed operations).  Tenant’s liability coverage shall further
include premises-operations coverage, products liability coverage (if
applicable), products-completed operations coverage, and blanket contractual
coverage.  It is the parties’ intent that Tenant’s contractual liability
coverage provides coverage to the maximum extent possible with respect to
liability assumed by Tenant under the indemnification provision of this Lease.


14.1.2          Tenant’s Workers’ Compensation and Employer Liability Coverage. 
Tenant shall maintain workers’ compensation insurance as required by law and
employer’s liability insurance with limits of no less than One Million Dollars
($1,000,000.00) each accident, One Million Dollars ($1,000,000.00) each
employee, and One Million Dollars ($1,000,000.00) policy limit


14.1.3           Tenant’s Property Insurance.  Tenant shall maintain property
insurance coverage for all office furniture, trade fixtures, office equipment,
merchandise, and all other items of Tenant’s property in, on, at, or about the
Premises, the Building and the Project.  Such policy shall (i) be written on a
“all risk” (special-causes-of-loss) policy form or an equivalent form, (iii)
include earthquake sprinkler leakage coverage.


14.1.4          Business Interruption, Loss of Income, and Extra Expense
Coverage.  Tenant shall maintain business interruption, loss of income, and
extra expense insurance covering all loss of income and charges and costs
incurred arising out of all perils, failures, or interruptions, including any
failure or interruption of Tenant’s business equipment (including, without
limitation, telecommunications equipment), and the prevention of, or denial of
use of or access to, all or part of the Premises, the Building, or the Project,
as a result of those perils, failures, or interruptions.  The business
interruption, loss of income, and extra expense coverage shall provide coverage
for no less than twelve (12) months and shall be carried in amounts necessary to
avoid any coinsurance penalty that could apply.  The business interruption, loss
of income and extra expense coverage shall be issued by the insurer that issues
Tenant’s property insurance under Section 14.1.3 above.


14.1.5           Other Tenant Insurance Coverage.  Landlord reserves the right,
but not more often than once every three (3) years and upon not less than thirty
(30) days’ prior written notice (but not in any event prior to the expiration of
the Purchase Option Period), to require Tenant, at Tenant’s sole cost and
expense, to procure and maintain other types of insurance coverage and/or
increase the insurance limits set forth above if (i) Landlord in its reasonable
discretion determines that such other types of insurance and/or increased limits
are consistent with the then-current insurance requirements applicable to major
tenants leasing space in Comparable Buildings, and (ii) Landlord’s lender
requires that Tenant procure and maintain such other types of insurance coverage
and/or increase the insurance limits.




31

--------------------------------------------------------------------------------





14.2.      Form of Policies. The minimum limits of policies and Tenant’s
procurement and maintenance of such policies described in Section 14.1 shall in
no event limit the liability of Tenant under this Lease.  All insurance required
by this Article 14 (excluding any amounts self-insured pursuant to Section 14.4)
shall be issued on an occurrence basis by solvent companies qualified to do
business in the State of California, and with a Best & Company rating of A:VIII
or better.  Any insurance policy under this Article 14 (excluding any amounts
self-insured pursuant to Section 14.4) may be maintained under a “blanket
policy,” insuring other parties and other locations, so long as the amount and
coverage required to be provided hereunder is not thereby diminished.).  Tenant
shall provide Landlord a certificate of each policy of insurance required
hereunder or a letter of self-insurance.  Tenant shall deliver such certificates
or letter to Landlord within thirty (30) days after the Lease Date, but in no
event later than the date that Tenant or any other Tenant Parties first enter
the Premises and, upon renewal, not fewer than ten (10) days prior to the
expiration of such coverage.  All Tenant’s liability insurance (excluding any
amounts self-insured pursuant to Section 14.4) shall provide (i) that Landlord,
Landlord’s managing agent (TMG Partners R.E., LLC), any Encumbrancer, and any
other person designated by Landlord which has an interest in the Building or the
Project, is designated as an additional insured without limitation as to
coverage afforded under such policy; (ii) for severability of interests or that
acts or omissions of one of the insureds or additional insureds shall not reduce
or affect coverage available to any other insured or additional insured (if
available); (iii) that the aggregate liability applies solely to the Project;
and (iv) that Tenant’s insurance is primary and noncontributory with any
insurance carried by Landlord.  All Tenant’s insurance shall provide that the
insurer agrees not to cancel the policy without at least thirty (30) days’ prior
written notice to all additional insureds (except in the event of a cancellation
as a result of nonpayment, in which event the insurer shall give all additional
insureds at least ten (10) days’ prior notice).  Tenant shall notify Landlord
within ten (10) days after any material modification of any policy of insurance
required under this Article.


14.3.      [Intentionally Omitted.].


14.4.     Tenant’s Self- Insurance.  In lieu of third-party insurance, Tenant
shall have the right to self-insure all of the insurance Tenant is required to
carry pursuant to Section 14.1, subject to Applicable Laws.  For the avoidance
of doubt, the term “self-insure” shall mean Tenant is itself acting as though it
were the insurance company providing the insurance required under the provisions
of this Lease and Tenant shall pay any amounts due in lieu of insurance proceeds
because of self-insurance, which amounts shall be treated as insurance proceeds
for all purposes under this Lease. If an event or claim occurs for which a
defense and/or coverage would have been available from the insurance company
issuing insurance for which Tenant is required to maintain pursuant to
Section 14.1 hereof and Tenant has self-insured with respect to such required
insurance, Tenant shall, to the extent required under this Lease, (i) undertake
the defense of any such claim, including a defense of Landlord at Tenant’s sole
cost and expense; and (ii) use its own funds to pay any claim or replace any
property or otherwise provide the funding that would have been available from
insurance proceeds but for such election by Tenant to self-insure.
Notwithstanding the foregoing, the right to self-insure described in this
Section shall only apply so long as Tenant is the Original Tenant and wholly
owned by PG&E Corporation, a company that is publicly traded on the NYSE or,
subject to obtaining Landlord’s reasonable approval, Tenant is a Permitted
Transferee that maintains a self-insurance program




32

--------------------------------------------------------------------------------





similar to the self-insurance program of Original Tenant with similar regulatory
recovery treatment.


14.5.       Landlord’s Insurance.  Landlord shall, at all times during the Term
of this Lease, procure and continue in full force the following insurance:


14.5.1          All-Risk.  Special form causes of loss (“all-risk” and also 
known as “special form perils”) insurance (including boiler and
machinery/equipment breakdown insurance, and terrorism insurance) insuring
against loss from physical damage to the Building and the Project, including all
Base Building Work, Landlord’s Work and Tenant Improvements conducted pursuant
to the Work Letter and all other subsequent Alterations to the Premises (as
hereinafter defined), and Landlord’s equipment and machinery in the Building, as
the same may exist from time to time), the Common Areas, and the Project in an
amount equal to the full replacement cost thereof (including foundations,
footings, and underground installations), and including inflation guard
protection and coverage for debris removal and enforcement of Requirements
regulating construction.


14.5.2          CGL Insurance.  Commercial General Liability Insurance against
claims for bodily injury, personal injury, death and property damage based upon,
involving or arising out of the ownership, use, occupancy or maintenance of the
Building, the Common Areas, the Project, and all areas appurtenant thereto. Such
insurance shall be on an occurrence basis, providing One Million Dollars
($1,000,00.00) per occurrence and Two Million Dollars ($2,000,000.00) in
aggregate. Such insurance shall cover at least the following hazards:  (1)
premises and operations; (2) products and completed operations on an “if any”
basis; and (3) Contractual Liability as defined in the CGL policy.


14.5.3          Umbrella/Excess Liability. Landlord shall maintain Excess/
Umbrella Liability insurance in the amount of, no less than Ten Million Dollars
($10,000,000.00) per occurrence and in aggregate covering claims arising out of
the ownership use, occupancy or maintenance of the Building, Common Areas, the
Project, and all areas appurtenant thereto.


14.5.4         Earthquake Insurance.  Earthquake insurance against loss from
physical damage to the Building, including Landlord’s Work and Tenant
Improvements conducted pursuant to the Work Letter and Alterations to the
Premises other than specialty Alterations or Alterations that are for uses other
than general office use, in an amount no less than the full replacement value of
the Project times the probable maximum loss for the Building, subject to a
deductible or self-insured retention that does not exceed ten percent (10%)
Replacement Cost per Building/Unit.


14.5.5         Ordinance and Law Insurance.  Ordinance or law coverage to
compensate for the cost of demolition (up to ten percent (10%) of building
value) and rebuilding of the undamaged portion of the Property (full limit per
building value) or Building along with any increased cost of construction (up to
ten percent (10%) of Building value), in an amount no less than the full
replacement value of the Project.


14.5.6          Builder’s Risk Insurance.  At all times while Base Building
Work, Landlord’s Work and Tenant Improvements are ongoing, Builder’s risk
completed value form




33

--------------------------------------------------------------------------------





insurance for the full value of the construction contracts for Base Building
Work, Landlord’s Work, and Tenant Improvements, plus all increased construction
costs and recurring soft costs value, plus loss of income or delay in completion
coverage with no time limitation and no extended period of indemnity, and
extended to cover all materials, equipment, temporary structures, machinery and
supplies as included in the estimated construction values, whether onsite, in
transit (with a minimum sublimit of $5,000,000.00) or stored off-site (with a
minimum sublimit of $5,000,000.00) and including underground property (1) on a
non-reporting basis, (2) including permission to occupy the Building, (3) with
an agreed amount endorsement waiving co-insurance provision, or confirmation
that co-insurance does not apply; and (4) naming Landlord, the general
contractor and subcontractors as named insureds.


14.5.7          Umbrella Insurance.  At all times while Base Building Work,
Landlord’s Work and Tenant Improvements are ongoing, General and excess/umbrella
liability insurance in the amount no less than Seventy Five Million and No/100
Dollars ($75,000,000.00) per occurrence and in the aggregate covering claims
related to construction operations at the Building. Such coverage can be
provided by either the Landlord or applicable general contractor performing such
construction activities or in any combination so long as policies do not contain
any construction, or “XCU” exclusions, and includes a waiver of subrogation in
favor of Tenant.  If the liability coverages are provided by the general
contractor, then Landlord shall also be required to carry coverage on a named
insured basis for a minimum of Five Million and No/100 Dollars ($5,000,000.00)
per occurrence and in the aggregate. Such coverage may be fulfilled via
liability insurance as required above or an Owner Controlled Insurance Program
(OCIP) or Contractor Controlled Insurance Program (CCIP) and shall be endorsed
to provide products and completed operations insurance coverage for a period
extending through the statute of limitations and/or repose in the State of
California and shall include Tenant, its successors and/or assigns as an
additional insured for on-going and completed operations on a primary and
non-contributory basis with respect to any insurance or self-insurance carried
by Tenant. Required limits may be fulfilled via a combination of primary and
excess liability policies.


14.5.8          Pollution and Remediation Insurance.  Contractor’s Pollution
Liability (“CPL”) insurance covering pollution events caused by or arising from
construction activities, whether occurring at or away from the Building (i.e.,
“non-owned disposal site” coverage).  The CPL policy shall cover cleanup,
whether on-site or off-site, as well as bodily injury and property damage. The
CPL shall be written with a per occurrence and aggregate limit of no less than
Ten Million and No/100 Dollars ($10,000,000.00). Such policy shall be in place
during construction of the Base Building Work, Landlord’s Work and Tenant
Improvements and for a period of at least seven (7) years post Substantial
Completion of all Sub-Phases and include Tenant its successors and/or assigns as
an additional insured on a primary and non-contributory basis.


14.5.9         Worker’s Compensation Insurance.  At all times prior to
completion and delivery of all Sub-Phases, workers’ compensation insurance for
those performing construction activities on, in or about the Building (the
general contractor and subcontractors of all tiers) subject to the statutory
limits of the State of California, and employer’s liability insurance with a
limit of at least One Million and No/100 Dollars ($1,000,000.00) per accident
and per disease per employee (with such exceptions as allowed in the
construction agreement).




34

--------------------------------------------------------------------------------





14.5.10          Vehicle Insurance.  At all times while Base Building Work,
Landlord’s Work and Tenant Improvements are ongoing, Automobile liability
insurance with a combined single limit of One Million and No/100 Dollars
($1,000,000.00) covering all vehicles being used with respect to any work or
operations on or about the Building (such coverage may be provided by the
general contractor and all applicable subcontractors) on a primary and
non-contributory basis with respect to any insurance or self-insurance carried
by Tenant.


14.5.11          Errors and Omissions Insurance.  Professional Liability or E&O
insurance coverage is required of all firms engaged in a design-build capacity
in connection with the Base Building Work, the Landlord’s Work and the Tenant
Improvements in the amount of at least One Million and No/100 Dollars
($1,000,000.00) per claim and in the aggregate.


14.5.12          Landlord’s Insurance.  All insurance required to be carried by
Landlord shall be issued by reputable insurance companies authorized to do
business in the State of California having a rating of at least A-, VIII in the
most current issue of “AM Best’s Insurance Guide.” Landlord shall use
commercially reasonable efforts to obtain all such insurance at competitive
rates.  The Policies provided for or contemplated by Sections 14.5.2 and 14.5.3
shall name Landlord as the insured and Tenant (and its successors and/or
assigns) as additional insured. All policies provided for in this Section 14.5
shall contain clauses or endorsements to the effect that, or otherwise provide
that the policies shall not be canceled without at least thirty (30) days’
notice to Tenant, except for non-payment of premium which shall be ten (10)
days.  Any blanket insurance policy shall provide for the benefit of the
Building the amount of coverage from time to time required hereunder and shall
otherwise provide the same protection as would a separate policy insuring only
the Building in compliance with the provisions of this Section 14.5.


14.5.13          Certificates.  Landlord shall cause to be delivered to Tenant,
from time to time upon Tenant’s request (but not more frequently than one (1)
time during any twelve (12) month period) certificates evidencing the existence
and amounts of, the insurance required to be maintained by Landlord hereunder.


14.5.14         Construction-Related Insurance. The parties agree that the
insurance described in Sections 14.5.5 through 14.5.11 above is exclusively
related to work being performed under the Work Letters and the costs of such
insurance shall be allocated among the four scopes (Landlord’s  Work, Tenant
Improvements, Base Building, and Seismic) on a pro rata basis based on contract
amounts of each scope, with Landlord responsible for costs attributed to
Landlord’s Work and Base Building, and Tenant responsible for costs attributed
to Tenant Improvements and Seismic).


15.         Waiver of Subrogation Rights.  Each party, for itself and, without
affecting any insurance maintained by such party, on behalf of its insurer,
releases and waives any right to recover against the other party, including
officers, employees, agents and authorized representatives (whether in contract
or tort) of such other party, that arise or result from any and all loss of or
damage to any property of the waiving party located within or constituting part
of the Building, including the Premises, to the extent of amounts payable under
a standard ISO Commercial Property insurance policy, or such additional property
coverage as the waiving party may carry (with a commercially reasonable
deductible), whether or not the party suffering the loss or




35

--------------------------------------------------------------------------------





damage actually carries any insurance, recovers under any insurance or
self-insures the loss or damage.  Each party shall have their property insurance
policies issued in such form as to waive any right of subrogation as might
otherwise exist. This mutual waiver is in addition to any other waiver or
release contained in this Lease.  Nothing in this section shall waive Tenant’s
rights against Landlord even if Tenant is self-insuring.


16.          Tenant’s Waiver of Liability and Indemnification.


16.1.      Waiver and Release.  To the fullest extent permitted by Requirements,
neither Landlord nor any of Landlord’s employees, agents, contractors,
licensees, invitees, representatives, officers, directors, shareholders,
partners, and members (together, the “Indemnitees”) shall be liable to Tenant or
any other Tenant Parties for, and Tenant waives as against and releases Landlord
and the other Indemnitees from, any and all Claims for loss or damage to any
property or injury, illness or death of any person in, upon or about the
Premises and/or any other portion of the Building or the Project, arising at any
time and from any cause whatsoever; provided, however, the foregoing waiver
shall not apply to the extent that a Claim is proximately caused by an
Indemnitee’s fraud, gross negligence, or willful misconduct.  The foregoing
waiver shall not apply to the extent that a final judgment of a court of
competent jurisdiction establishes that a Claim against an Indemnitee was
proximately caused by such Indemnitee’s fraud, willful injury to person or
property, or violation of Requirements.  In that event, however, the waiver
under this Section 16.1 shall remain valid for all other Indemnitees. The
provisions of this Section 16.1 shall survive the expiration or earlier
termination of this Lease until all Claims within the scope of this Section
16.1 are fully, finally, and absolutely barred by the applicable statutes of
limitations.


16.2.      Indemnification of Landlord.  To the fullest extent permitted by
Requirements, Tenant shall indemnify, defend, protect and hold Landlord and the
other Indemnitees harmless of and from Claims arising out of or in connection
with, or related to any of the following:  (i) the making of Alterations, or
(ii) injury to or death of persons or damage to property occurring or resulting
directly or indirectly from:  (A) the use or occupancy of, or the conduct of
business in, the Premises; (B) damage to the telephone distribution system of
the Building caused by Tenant, (C) the use, generation, storage, handling,
release, transport, or disposal by Tenant or any other Tenant Parties of any
Hazardous Materials in or about the Premises or any other portion of the
Building or the Project; (D) any other occurrence or condition in or on the
Premises; and (E) acts, neglect or omissions of Tenant or any other Tenant
Parties in or about any portion of the Building or the Project. The foregoing
indemnification shall apply regardless of the active or passive negligence of
Indemnitees and regardless of whether liability without fault or strict
liability is imposed or sought to be imposed on Indemnitees.  The foregoing
indemnification shall not apply in favor of any particular Indemnitee to the
extent that a final judgment of a court of competent jurisdiction establishes
that a Claim was proximately caused by the willful misconduct of such
Indemnitee.  In that event, however, the indemnification under this Section 16.2
shall remain valid for all other Indemnitees.


16.2.1          Landlord shall have the right to reasonably approve legal
counsel proposed by Tenant for defense of any Claim indemnified against
hereunder or under any other provision of this Lease.




36

--------------------------------------------------------------------------------





16.2.2          The provisions of this Section 16.2 shall survive the expiration
or earlier termination of this Lease.


16.3.      Indemnification of Tenant.  To the fullest extent permitted by
Requirements, Landlord shall indemnify, defend, protect and hold Tenant harmless
from Claims arising out of the gross negligence or willful misconduct of
Landlord or any of the Indemnitees in or about any portion of the Building or
the Project.


17.          Assignment and Subletting.


17.1.      Compliance Required.  Tenant shall have no right, directly or
indirectly, voluntarily or by operation of law, to sell, assign or otherwise
transfer this Lease, or any interest herein (collectively, “assign” and
“assignment”), or sublet the Premises, or any part thereof, or permit the
occupancy of the Premises by any person other than Tenant (collectively,
“sublease” and “subletting,” the assignee or sublessee under an assignment or
sublease being referred to as a “transferee”) without Landlord’s prior consent,
which consent shall not be unreasonably withheld, conditioned, or delayed.  Any
assignment or subletting made in violation of this Article 17 shall, at
Landlord’s option, be void.  As used herein, an “assignment” includes any sale
or other transfer (such as by consolidation, merger or reorganization) in one or
more transactions of (i) a majority of the voting stock of Tenant, if Tenant is
a corporation, or (ii) a majority of the beneficial interests in Tenant, if
Tenant is any other form of entity.  Tenant acknowledges that the limitations on
assignment and subletting contained in this Article 17 are expressly authorized
by California Civil Code Section 1995.010 et seq., and are fully enforceable by
Landlord against Tenant.  Notwithstanding the foregoing, Tenant may allow any
person or company that is providing services to Tenant to occupy the Premises
without prior notice to or Landlord’s consent, and without such occupancy being
deemed a subletting, provided that Tenant does not construct any demising walls
or realize a profit in connection with such occupancy (such occupancy being
referred to herein as a “Shared Use” and any such occupants due to a Shared Use
being referred to herein as “Temporary Occupants”); provided, however:


(i)          Such Temporary Occupants shall have no rights under this Lease
other than the ability to occupy the portion of the Premises for so long as
providing services to Tenant as permitted above and Landlord shall have no
obligation to such Temporary Occupants under this Lease or for any reason in
connection with the use or occupancy of the Premises (including no obligation to
provide any notices of any kind or to respond to requests for services, it being
understood that all requests for services to be provided by Landlord pursuant to
this Lease shall be communicated to Landlord by Tenant and not by any Temporary
Occupants); and


(ii)          Such Temporary Occupants shall be bound by all of the terms and
conditions of this Lease and shall use the Premises only in conformity with the
provisions of this Lease and any breach of this Lease by any Temporary Occupant
shall constitute a breach by Tenant. Tenant shall be fully liable for any act or
omission of Temporary Occupants as if it were an act or omission of an employee
of Tenant and any insurance policies required to be maintained by Tenant
hereunder shall insure against any injury or damage caused by any of the
Temporary Occupants as if such Temporary Occupant is an employee of Tenant.




37

--------------------------------------------------------------------------------





17.2.          Request by Tenant; Landlord Response.  If Tenant desires to
effect an assignment or sublease, Tenant shall submit to Landlord a request for
consent together with the identity of the parties to the transaction, the nature
of the transferee’s proposed business use for the Premises, the proposed
documentation for and terms of the transaction, and all other information
reasonably requested by Landlord concerning the proposed transaction and the
parties involved therein, including certified financial information for the two
(2) year period immediately preceding Tenant’s request, credit reports, the
business background and references regarding the transferee, an opportunity to
meet and interview the transferee, and Tenant’s good faith estimate of the
amount of Excess Rent (as defined below), if any, payable in connection with the
proposed transaction.  Within twenty (20) days after the date of Tenant’s
request to Landlord and Landlord’s receipt of all such information, Landlord
shall have the right, by notice to Tenant, to: (i) consent to the assignment or
sublease, subject to the terms of this Article 17; or (ii) decline to consent to
the assignment or sublease.


17.3.          Standards and Conditions for Landlord Approval.  Without limiting
the grounds on which it may be reasonable for Landlord to withhold its consent
to an assignment or sublease, Tenant acknowledges that Landlord may reasonably
withhold its consent in the following instances:  (i) if there exists an Event
of Default; (ii) if the transferee is a governmental or quasi-governmental
agency, foreign or domestic, and unrelated to Tenant; (iii) if Tenant has not
demonstrated to Landlord’s satisfaction that the transferee is financially
responsible, with sufficient Net Worth and net current assets, properly and
successfully to operate its business in the Premises and meet the financial and
other obligations of this Lease; and (iv) if, in Landlord’s reasonable judgment,
the transferee’s business, use and/or occupancy of the Premises would (A)
violate any of the terms of this Lease or the lease of any other tenant in the
Building or the Project, (B) not be comparable to and compatible with the types
of use by other tenants in the Building, (C) fall within any category of use for
which Landlord would not then lease space in the Building under its leasing
guidelines and policies then in effect, (D) require any Alterations which would
reduce the value of the existing leasehold improvements in the Premises, or (E)
result in a material increase in density per Floor or require increased services
by Landlord.  If Landlord consents to an assignment or sublease, the terms of
such assignment or sublease transaction shall not be modified, and, in the case
of a sublease, Tenant shall not voluntarily terminate the sublease, without
Landlord’s prior written consent pursuant to this Article 17.  Landlord’s
consent to an assignment or subletting shall not be deemed consent to any
subsequent assignment or subletting.


17.4.          Costs and Expenses.  As a condition to the effectiveness of any
assignment or subletting under this Article 17, Tenant shall reimburse Landlord
for all reasonable costs and expenses, including attorneys’ fees and
disbursements, incurred by Landlord in evaluating Tenant’s requests for consent
or notifications for assignment or sublease, whether or not Landlord consents or
is required to consent to an assignment or sublease up to Three Thousand Dollars
($3,000) for each request.  Tenant shall also reimburse Landlord all reasonable
costs and expenses incurred by Landlord due to a transferee taking possession of
the Premises, including freight elevator operation, security service, janitorial
service and rubbish removal.


17.5.          Payment of Excess Rent and Other Consideration.




38

--------------------------------------------------------------------------------





17.5.1          At Landlord’s request, Tenant shall pay to Landlord, within five
(5) days after Tenant’s receipt thereof, fifty percent (50%) of any and all
rent, sums or other consideration, howsoever denominated (but excluding
consideration paid for Tenant’s trade fixtures, furnishings and equipment, and
goodwill to the extent of the fair market value thereof), paid to or for the
benefit of Tenant in connection with any assignment or sublease in excess of the
Base Rent and Escalation Rent payable hereunder (if a sublease, prorated to
reflect the Rent allocable to the subleased portion of the Premises), after
first deducting all Transaction Expenses (the “Excess Rent”).


17.5.2          Upon Landlord’s request, Tenant shall provide Landlord with
reasonable documentation of Tenant’s calculation of Excess Rent.  Landlord or
its authorized representatives shall have the right at all reasonable times to
audit the books, records and papers of Tenant relating to an assignment or
sublease, and shall have the right to make copies thereof.  If the Excess Rent
respecting any assignment or sublease shall be found to be understated, Landlord
must deliver such findings to Tenant in reasonable detail, and Tenant, within
thirty (30) days after demand, shall pay the deficiency and Landlord’s costs of
such audit.


17.6.      Assumption of Obligations; Further Restrictions on Subletting.  Each
assignee shall, concurrently with any assignment, assume all obligations of
Tenant under this Lease. Each sublease shall be made subject to this Lease and
all of the terms, covenants and conditions contained herein.  The surrender of
this Lease by Tenant, or a mutual cancellation thereof, or the termination of
this Lease in accordance with its terms, shall not work a merger and shall, at
the option of Landlord, terminate all or any existing subleases or operate as an
assignment to Landlord of any or all such subleases.  No sublessee (other than
Landlord) shall have the right further to sublet.  Any assignment by a sublessee
of its sublease shall be subject to Landlord’s prior consent in the same manner
as an assignment by Tenant.  No sublease, once consented to by Landlord, shall
be modified or terminated (other than pursuant to the express terms thereof)
without Landlord’s prior consent.  No assignment or sublease shall be binding on
Landlord unless the transferee delivers to Landlord a fully executed counterpart
of the assignment or sublease which contains (i) in the case of an assignment,
the assumption by the assignee as required under this Section, or (ii) in the
case of a sublease, recognition by the sublessee, of the provisions of this
Section 17.6, and which assignment or sublease shall otherwise be in form and
substance satisfactory to Landlord, but the failure or refusal of a transferee
to deliver such instrument shall not release or discharge such transferee from
the provisions and obligations of this Section 17.6 and shall constitute an
Event of Default.


17.7.      No Release.  No assignment or sublease shall release Tenant from its
obligations under this Lease, whether arising before or after the assignment or
sublease.  The acceptance of Rent by Landlord from any other person shall not be
deemed a waiver by Landlord of any provision of this Article 17.  On an Event of
Default by any assignee of Tenant in the performance of any of the terms,
covenants or conditions of this Lease, Landlord may proceed directly against
Tenant without the necessity of exhausting remedies against such assignee.  No
consent by Landlord to any further assignments or sublettings of this Lease, or
to any modification, amendment or termination of this Lease, or to any
extension, waiver or modification of payment or any other obligations under this
Lease, or any other action by Landlord with respect to any assignee or
sublessee, or the insolvency, bankruptcy or Event of Default of any such
assignee or sublessee, shall affect the continuing liability of Tenant for its




39

--------------------------------------------------------------------------------





obligations under this Lease, and Tenant waives any defense arising out of or
based thereon, including any suretyship defense of exoneration. Landlord shall
have no obligation to notify Tenant or obtain Tenant’s consent with respect to
any of the foregoing matters.  As a condition to Landlord’s approval of any
assignment, Landlord may require Tenant to execute Landlord’s then standard form
of guaranty to reaffirm Tenant’s obligations hereunder.


17.8.      No Encumbrance; No Change in Permitted Use.  Notwithstanding anything
to the contrary contained in this Article 17, (i) Tenant shall have no right to
encumber, pledge, hypothecate or otherwise transfer this Lease, or any of
Tenant’s interest or rights hereunder, as security for any obligation or
liability of Tenant, and (ii) Tenant shall have no right to propose (and
Landlord shall have no obligation to consider or approve) any assignment or
subletting which entails any change in the Permitted Use.  Without limiting the
generality of the foregoing, Tenant expressly agrees that Tenant shall not, and
Tenant has no right to, encumber, pledge, or hypothecate any leasehold
improvements or Alterations, including fixtures.


17.9.      Right to Assign or Sublease Without Landlord’s Consent.


17.9.1          Notwithstanding the provisions of Section 17.1 above, the
provisions of this Article 17 shall not apply to (i) the transfer of stock in
Tenant so long as Tenant’s parent is a publicly traded corporation, the stock of
which is listed on a national stock exchange or over the counter stock exchange,
(ii) the issuance of stock in Tenant or Tenant’s parent in a public offering or
pursuant to the terms of a confirmed Chapter 11 plan of reorganization, (iii)
transfers of interests in Tenant, or (iv) any assignment of this Lease pursuant
to the Case Resolution Contingency Process, so long as the assignee is acquiring
all or substantially all of the assets of the Tenant. As used herein, “Case
Resolution Contingency Process” means the case resolution contingency process
set forth in Exhibit A to the Debtors’ Motion Pursuant to 11 U.S.C. §§ 105 and
363 and Fed. R. Bankr. P. 9019 for Entry of an Order (i) Approving Case
Resolution Contingency Process and (ii) Granting Related Relief [Docket No.
6398] filed in the Tenant’s Chapter 11 case, as such process may be amended by
any Court order approving such motion.


17.9.2          Notwithstanding anything to the contrary in this Lease, the
provisions of Section 17.1, Section 17.2, Section 17.3 and Section 17.5 above
shall not apply to any assignment, sublease or shared occupancy to or with: (i)
an entity which controls, is controlled by, or is under common control with
Tenant; (ii) an entity into or with which Tenant is merged or consolidated;
(iii) an entity which acquires all or substantially all of the assets of Tenant;
(iv) an entity which acquires control of Tenant, or (v) any successor entity to
Tenant by way of merger, consolidation or other non-bankruptcy corporate
reorganization of Tenant, including a so-called spin off; provided that the (1)
provisions of Section 17.7 continue to apply; (2) the proposed transferee’s use
of the Premises shall be the Permitted Use; and (3) in the case of an
assignment, Tenant shall deliver to Landlord, within thirty (30) days after the
effective date of the assignment, an agreement evidencing the assignment and
assumption by the assignee of Tenant’s obligations under this Lease.  With
respect to any transfer meeting the conditions set forth in Section 17.9.1 or
this Section 17.9.2 the resultant transferee shall be a “Permitted Transferee”. 
Notwithstanding anything to the contrary in this Section 17.9, the terms and
conditions of Sections 17.4, 17.6, 17.7 and 17.8 shall apply to any transfer
described in Section 17.9.1 or Section 17.9.2.




40

--------------------------------------------------------------------------------





18.          Rules and Regulations.  Tenant shall observe and comply, and shall
cause the other Tenant Parties to observe and comply, with the Rules and
Regulations, and, after notice thereof, with all reasonable modifications and
additions that are not materially inconsistent with rules and regulations of
Comparable Buildings from time to time promulgated in writing by Landlord.  A
copy of the current Rules and Regulations is attached hereto as Exhibit F. 
Landlord shall not be responsible to Tenant, or any of the other Tenant Parties,
for noncompliance with any Rules and Regulations by any other tenant, sublessee,
or other occupant of the Building or the Project.


19.          Entry of Premises by Landlord; Modification to Common Areas.


19.1.          Entry of Premises.  Landlord and its authorized agents,
employees, and contractors may enter the Premises upon 24 hours’ prior written
notice, which notice, for the limited purposes of this Section 19.1, may be by
email to an authorized onsite representative of Tenant, and Tenant shall provide
Landlord with an email address for such person at Landlord’s request (except in
the case of an emergency, in which case Landlord and its authorized agents,
employees and contractors shall have the right to immediate access without
notice, but Landlord shall endeavor to give as much notice as reasonably
practical in light of emergency conditions, which notice may occur after any
such entry) to: (i) inspect the same; (ii) determine Tenant’s compliance with
its obligations hereunder; (iii) exhibit the same to prospective purchasers,
Encumbrancers or tenants; (iv) supply any services to be provided by Landlord
hereunder; (v) post notices of nonresponsibility or other notices permitted or
required by law; (vi) make repairs, improvements or alterations, or perform
maintenance in or to, the Premises or any other portion of the Building
including the Building Systems, or the Project; (vii) access or perform work on
any of the items, equipment and areas reserved from the leasehold estate
pursuant to Section 2 above; and (viii) perform such other functions as Landlord
deems reasonably necessary or desirable.  Landlord may also grant access to the
Premises to government or utility representatives and bring and use on or about
the Premises such equipment as Landlord deems reasonably necessary to accomplish
the purposes of Landlord’s entry under this Section 19.1.  Landlord shall have
and retain keys with which to unlock all of the doors in or to the Premises, and
Landlord shall have the right to use any and all means which Landlord may deem
proper in an emergency in order to obtain entry to the Premises, including
secure areas.


19.2.          Renovations.  Landlord plans to undertake a major renovation and
redevelopment of the Building, including the Common Areas, and the Project
(including, without limitation, the Parking Facility and Roof Garden) and may,
from time to time, undertake further improvements, alterations or modifications
of all or any part of the Project (collectively, the “Renovations”).  Landlord
reserves the right, in its sole discretion, in connection with the Renovations
and otherwise from time to time, to:  (i) make changes to the Common Areas, the
Building and/or the Project, including, without limitation, changes in the
location, size, shape and number of any improvements; (ii) close temporarily any
portion of the Project for redevelopment and/or repair and maintenance purposes
so long as reasonable access to the Premises remains available; (iii) add
additional buildings and improvements to the Project or remove existing
buildings or improvements therefrom; (iv) use the Common Areas and/or other
areas of the Building or the Project while engaged in making additional
improvements, repairs or alterations to the Building or the Project or any
portion thereof; (v) remove or close the pedestrian bridge connecting the
Building and the Parking Facility; and (vi) do and perform any other acts, alter
or expand, or make any other changes in, to or with respect to the Common Areas
and/or the Building or the




41

--------------------------------------------------------------------------------





Project as Landlord may, in its sole discretion, deem to be appropriate;
provided, however, any such Renovations shall not materially interfere with
Tenant’s use of, or access to, the Premises or the Parking Facility, except that
(x) Tenant acknowledges that until the entire Premises is delivered to Tenant,
there will be ongoing construction of Tenant Improvements for Tenant in portions
of the Building not yet delivered to Tenant and there may be unscheduled work
performed in the Building due to Tenant-initiated change orders; and (y)
Tenant’s use of, and access to, the Parking Facility shall at all times be
subject to Article 29 below.  Without limiting the foregoing, Landlord reserves
the right from time to time to install, use, maintain, repair, relocate and
replace pipes, ducts, conduits, wires, and appurtenant meters and equipment for
service to the Premises or to other parts of the Building that are above the
ceiling surfaces, below the floor surfaces, within the walls and in the central
core areas of the Building that are located within the Premises or located
elsewhere in the Building so long as such actions do not materially interfere
with the use, occupancy or operations of Tenant in the Premises.  As used
herein, it is understood that the term “Renovations” sometimes also includes the
Tenant Improvements and Landlord’s Work for the Premises and Base Building
Work.  Notwithstanding anything in this Lease to the contrary, from and after
the date that Tenant occupies the entire Premises, Landlord shall not undertake
any Renovations to the Building, except for (x) work required to address
emergency situation, and (y) any actions taken to allow Landlord to perform its
obligations under this Lease, and (z) any Renovations approved by Tenant, which
approval shall not be unreasonably withheld.


19.3.      Waiver of Claims.  Tenant acknowledges that Landlord, in connection
with Landlord’s activities under this Article 19, may, among other things, erect
scaffolding or other necessary structures in the Premises, the Building and/or
the Project, limit or eliminate access to portions of the Building or the
Project, including portions of the Common Areas, or perform work in the Premises
and/or the Building or the Project, which work may create noise, dust,
vibration, odors or leave debris in the Premises and/or the Building or the
Project.  Without limiting the generality of Section 16.1 above, Tenant hereby
agrees that Landlord’s activities under this Article 19 shall in no way
constitute an actual or constructive eviction of Tenant nor entitle Tenant to
any abatement of Rent.  Landlord shall not be liable to Tenant for any direct or
indirect injury to or interference with Tenant’s business arising from
Landlord’s activities under this Article 19 or the performance of Landlord’s
obligations under this Lease, nor shall Tenant be entitled to any compensation
or damages from Landlord for loss of the use of the whole or any part of the
Premises or of Tenant’s personal property or improvements resulting from
Landlord’s activities hereunder, or for any inconvenience or annoyance
occasioned by such activities.


20.          Default and Remedies.


20.1.      Events of Default.  The occurrence of any of the following events
shall constitute an “Event of Default” by Tenant:


20.1.1          Nonpayment of Rent.  Failure to pay (i) Base Rent or any
regularly scheduled payment of Rent when due and such failure continues for
three (3) business days after written notice of such delinquency from Landlord
to Tenant (provided, however, Tenant shall not be entitled to notice or a cure
period more than two (2) times in any twelve (12) month period), or (ii) any
other payment required by this Lease and such failure continues for five (5)
business days after written notice of such delinquency from Landlord to Tenant
(provided,




42

--------------------------------------------------------------------------------





however, Tenant shall not be entitled to notice or a cure period more than two
(2) times in any twelve (12) month period).


20.1.2          Unpermitted Assignment.  An assignment or sublease made in
contravention of any of the provisions of Article 17 above.


20.1.3          Abandonment.  Tenant abandons the Premises (as defined in
California Civil Code Section 1951.3).


20.1.4         Bankruptcy and Insolvency.  This Section 20.1.4 shall only apply
following the conclusion of Tenant’s existing Chapter 11 Cases.  A general
assignment by Tenant for the benefit of creditors, the liquidation of Tenant, or
any action or proceeding commenced by Tenant under any Bankruptcy Code or any
such action commenced against Tenant and not discharged within thirty (30) days
after the date of commencement.


20.1.5         Hazardous Materials, Insurance, Subordination, Estoppel, Holding
Over, and Security Deposit.  Failure to perform or fulfill any obligation,
covenant, condition or agreement required under Section 7.5 (Compliance with
Environmental Laws; Use of Hazardous Materials), Article 14 (Insurance), Article
21 (Subordination, Attornment and Nondisturbance), Article 23 (Estoppel
Certificate), Article 25 (Holding Over), within the respective time periods
specified therein (if any).


20.1.6          Other Obligations.  Failure to perform or fulfill any other
obligation, covenant, condition or agreement under this Lease (other than those
described in Section 20.1(a) through Section 20.1(e) above), and such failure
continues for thirty (30) days after written notice from Landlord or Landlord’s
agent, or, if the failure is of a nature requiring more than thirty (30) days to
cure, then an additional thirty (30) days after the expiration of such thirty
(30) day period, but only if Tenant commences cure within such thirty (30) day
period and thereafter diligently pursues such cure to completion within such
additional thirty (30) period.


20.1.7          Tenant Cure Periods.  Any cure periods provided above are in
lieu of any other time periods provided by law with respect to curing Tenant’s
failure to perform or comply with any covenants, agreements, terms or conditions
of this Lease to be performed or observed by Tenant, and Tenant hereby waives
any right under law now or hereinafter enacted to any other time or cure period,
including notice and cure periods under California Code of Civil Procedure
Sections 1161, et seq.


20.2.      Landlord’s Remedies Upon Occurrence of Event of Default.  On the
occurrence of an Event of Default, Landlord shall have the right either (i) to
terminate this Lease and recover possession of the Premises, or (ii) to continue
this Lease in effect and enforce all Landlord’s rights and remedies under
California Civil Code Section 1951.4 (by which Landlord may recover Rent as it
becomes due, subject to Tenant’s right to assign pursuant to Article 17). 
Landlord may, without any liability to Tenant for loss or damage thereto or loss
of use thereof, store any property of Tenant located in the Premises at Tenant’s
expense or otherwise dispose of such property in the manner provided by law.  If
Landlord does not terminate this Lease, Tenant shall in addition to continuing
to pay all Rent when due, also pay Landlord’s costs of attempting to relet the
Premises, any repairs and alterations necessary to prepare the Premises for such




43

--------------------------------------------------------------------------------





reletting, and brokerage commissions and attorneys’ fees incurred in connection
therewith, less the rents, if any, actually received from such reletting.
Notwithstanding Landlord’s election to continue this Lease in effect under
clause (ii) above, Landlord may at any time thereafter terminate this Lease
pursuant to this Section 20.3.


20.3.          Damages Upon Termination.  If and when Landlord terminates this
Lease pursuant to Section 20.2, Landlord may exercise all its rights and
remedies available under California Civil Code Section 1951.2, including the
right to recover from Tenant (i) the worth at the time of award of any unpaid
rent which has been earned at the time of such termination; plus (ii) the worth
at the time of award of the amount by which the unpaid rent which would have
been earned after termination until the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus
(iii) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such rent
loss that the Tenant proves could have been reasonably avoided; plus (iv) any
other amount necessary to compensate Landlord for all the detriment proximately
caused by Tenant’s failure to perform its obligations under this Lease or which
in the ordinary course of things would be likely to result therefrom,
specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and (v) at Landlord’s
election, such other amounts in addition to or in lieu of the foregoing as may
be permitted from time to time by applicable law.  The term “rent” as used in
this Section 20.3 shall be deemed to be and to mean all sums of every nature
required to be paid by Tenant pursuant to the terms of this Lease, whether to
Landlord or to others.  As used in clauses (i) and (ii) above, the “worth at the
time of award” shall be computed by allowing interest at the Interest Rate.  As
used in clause (iii) above, the “worth at the time of award” shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).


20.4.          Computation of Certain Rent for Purposes of Default.  For
purposes of computing unpaid Rent pursuant to Section 20.3 above, Escalation
Rent for the balance of the Term shall be projected based upon the average
annual rate of increase, if any, in Escalation Rent from the Commencement Date
through the time of award.


20.5.          Landlord’s Right to Cure Defaults.  If Tenant commits an Event of
Default, then Landlord may, without waiving such Event of Default or releasing
Tenant from any of its obligations hereunder, make any payment or perform any
obligation on behalf of Tenant comprised in such Event of Default.  All payments
so made by Landlord, and all costs and expenses incurred by Landlord to perform
such obligations, shall be due and payable by Tenant as Rent immediately upon
receipt of Landlord’s demand therefor.  Landlord may enter the Premises and
remove all Tenant’s personal property and trade fixtures from the Premises. If
Landlord removes Tenant’s personal property and trade fixtures from the
Premises, Landlord shall store or dispose of such items as required or permitted
by Applicable Laws.


20.6.         Waiver of Forfeiture.  Tenant hereby waives California Code of
Civil Procedure Section 1179, California Civil Code Section 3275, and all such
similar laws now or hereinafter enacted which would entitle Tenant to seek
relief against forfeiture in connection with any termination of this Lease.




44

--------------------------------------------------------------------------------





20.7.          Remedies Cumulative.  The rights and remedies of Landlord under
this Lease are cumulative and in addition to, and not in lieu of, any other
rights and remedies available to Landlord at law or in equity.  Landlord’s
pursuit of any such right or remedy shall not constitute a waiver or election of
remedies with respect to any other right or remedy.


20.8.           Landlord’s Default.  Notwithstanding anything to the contrary
set forth in this Lease, Landlord shall not be in default in the performance of
any obligation required to be performed by Landlord pursuant to this Lease
unless Landlord fails to perform such obligation within thirty (30) days after
the receipt by Landlord of written notice from Tenant specifying in detail
Landlord’s alleged failure to perform; provided, however, if the nature of
Landlord’s obligation is such that more than thirty (30) days are required for
its performance, then Landlord shall not be in default under this Lease if it
commences such performance within such thirty (30) day period and thereafter
diligently pursues the same to completion.  In no event shall Tenant have the
right to terminate or rescind this Lease as a result of Landlord’s failure to
perform any covenant or agreement contained in this Lease.  Tenant hereby waives
such remedies of termination and rescission and hereby agrees that Tenant’s
remedies for Landlord’s failure to perform hereunder and for breach of any
promise or inducement shall be limited to a suit for damages and/or injunction.


20.9.          Tenant’s Self-Help.  If Landlord shall default in the observance
or performance of any material term or provision of this Lease on Landlord’s
part to be observed or performed and Tenant’s ability to use and occupy the
Premises is materially impaired as a result thereof, and such failure continues
for thirty (30) days after written notice thereof to Landlord and any
Encumbrancer (such period shall be extended if Landlord is using good faith,
diligent and commercially reasonable efforts to remedy such default) or such
shorter period, if any, as Tenant may reasonably determine to be appropriate in
case of an emergency involving an imminent threat to life or property, then,
except in the event of such an emergency, Tenant shall deliver a second notice
to Landlord and any Encumbrancer (such written notice to expressly state
Tenant’s intention to exercise its rights under this Section 20.9), and if
Landlord does not commence required repairs or commence such other actions
within five (5) business days thereafter as required to remedy such default and
the rights of any Encumbrancer to cure such default pursuant to any SNDA has
expired, then Tenant, without being under any obligation to do so and without
thereby waiving such default, may remedy such default on behalf of Landlord.  In
performing any work in the Building under this Section 20.9, Tenant shall use
contractors approved by Landlord in the past to perform similar work in the
Building (unless such contractors are not available to perform on a timely
basis, in which case Tenant may utilize the services of any other qualified
contractors that typically and regularly perform similar work in Comparable
Buildings and shall engage only labor that is harmonious and compatible with
other labor working in the Building) and in all events such contractors must at
all times maintain the insurance coverage required hereunder of contractors who
perform work on behalf of Tenant in the Premises.  Notwithstanding the
foregoing, Tenant shall not exercise its rights under this Section 20.9 as to
any equipment and systems where warranty coverage is in place to the extent
Tenant has been given notice of the same.  Promptly following completion of any
work undertaken by Tenant pursuant to this Section, Tenant shall deliver a
detailed invoice of the work completed, the materials used and the reasonable
costs relating thereto, an assignment of any and all warranties relating to such
work, and an unconditional final lien waiver and release regarding such work. 
If Landlord does not deliver a detailed written objection to Tenant within
thirty (30)




45

--------------------------------------------------------------------------------





days after receipt of such invoice and documentation from Tenant, then Tenant
shall be entitled to deduct from Base Rent payable by Tenant under this Lease
(or to a credit against the Purchase Price as provided in Section 31.4(d), as
applicable) or seek reimbursement from Landlord as provided in Section 3.2.6,
the amount set forth in such invoice, commencing with the Base Rent first due
and payable at least forty five (45) days after Tenant’s delivery of such
invoice.  If, however, Landlord delivers to Tenant, within thirty (30) days
after delivery of Tenant’s invoice, a written objection to the payment of such
invoice, setting forth with reasonable detail Landlord’s good faith reasons for
its claim that such action did not have to be taken by Tenant pursuant to this
Lease or that the charges are unreasonable (in which case Landlord shall pay the
amount it contends would have been reasonable), then Tenant shall not then be
entitled to such deduction from Base Rent (or a credit against the Purchase
Price under Section 31.4(d), as applicable) or reimbursement by Landlord as
provided in Section 3.2.6, but, rather, such dispute shall be resolved by
arbitration in accordance with the provisions of Section 35.6 hereof.  Tenant’s
right to perform repair work under this Section 20.9 shall be subject to the
rights of any other tenants or other occupants of the Building, and Tenant shall
indemnify, defend, protect, and hold harmless Landlord from and against any and
all losses, claims, costs, damages, liability and expenses (including without
limitation reasonable attorneys’ fees and costs of suit) arising from the
negligence or willful misconduct of Tenant or anyone performing work on Tenant’s
behalf.


21.          Encumbrances; Subordination, Attornment and Nondisturbance.


21.1.          Encumbrances.  Subject to receipt of a commercially reasonable
non-disturbance agreement from any Encumbrancer (if any Encumbrancer exists from
time to time), in the form of Exhibit G attached hereto (the “SNDA”) or another
form including substantially similar terms and conditions, this Lease and all of
Tenant’s rights hereunder shall be automatically subordinate to any and all
Encumbrances, to all renewals, modifications, consolidations, replacements and
extensions thereof, and to any and all advances made or hereafter made on the
security thereof or Landlord’s interest therein, unless an Encumbrancer requires
in writing that this Lease be superior to its Encumbrance all in accordance with
the terms of the SNDA.  If the Encumbrancer or a purchaser upon the foreclosure
of any Encumbrance or any successors thereto upon any foreclosure sale or deed
in lieu thereof shall succeed to the interest of Landlord under the Lease, then
in accordance with the terms of the SNDA (i) such Encumbrancer, purchaser or
successor shall have the same remedies, by entry, action or otherwise for the
non-performance of any agreement contained in the Lease, for the recovery of
Rent or for any other default or Event of Default hereunder that Landlord had or
would have had if any such Encumbrancer, purchaser or successor had not
succeeded to the interest of Landlord, (ii) Tenant shall attorn, without any
deductions or set-offs whatsoever, to the Encumbrancer, purchaser or successor
except as set forth in the SNDA, (iii) Tenant shall recognize such Encumbrancer,
purchaser or successor as the “Landlord” under this Lease, and (iv) Tenant’s
possession and quiet enjoyment of the Premises hereunder shall not be disturbed
by such Encumbrancer, purchaser or successor for so long as Tenant timely pays
Rent and observes and performs the terms, covenants and conditions of this Lease
to be observed and performed by Tenant.  Landlord’s interest herein may be
assigned as security at any time to any Encumbrancer. The provisions of this
Section 21.1 shall be self-operative without execution of any further
instruments other than execution of an SNDA which shall be executed by Tenant
and any new Encumbrancer concurrent with the recordation of any new
Encumbrance.  In order to facilitate such execution, Landlord shall provide
Tenant any proposed changes to the SNDA form attached hereto as Exhibit G at
least thirty (30) days prior




46

--------------------------------------------------------------------------------





to recordation of such new Encumbrance and Tenant shall provide any comments
within ten (10) business days thereafter.


21.2.          Notice to Encumbrancer.  Notwithstanding anything to the contrary
contained in this Lease, including, without limitation, Article 28, upon receipt
by Tenant of notice from any Encumbrancer or from Landlord, which notice sets
forth the address of such Encumbrancer, no notice from Tenant to Landlord shall
be effective unless and until a copy of the same is given to such Encumbrancer
at the appropriate address therefor (as specified in the above-described notice
or at such other places as may be designated from time to time in a notice to
Tenant in accordance with Article 28), and the curing of any of Landlord’s
defaults by such Encumbrancer within a reasonable period of time after such
notice from Tenant (including a reasonable period of time to obtain possession
of the Building if such Encumbrancer elects to do so) shall be treated as
performance by Landlord.


21.3.         Rent Payment Direction.  From and after Tenant’s receipt of
written notice from an Encumbrancer or from a receiver appointed pursuant to the
terms of an Encumbrance (a “Rent Payment Direction”), Tenant shall pay all Rent
under this Lease to such Encumbrancer or as such Encumbrancer shall direct in
writing.  Tenant shall comply with any Rent Payment Direction notwithstanding
any contrary instruction, direction or assertion from Landlord.  An
Encumbrancer’s delivery to Tenant of a Rent Payment Direction, or Tenant’s
compliance therewith, shall not be deemed to: (i) cause such Encumbrancer to
succeed to or to assume any obligations or responsibilities of Landlord under
this Lease, all of which shall continue to be performed and discharged solely by
Landlord unless and until such Encumbrancer or a foreclosure sale purchaser
succeeds to Landlord’s interest hereunder, or (ii) relieve Landlord of any
obligations under this Lease.  Tenant shall be entitled to rely on any Rent
Payment Direction, and Landlord irrevocably directs Tenant to comply with any
Rent Payment Direction, notwithstanding any contrary direction, instruction, or
assertion by Landlord.


22.          Sale or Transfer by Landlord; Lease Non-Recourse.


22.1.          Transfer by Landlord.  During the Purchase Option Period,
Landlord shall not any time voluntarily transfer in whole its right, title and
interest under this Lease and/or in the Building, the Property, or any portion
thereof, except as follows: (i) to an entity in which an affiliate of TMG
Partners R.E., LLC is the sole or co-managing managing member or otherwise
controls the day to day actions and decisions of Landlord (the parties
acknowledge that material decisions may be made by other members of Landlord),
or (ii) any transfer in connection with the exercise of any lender’s rights; or
(iii) a voluntary transfer directed or requested by any lender with a security
interest in the Premises, this Lease or Landlord. 


22.2.          Release of Landlord on Transfer.  If the original Landlord
hereunder, or any successor to such original Landlord, transfers (by sale,
assignment or otherwise) its right, title or interest in the Building or the
Project, all liabilities and obligations of the original Landlord or such
successor under this Lease arising or to be performed after such transfer shall
terminate as of the date of such transfer, the original Landlord or such
successor shall automatically be released therefrom as of the date of such
transfer, and thereupon all such liabilities and obligations from and after the
date of such transfer shall be binding upon the new owner and, without further
agreement, such new owner shall be deemed to have assumed and agreed to




47

--------------------------------------------------------------------------------





observe and perform any and all obligations of Landlord hereunder, during its
ownership of the Building or the Project, as the case may be. Landlord shall
provide written notice of the transfer to Tenant simultaneously with or promptly
following any transfer of Landlord’s interest in the Building or the Real
Property, as the case may be.  Following such notification, Tenant shall attorn
to each such new owner.  If in connection with any transfer effected by the then
Landlord hereunder, such Landlord transfers any security deposit or other
security provided by Tenant to Landlord for the performance of any obligation of
Tenant under this Lease, then such Landlord shall be released from any further
responsibility or liability for such security deposit or other security.


22.3.          Lease Nonrecourse to Landlord; Limitation of Liability.  
Landlord’s liability to Tenant for any default by Landlord under this Lease or
arising in connection herewith or with Landlord’s operation, management,
leasing, repair, renovation, alteration or any other matter relating to the
Project or the Premises shall be limited solely and exclusively to an amount
that is equal to the interest of Landlord in the Building.  Except as set forth
in the prior sentence and none of Landlord’s employees, agents, contractors,
licensees, invitees, or representatives, nor the persons or entities comprising
Landlord (whether partners, members, shareholders, officers, directors,
trustees, or otherwise) shall have any personal liability therefor, and Tenant
hereby expressly waives and releases such personal liability on behalf of itself
and all other Tenant Parties.  The limitations of liability contained in this
Section 22.3 shall inure to the benefit of Landlord, its present and future
employees, agents, contractors, licensees, invitees, representatives, officers,
directors, shareholders, partners, and members, and their respective partners,
heirs, successors and assigns.  Under no circumstances shall any present or
future partner of Landlord (if Landlord is a partnership), or trustee or
beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord’s obligations under this Lease. 
Notwithstanding any contrary provision herein, neither Landlord nor any of
Landlord’s employees, agents, contractors, licensees, invitees, representatives,
officers, directors, shareholders, partners, and members shall be liable under
any circumstances for any indirect or consequential damages or any injury or
damage to, or interference with, Tenant’s business, including but not limited
to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill or loss of use, in each case, however occurring,
except as expressly provided in this Lease.


22.4.          Limitation of Liability of Tenant.  None of Tenant’s employees,
agents, contractors, licensees, invitees, or representatives, nor the persons or
entities comprising Tenant (whether partners, members, shareholders, officers,
directors, trustees, or otherwise) shall have any personal liability therefor,
and Landlord hereby expressly waives and releases such personal liability.


23.          Estoppel Certificate.


23.1.          Procedure and Content.  Within ten (10) days after Landlord’s
request therefor, Tenant shall execute, acknowledge, and deliver to Landlord
certificates as specified by Landlord certifying: (i) that this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that this Lease is in full force and effect, as modified, and identifying each
modification); (ii) the Commencement Date and the Delivery Date for each
subsequent Sub-Phase that is then a part of the Premises, and the then-current
Expiration Date; (iii) that Tenant




48

--------------------------------------------------------------------------------





has accepted specified Sub-Phases of the Premises and if Landlord has agreed in
the Work Letter to make any alterations or improvements to the Premises, that
Landlord has properly completed such alterations or improvements for specified
Sub-Phases; (iv) the amount of the Base Rent, current Escalation Rent, if any,
and the date to which such Rent has been paid; (v) that Tenant has no actual
knowledge of any Event of Default, except as to any Events of Default specified
in the certificate; (vi) that no default of Landlord under this Lease is claimed
by Tenant, except as to any defaults specified in the certificate; and (vii)
such other factual matters as may be requested by Landlord. In addition, at
Landlord’s request, any guarantor of Tenant’s obligations hereunder shall
execute, acknowledge, and deliver to Landlord certificates as specified by
Landlord reaffirming such guarantor’s guaranty of Tenant’s obligations.


23.2.          Effect of Certificate.  Any such certificate may be relied upon
by any prospective purchaser of any part or interest in the Project or
Encumbrancer and, at Landlord’s request, Tenant shall deliver such certificate
to any such person or entity and shall agree to such notice and cure provisions
and such other matters as such person or entity may reasonably require.  If
Tenant fails to execute and deliver such certificate within ten (10) days,
Landlord may send Tenant a second (2nd) notice (“Estoppel Reminder Notice”)
requesting the certificate. If Tenant fails to execute or deliver such
certificate within a period of five (5) business days after delivery of the
Estoppel Reminder Notice, Tenant shall not be liable for damages but (i) such
failure shall constitute an Event of Default under this Lease without any
requirement for further notice or opportunity to cure, and (ii) the information
contained in such certificate completed in good faith by Landlord shall be
binding on Tenant, as between Tenant and the recipient of the certificate, and
(iii) Landlord shall have all other rights and remedies set forth in this Lease.


23.3.          Landlord Certificate.  Any Landlord agrees that, within ten (10)
business days after written request of Tenant, Landlord shall execute,
acknowledge and deliver to Tenant a certificate in writing stating that: (i) the
Lease is in full force and effect without modification (or, if there have been
modifications, that this Lease is in full force and effect, as modified, and
identifying each modification); (ii) Tenant is in possession of the Premises;
(iii) to Landlord’s knowledge, there are no Event of Defaults of Tenant under
the Lease; and (vi) such other matters as may be reasonably required by Tenant.


24.          No Light, Air, or View Easement.  Nothing contained in this Lease
shall be deemed, either expressly or by implication, to create any easement for
light and air or access to any view. Any diminution or shutting off of light,
air or view to or from the Premises by any structure which now exists or which
may hereafter be erected, whether by Landlord or any other person or entity,
shall in no way affect this Lease or Tenant’s obligations hereunder, entitle
Tenant to any reduction of Rent, or impose any liability on Landlord.  Further,
under no circumstances at any time during the Term shall any temporary darkening
of any windows of the Premises or any temporary obstruction of the light or view
therefrom by reason of any repairs, improvements, maintenance or cleaning in or
about the Building or the Project in any way impose any liability upon Landlord
or in any way reduce or diminish Tenant’s obligations under this Lease.


25.          Holding Over.  No holding over by Tenant shall operate to extend
the Term.  If Tenant remains in possession of the Premises after expiration or
termination of this Lease:  (i)  Tenant shall become a tenant at sufferance upon
all the applicable terms and conditions of this Lease, except that Base Rent
shall be increased to equal one hundred fifty percent (150%) of the then




49

--------------------------------------------------------------------------------





current Base Rent; (ii) Tenant shall indemnify, defend, protect and hold
harmless Landlord, the other Indemnitees, and any tenant to whom Landlord has
leased all or part of the Premises, from Claims (including loss of rent to
Landlord or Additional Rent payable by such tenant and reasonable attorneys’
fees) suffered or incurred by Landlord, such other Indemnitees, or such tenant
resulting from Tenant’s failure timely to vacate the Premises; and (iii) such
holding over by Tenant shall constitute an Event of Default.  Landlord’s
acceptance of Rent if and after Tenant holds over shall not convert Tenant’s
tenancy at sufferance to any other form of tenancy or result in a renewal or
extension of the Term of this Lease, unless otherwise specified by notice from
Landlord to Tenant.


26.          Bicycle Spaces.  From the Commencement Date until the end of the
Term, Tenant shall have the right to use its pro rata share of any bicycle
spaces in the Building (the “Bike Spaces”) and any storage facilities in the
Building at the same market rates at which such bicycle parking and facilities
are made available to other tenants.  The use of the Bike Spaces and any storage
facilities shall be subject to such rules and regulations as Landlord may
reasonably establish from time to time.


27.          Waiver.  Failure by Landlord to declare an Event of Default upon
occurrence thereof, or delay in taking any action in connection therewith, shall
not waive such Event of Default, but Landlord shall have the right to declare
such Event of Default at any time after its occurrence.  To be effective, a
waiver of any provision of this Lease, or any default, shall be in writing and
signed by the waiving party.  Any waiver hereunder shall not be deemed a waiver
of subsequent performance of any such provision or subsequent defaults.  The
subsequent acceptance of Rent hereunder, or endorsement of any check by
Landlord, shall not be deemed to constitute an accord and satisfaction or a
waiver of any preceding Event of Default, except as to the particular Rent so
accepted, regardless of Landlord’s knowledge of the preceding Event of Default
at the time of acceptance of the Rent.  Similarly, acceptance by Tenant of any
performance by Landlord after the time the same shall have become due shall not
constitute a waiver by Tenant of the breach or default of any covenant, term or
condition unless otherwise expressly agreed to by Tenant in writing. No course
of conduct between Landlord and Tenant, and no acceptance of the keys to or
possession of the Premises by Landlord before the Expiration Date, shall
constitute a waiver of any provision of this Lease or of any Event of Default,
or operate as a surrender of this Lease.


28.          Notices; Tenant’s Agent for Service.  All notices, approvals,
consents, demands and other communications from one party to the other given
pursuant to this Lease shall be in writing and shall be made by personal
delivery, by use of a reputable courier service or by deposit in the United
States mail, certified, registered or express, postage prepaid and return
receipt requested.  Notices shall be addressed if to Landlord, to Landlord’s
Address for Notices, and if to Tenant, to Tenant’s Address; provided, however,
if Tenant has provided for notices to be sent to multiple recipients on behalf
of Tenant in the Basic Lease Information, then the first such recipient shall be
deemed to be a required recipient of any notices and notices to the second and
any subsequent recipients in the Basic Lease Information shall be provided as a
courtesy only.  Landlord and Tenant may each change their respective addresses
from time to time by giving written notice to the other of such change in
accordance with the terms of this Article 28, at least ten (10) days before such
change is to be effected.  Any notices given in accordance with this Article
28 shall be deemed to have been given (i) on the date of personal delivery, or
(ii) on the earlier of the date




50

--------------------------------------------------------------------------------





of delivery or attempted delivery (as shown by the courier service delivery
record or return receipt) if sent by courier service or mailed.


29.          Parking.


29.1.          Exclusive Use Spaces.  During the Term of this Lease, Tenant
shall be entitled to lease, and obligated to lease, a total of 425 parking
spaces (“Allocated Parking Spaces”) in the Parking Facility as reserved spaces
for the exclusive use of Tenant in a location within the Parking Facility as
reasonably agreed to by the parties (the “Exclusive Use Area”). Once Exclusive
Use Area is determined by the parties, the Exclusive Use Area may be relocated
by Landlord, provided that: (a) such relocation, including replacing or
relocating any Parking Equipment (defined below) that was previously installed
by Tenant shall be at Landlord’s sole cost and expense;  (b) the relocated area
shall accommodate similar number of usable spaces plus the Parking Equipment,
(c) the related area shall be subject to Tenant’s reasonable approval of the
revised location and configuration, and (d) such relocation shall not occur more
than three (3) times during the term. On a monthly basis, Tenant shall pay to
Landlord as Additional Rent hereunder (or, at Landlord’s direction, to the
operator or other owner of the Parking Facility) the prevailing market rate for
all of the Allocated Parking Spaces (and, for the purposes of this Section 29.1,
“prevailing market rates” means the prevailing market rates for reserved parking
spaces in comparable structured parking facilities with comparable access in the
Lake Merritt and Downtown Oakland submarkets as reasonably determined by
Landlord or other operator or owner of the Parking Facility, which prevailing
market rate shall be adjusted no more frequently than once each year).  Within
the Exclusive Use Area, and upon Tenant’s request, Landlord, at Tenant’s sole
cost and expense, shall install electric vehicle charging stations for use by
Tenant’s employees, bicycle storage areas, and security equipment and measures,
including security cameras and access controls (“Parking Equipment”) it being
understood that in the event the Parking Equipment reduces the number of parking
spaces available for parking of cars, it shall not reduce the Allocated Parking
Spaces on which Tenant shall pay a monthly rate.  Tenant shall pay for all
electricity provided to Tenant’s electric vehicle charging stations.  Tenant
shall be solely responsible, at its own cost and expense, for repair and
maintenance of all Parking Equipment and other property installed by Tenant in
the Parking Facility.  Tenant shall have the right from time to time to reduce
the size of the Exclusive Use Area; provided that (a) Tenant shall not exercise
such right any more frequently than annually and may do so only by a written
notice delivered to Landlord (or, at Landlord’s direction, to the operator or
other owner of the Parking Facility) at least sixty (60) days in advance of the
effective date of such reduction; (b) Tenant shall bear all costs associated
with adjusting the Parking Equipment in accordance with such reduction; (c) from
and after such reduction, the Allocated Parking Spaces on which Tenant is
required to pay a monthly fee shall be reduced by the equivalent of parking
spaces that have been removed from the Exclusive Use Area; and (d) from and
after such reduction, Tenant shall have no rights to any parking spaces in
excess of the reduced Allocated Parking Spaces.


29.2.          No Other Parking Spaces In no event shall Tenant be obligated to
lease any parking spaces in the Parking Facility in excess of the total of the
Allocated Parking Spaces.  Upon the expiration or earlier termination of this
Lease, Tenant’s rights with respect to all such parking spaces shall immediately
terminate.




51

--------------------------------------------------------------------------------





29.3.          Management of Parking Facility.  The Parking Facility shall be
subject to the reasonable control and management of Landlord, who may, from time
to time, establish, modify and enforce reasonable rules and regulations with
respect thereto.  Tenant shall, if requested by Landlord, furnish to Landlord a
complete list of the license plate numbers of all vehicles operated by Tenant,
any transferee, or their respective officers and employees.  Landlord reserves
the right to change, reconfigure, or rearrange the Parking Facility or parking
facilities therein, to reconstruct or repair any portion thereof, and to
restrict the use of the Parking Facility and do such other acts in and to such
areas as Landlord deems necessary or desirable, without such actions being
deemed an eviction of Tenant or a disturbance of Tenant’s use of the Premises,
and without Landlord being deemed in default hereunder, provided that Landlord
shall use commercially reasonable efforts (without any obligation to engage
overtime labor or commence any litigation) to minimize the extent and duration
of any resulting interference with Tenant’s parking rights; provided, Landlord
may not permanently limit or otherwise unreasonably restrict access to Tenant’s
rights to use the number of parking spaces allocated to Tenant hereunder or
otherwise change or reconfigure the location of the Exclusive Use Area except as
set forth in Section 29.1. Landlord may, in its sole discretion, convert the
Parking Facility to a reserved and/or controlled parking facility, or operate
the Parking Facility (or a portion thereof) as an attendant-assisted, and/or
valet parking facility, and with or without stackers; provided that any material
changes to the Exclusive Use Area shall be subject to Tenant’s reasonable
approval.  Landlord may delegate its responsibilities with respect to the
Parking Facility to a parking operator, in which case such parking operator
shall have all the rights of control and management granted to Landlord.  In
such event, Landlord may direct Tenant, in writing, to enter into a parking
agreement directly on terms reasonably acceptable to Tenant and not inconsistent
with the terms hereof with the operator of the Parking Facility, and to pay all
parking charges directly to such operator. Notwithstanding anything to the
contrary in this Article 29, Tenant shall have access to the Parking Facility
and shall be permitted to utilize its rights under this Article 29 twenty-four
(24) hours per day, seven (7) days per week.


29.4.          Waiver of Liability.  Landlord shall not be liable for any damage
of any nature to, or any theft of, vehicles, or contents thereof, in or about
the Parking Facility.  At Landlord’s request, Tenant shall cause its or any
transferee’s officers and employees using Tenant’s parking spaces to execute a
standard form usage agreement reasonably acceptable to Tenant confirming the
terms and conditions of the availability of such parking.


29.5.          Third Party Owner of Parking Facility  It is understood and
agreed that the Parking Facility may be owned and operated by a third party so
long as Tenant continues to have the rights described in this Section 29 to use
the Parking Facility pursuant to the terms of the REA or other acceptable
document.


30.          [Intentionally Omitted.]


31.          Grant of Purchase Option.


31.1.          Purchase Option.  Landlord hereby grants to Tenant an option (the
“Purchase Option”) to purchase the Property (defined below) upon the terms and
conditions set forth in this Article 31.  The Purchase Option is personal to
Tenant and may only be exercised and




52

--------------------------------------------------------------------------------





consummated by Tenant.  For purposes of this Lease, the following terms shall
have the following meanings:


(a)          “TI Credit”:  Shall mean an amount calculated on the Closing Date
equal to: (i) $160,134,280 minus (ii) the total amount of Tenant Improvement
Allowance funded by Landlord as of the Closing Date.


(b)          “Seismic Credit”:  Shall mean an amount calculated on the Closing
Date equal to: (i) thirty-eight million dollars ($38,000,000), minus (ii) the
actual amount of hard and soft costs funded by Landlord as of the Closing Date
for the design, engineering and construction of the “Seismic Work”, as defined
in the Work Letter.


(c)          “Work Credit”:  Shall mean an amount calculated on the Closing Date
equal to:


(i)            (A) for all completed floors, fifty percent (50%) of: (x) the
aggregate Maximum Landlord Work Amount, as set forth in the Landlord Budget
attached as Exhibit O (the “Landlord Budget”) for all such completed floors,
minus (y) the actual amount of hard and soft costs funded by Landlord for the
design, engineering and construction of the Landlord’s Work for such floors;
plus (B) for all incomplete portions of the Landlord Work as of the Closing
Date, including incomplete floors, an amount equal to the total Maximum Landlord
Work Amount remaining for all incomplete floors, minus actual amount of hard and
soft costs funded by Landlord as of the Closing Date for the design, engineering
and construction of the Landlord’s Work relating to any incomplete floors; plus


(ii)          (A) for all completed categories of Base Building Work described
in the Landlord’s Budget, fifty percent (50%) of: (x) the aggregate total
Maximum Base Building Work Amount indicated for all such categories as shown in
the Landlord’s Budget, minus (y) the actual amount of hard and soft costs funded
by Landlord for the design, engineering and construction of such categories of
completed Base Building Work; plus (B) for all incomplete portions of the Base
Building Work, an amount equal to the   total Maximum Base Building Work Amount
for all incomplete categories of Base Building Work minus the actual amount of
hard and soft costs funded by Landlord the design, engineering and construction
of the Base Building Work relating to any incomplete categories.


(d)          “Subdivision Completion Date”: Shall mean the date of recordation
of the final subdivision map in connection to the Subdivision.


(e)          “Existing Environmental Condition”: Shall mean the environmental
condition of the Property as of the Lease Date, including all Hazardous
Materials existing on, in or under the Property as of the Lease Date.


31.2.      Purchase Option Period. The Purchase Option shall remain in full
force and effect continuously from the Lease Date until the later of (i) three
(3) months following the Subdivision Completion Date, or (ii) nine (9) months
after Tenant has the ability to exercise the Purchase Option pursuant to
subclause (a) below, as the same may be extended pursuant to Section 31.9 (the
“Purchase Option Period”); provided, however, in no event may Tenant exercise
the Purchase Option prior to the later of: (a) twenty four (24) months after the
Lease Date, except in


53

--------------------------------------------------------------------------------





the event of a Casualty or taking (in which event Tenant may exercise the
Purchase Option in certain circumstances as specified in Article 12 and Article
13 of this Lease and as set forth in Section 31.9 below), and (b) the
Subdivision Completion Date. The Purchase Option and this Section 31 shall
terminate upon, and shall be of no further force or effect from and after, the
expiration of the Purchase Option Period or the termination of this Lease
(except as expressly provided in this Lease).


31.3.      Exercise of Purchase Option.  If Tenant wishes to exercise the
Purchase Option, Tenant shall deliver to Landlord written notice of Tenant’s
election to irrevocably exercise the Purchase Option (“Exercise Notice”) no
later than the last day of the Purchase Option Period.  Upon exercise of the
Purchase Option in accordance with the foregoing, the Parties shall proceed as
follows:


(a)          The Parties shall fill out the Purchase Agreement attached hereto
as Exhibit I (the “Purchase Agreement”) by inserting the Closing Date, the
Purchase Price and the other blanks in the Purchase Agreement pursuant to the
drafting notes contained therein and attach the legal description as Exhibit A
thereto;


(b)          Upon receipt of the Exercise Notice, Landlord shall promptly use
commercially reasonable efforts to obtain and deliver to Tenant prior to the
Closing executed tenant estoppel certificates (dated not earlier than 90 days
prior to the date that the Closing occurs), from each tenant and other
parties-in-possession at the Property in the form attached hereto as Exhibit M
and it shall be a condition precedent to the obligation of Tenant to Closing
that each such tenant has provided an estoppel certificate in such form or in
such other reasonable form so long as such estoppel confirms, at a minimum: (i)
a true, correct and complete copy of such tenant’s or other party’s lease or
other occupancy agreement (including, without limitation, all amendments,
modifications or supplements thereof or thereto), (ii) to the knowledge of the
tenant, there are no defaults under the applicable lease or other occupancy
agreement, and (iii) provide no information inconsistent with Tenant’s
understanding of the condition of the Property; provided, however, that either
party shall have the right to extend the Closing Date for up to sixty (60) days
in order to allow additional time to satisfy this condition (the “Third Party
Tenant Estoppels”).  If Tenant terminates the Purchase Agreement as a result of
the disapproval of any such estoppel certificates, then the terms of Section
31.9(a) shall control;


(c)          The Parties shall execute, acknowledge (where applicable) and
deliver to Escrow Agent (as defined in the Purchase Agreement) the Purchase
Agreement and all instruments and documents contemplated to be delivered at the
Closing pursuant to the Purchase Agreement (collectively, the “Closing
Documents”);


(d)          Tenant shall deposit with Escrow Agent the amount required to close
the transactions contemplated by the Purchase Agreement pursuant to, and in
accordance with, the terms and provisions of the Purchase Agreement; and


(e)          Subject to the terms hereof and the terms of the Purchase
Agreement, the Parties shall be obligated to close the transactions contemplated
by the Purchase Agreement on the date that is thirty (30) days after the
delivery of the Exercise Notice, or such later date




54

--------------------------------------------------------------------------------





pursuant to the terms of the Purchase Agreement or Section 31.9 (the “Closing
Date”), whereby Landlord shall sell the Property to Tenant, and Tenant shall
purchase the Property from Landlord, for the Purchase Price and otherwise
subject to and on the terms and conditions set forth in the Purchase Agreement
and the Closing Documents.


31.4.      Purchase Price.  If Tenant elects to exercise the Purchase Option
pursuant to Section 31.2, the purchase price for the Property (“Purchase Price”)
shall be Eight Hundred Ninety Two Million Dollars ($892,000,000.00) subject to
the following adjustments:


(a)          Decreased by the sum of the following: (i) the TI Credit, (ii) the
Seismic Credit; and (iii) the Work Credit;


(b)          Increased for any outstanding amounts owed by Tenant under the
Lease, if any;


(c)          Credits, debits and adjustments for pro-rations as provided in the
Purchase Agreement;


(d)          Decreased by any reasonable out of pocket third party costs or
expenses paid by Tenant due to its exercise of the self-help remedies as set
forth in Section 31.8(c) or Section 20.9 of this Lease; and


(e)          Decreased by the amount of any Casualty Credit and/or any
Condemnation Credit.


31.5.     Option Payment Letter of Credit.  On or before the Lease Date, Tenant
shall deliver to Landlord, as consideration for the Purchase Option, an
irrevocable and unconditional negotiable standby Option Payment Letter of Credit
(the “Option Payment Letter of Credit”) in an amount of Seventy Five Million
Dollars ($75,000,000) (the “Option Payment Letter of Credit Amount”), in the
form attached hereto as Exhibit P, payable upon presentation to an operating
retail branch located in the San Francisco Bay Area, running in favor of
Landlord and issued by a solvent, nationally recognized bank reasonably
acceptable to Landlord and with a long term rating from Standard and Poor’s
Professional Rating Service of A or a comparable rating from Moody’s
Professional Rating Service or higher, under the supervision of the
Superintendent of Banks of the State of California it being understood and
agreed that JPMORGAN CHASE  BANK,  N.A. is approved as an issuer.  Landlord
shall have the right to draw on the entire Option Payment Letter of Credit in
the following circumstances and on the following dates: (i) one (1) day
following the expiration of the Purchase Option Period if Tenant has not
properly exercised the Purchase Option; or (ii) subject to the following
sentence, if Tenant properly exercises the Purchase Option but fails to
consummate the purchase of the Property in accordance with the terms of the
Purchase Agreement unless the Purchase Option is reinstated in accordance with
the terms of this Lease or (iii) on the date of termination of this Lease as a
result of a default by Tenant, then Landlord may draw the entire Option Payment
Letter of Credit on a date one (1) day following the termination of the Purchase
Agreement.  Landlord shall return the Option Payment Letter of Credit to Tenant
on the consummation of Tenant’s acquisition of the Property pursuant to the
terms of the Purchase Agreement.  Notwithstanding the foregoing, Landlord shall
not be entitled to draw on the Option Payment




55

--------------------------------------------------------------------------------





Letter of Credit even if the conditions above are met and shall instead return
the Option Payment Letter of Credit to Tenant in accordance with the terms of
Section 31.9 below.   The Option Payment Letter of Credit shall also be governed
by the provisions of Exhibit Q of this Lease.  Notwithstanding anything to the
contrary in this Lease (including, without limitation, the exhibits hereto), if
at the time that Landlord’s right to draw on the Option Payment Letter of Credit
is triggered, Tenant is Investment Grade, then Landlord shall be entitled to
draw only Fifty Million Dollars ($50,000,000.00) on the Option Payment Letter of
Credit, and Landlord shall thereafter return the original Option Letter of
Credit to Tenant and Landlord shall have no further right to draw thereon.


31.6.      Landlord Covenants.  During the Purchase Option Period, Landlord
shall comply with all of the following covenants (the “Seller Covenants”);
provided that, except as otherwise expressly provided below, wherever Tenant’s
approval or consent is required below, such approval or consent shall not be
unreasonably withheld, conditioned or delayed.


(a)          Without Tenant’s approval (which approval may be given or withheld
in Tenant’s sole and absolute discretion), Landlord will not enter into, amend
or modify any material agreements or material contracts, including any material
agreement with any governmental authority, that will be binding on the Property
or Tenant from and after the Closing; it being understood for purposes hereof
that any agreement or contract that is not terminable on thirty (30) days’
notice without penalty shall be considered material; it also being understood
for purposes of this Section 31.6(a) that an agreement or contract that will be
fully satisfied before the Closing shall not require Tenant’s approval. This
Section does not apply to any agreements entered into by Landlord as
contemplated by the Work Letters and in accordance with the Work Letters.


(b)          Landlord will not list the Property with any broker or otherwise
solicit or make or accept any offers to sell or lease the Property, engage in
any discussions or negotiations with any third party with respect to the sale,
lease or other disposition of the Property, or enter into any contracts or
agreements (whether binding or not) regarding any disposition or lease of the
Property.


(c)          Landlord will not amend or enter into any lease or occupancy
agreement with respect to the Property without Tenant’s prior written consent
except those modifications required under the terms of the existing Leases
(including without limitation any amendments required in connection with a
tenant’s exercise of any option to extend) and Tenant may withhold its approval
in its sole and absolute discretion to any such amendment which would have the
effect of extending the term of such lease (except to the extent that the
amendment is required by the terms of an existing Lease), decreasing the rent
payable thereunder; provided, however that Tenant shall not withhold its consent
to a Developer Lease.


(d)          Without Tenant’s prior written consent, intentionally subject the
Property to any lien or other Encumbrance except for the following “Permitted
Exceptions”: (i) those liens and encumbrances disclosed in the option title
policy obtained by Tenant on or about the Lease Date or otherwise created by
Tenant, (ii) any inchoate lien right that arises as a result of any work
performed by Landlord or pursuant to a contract executed by Landlord including
without limitation the Landlord’s Work, the Base Building Work, Seismic Work,
and the Tenant




56

--------------------------------------------------------------------------------





Improvement Work but not any actual filed liens, or (iii) those encumbrances
permitted in accordance with Section 31.8 in connection with the Subdivision. 
Notwithstanding the foregoing, Landlord may enter into a new financing and
execute and record such documents as may be reasonably appropriate in connection
therewith, provided that the provisions of Article 21 shall apply.


(e)          Without Tenant’s prior written consent, Landlord shall not
institute or affirmatively consent to any governmental legal action, legal
proceeding, special assessment, land use or zoning proceeding, implementation or
modification or otherwise bring or prosecute any claim or settle any claim
against or otherwise encumbering the Property except in accordance with Section
31.8 and in connection with the Subdivision, and except for claims defended by
Landlord with respect to leases or contracts encumbering the Property or
asserted by Landlord against parties in default under any leases or contracts
affecting the Property.


(f)           Landlord shall use reasonable efforts to maintain or contractually
obligate its tenants to maintain in existence all material licenses, permits and
approvals, if any, necessary or reasonably appropriate to the ownership or
operation of the Property.


(g)          Landlord will not generate, store, handle, or otherwise use
Hazardous Materials in the Premises or transport the same through the Property,
except in accordance with Environmental Laws and the Rules and Regulations and
will use reasonable efforts to prevent others from doing the same; provided,
however, Tenant acknowledges the Existing Environmental Condition and agrees
that the existence of any Hazardous Materials included in the Existing
Environmental Condition shall not constitute a breach of this obligation and
Landlord shall have no obligation pursuant to this provision to remediate or
otherwise address the Existing Environmental Condition; provided, however that
Landlord shall be use commercially reasonable efforts to follow any O&M Plan
adopted pursuant to Section 7.5.2.


(h)          Landlord shall use reasonable efforts to perform all its material
obligations with respect to the ownership of Property, including, without
limitation, its obligations to pay taxes and its material obligations under the
Permitted Exceptions.


31.7.      Landlord Certificate.  During the Purchase Option Period, Tenant may,
from time to time but no more frequently than semi-annually request that
Landlord provide a Landlord Certificate in the form attached as Exhibit N
providing the current status of the items described therein and identifying
changes in circumstances from the Baseline Condition (as described therein) it
being understood that in no event shall Landlord be in breach hereof merely for
identifying a change in circumstances from the Baseline Condition.


31.8.      Subdivision.  Subject to the terms of this Section 31.8, Landlord
shall use commercially reasonable efforts to obtain any approvals required to
create a legal parcel (the “Property”) that can be sold to Tenant in compliance
with the California Subdivision Map Act, including any lot line adjustment,
subdivision or parcel map (the “Subdivision”). The currently contemplated
approximate boundary line of the Property is shown on Exhibit H.  In connection
with such process:




57

--------------------------------------------------------------------------------





(a)          Landlord shall provide Tenant with regular updates on progress and
drafts of all formal written submittals to any governmental authority with
respect to the Subdivision and provide Tenant with prior notice of completion of
the Subdivision;


(b)          Tenant shall have approval rights (which approval will not be
unreasonably withheld, conditioned or delayed) over any actions or documentation
that would be required to implement and complete the Subdivision that will:


(i)           bind Tenant or the Property after Closing (which shall not be
permitted to include any monetary or material obligation of Tenant other than as
a result of Reciprocal Easement Agreement approved by Tenant and consistent with
the terms set forth in Exhibit J); or


(ii)          materially adversely impact costs or obligations for which Tenant
is responsible under the Lease or the Purchase Agreement; and


(c)          If Landlord has not completed the Subdivision within thirty-two
(32) months after the Lease Date, Tenant shall have the right to take over the
process at Landlord’s expense.


31.9.       Remedies; Return of Option Payment Letter of Credit.


(a)          If Tenant has exercised the Purchase Option and Closing fails to
occur as a result of either a failure of a Buyer Condition or a Seller Condition
(each as defined in the Purchase Agreement) where there has not been a breach of
a Seller Obligation (as defined in the Purchase Agreement) nor a material breach
by Tenant under the Purchase Agreement, the Purchase Option shall be reinstated
as if no Exercise Notice had been provided and the Purchase Option Period shall
be extended until one hundred eighty (180) days after Landlord delivers notice
to Tenant that the Buyer Condition or the Seller Condition, as applicable, will
be satisfied or waived for a maximum period of an additional one hundred eight
(180) days.


(b)          In addition, if Landlord has breached any of the Seller
Obligations, and such Seller Obligation has not been cured within one hundred
eighty (180) days after Tenant’s delivery of written notice to Landlord of such
breach, Tenant shall have the option of: (i) in the event the Exercise Notice
has been delivered to Landlord, (x) reinstating the Purchase Option as if no
Exercise Notice had been provided had occurred and the Purchase Option Period
shall be extended until one hundred eighty (180) days after Landlord cures the
breached Seller Obligation, or (y) commencing and filing such specific
performance action in the appropriate court; and (ii) if Landlord has not cured
such breach within such one hundred eighty (180) day period (or such additional
reasonable period of time if such cure cannot reasonably be achieved within 180
days), at any time after knowledge of the breach and expiration of any extended
Purchase Option Period and cure period, terminating the Purchase Option,
receiving a return of the Option Payment Letter of Credit and bringing an action
against Landlord and pursuing all available damages, including consequential
(including lost profits) or punitive damages arising out of or in connection
with such breach (subject to the provisions of Section 22.3 of this Lease).


(c)          In the event of a Casualty, the following shall apply:




58

--------------------------------------------------------------------------------





(i)             if Landlord exercises its option to terminate this Lease
pursuant to Section 12.2, and Tenant exercises the Purchase Option pursuant to
the terms of Section 12.2; the provisions of Article 31 shall continue to apply
provided that:


(A)          The limitation on early exercise as set forth in Section 31.2 shall
not apply.


(B)          In the event Subdivision has not yet occurred, (x) the parties
shall continue to pursue Subdivision in accordance with Section 31.8 but the
date in Section 31.8(c) shall be revised to be December 31, 2021  (with such
date being extended by the number of days between July 15, 2020 and the Lease
Date); (y) Landlord shall ensure that the site is safe and secure and shall
comply with all Requirements (and the cost of such compliance and other actions
under this clause (y) shall be added to the  Purchase Price except to the extent
that Landlord is reimbursed for any such costs by insurance proceeds); and (z)
the parties shall follow the procedures set forth in Section 31.3 upon
completion of the Subdivision and the Closing Date shall be sixty (60) days
after completion of the Subdivision.


(C)          Upon Closing, Landlord shall assign to Tenant any and all rights to
receive any unpaid insurance proceeds with respect to such Casualty excluding
rental interruption insurance for periods prior to the Closing Date, and Tenant
shall also receive a Purchase Price credit in the amount of (x) any deductible
paid or which will be paid by Tenant in connection with any assigned insurance
proceeds, plus (y) any insurance proceeds already paid to Landlord (excluding
rental interruption insurance for periods prior to the Closing Date) and not
used by Landlord in connection with restoration of the Building Property, plus
(z) should Landlord not have obtained insurance as is required under this Lease,
the proceeds which would have been assigned to Tenant under this Section 31.9(c)
if such insurance was properly obtained (the “Casualty Credit”); provided,
however, in no event shall the Casualty Credit include any amount relating to
the deductible under any earthquake insurance carried by Landlord.


(ii)           If Tenant exercises its option to terminate this Lease pursuant
to Section 12.3, or should Tenant not exercise the Purchase Option as described
in the preceding subclause (i), then this Lease shall terminate in accordance
with the terms of Article 12 and Landlord shall promptly return the Option
Payment Letter of Credit to Tenant.


(iii)          If Tenant exercises the Purchase Option and Landlord does not
have the right to terminate this Lease pursuant to Section 12.1, then, at
Closing, Landlord shall assign any remaining insurance proceeds, but excluding
rental interruption insurance for periods prior to the Closing Date, to Tenant
and Tenant shall be entitled to such credits as are described in Section 31.4
above.


(d)          In the event that the Subdivision has not occurred within
fifty-four (54) months after the Lease Date, at any time thereafter, Tenant
shall have the right to terminate the Purchase Option and thereafter, Landlord
shall promptly return the Option Payment Letter of Credit to Tenant.


(e)          If proceedings are commenced for the taking of the Property as
described in Section 13.1.1, then (i) if Tenant elects to terminate this Lease
pursuant to the terms thereof,




59

--------------------------------------------------------------------------------





the Purchase Option shall also be terminated and Landlord shall return the
Option Payment Letter of Credit to Tenant, or (ii) if Tenant has the right to
terminate this Agreement pursuant to the terms thereof, but does not exercise
such right, and Tenant exercises the Purchase Option, Tenant shall be entitled
to a credit against the Purchase Price in the amount of the condemnation award
(the “Condemnation Credit”) (or, if not theretofore received, the rights to
receive such award) payable to Landlord on account of the taking, each as more
particularly described therein.  Notwithstanding anything to the contrary
contained herein, Tenant shall have the right to exercise the Purchase Option in
the event of a taking, subject to the Purchase Option Period.


32.          Roof Garden.  Subject to the terms and conditions set forth in this
Article 32, Tenant shall have the non-exclusive right to use the Roof Garden. 
Tenant understands that the Roof Garden shall be used solely by Tenant and
Tenant’s employees and guests, and other tenants of the Project and their
employees and guests, but shall also be open to the public, subject to Recorded
Documents.  Tenant shall use the Roof Garden in a manner consistent with its
intended uses.  Landlord reserves the right to deny or restrict access to the
Roof Garden from time to time as Landlord determines is reasonably necessary or
desirable in connection with the repair, replacement, alteration, improvement,
or redevelopment of the Project.  Tenant agrees not to (a) cause or maintain, or
permit its employees or guests to cause or maintain, any nuisance in, on, or
about the Roof Garden, (b) create any safety hazard, or (c) permit music,
noises, odors, lights, or other installations or activities that would
unreasonably annoy or interfere with any other tenants of the Project or their
employees or guests.  Tenant shall comply with, and cause its employees and
guests to comply with, all rules and regulations adopted by Landlord regarding
the use of the Roof Garden from time to time.  Tenant acknowledges and agrees
that the provisions of Section 19.2 of this Lease apply to the Roof Garden, as
well as other parts of the Project.


33.          Tenant’s Signage.


33.1.           Tenant’s Building Sign.  Tenant shall have all rights related to
signage both on or within the Building, subject to the existing rights of
existing tenants as of the Lease Date. Tenant’s right to install and maintain
signage shall further be subject to Tenant obtaining all required permits and
approvals required by Applicable Laws, provided Landlord, at no cost to
Landlord, shall cooperate with Tenant to obtain such permits and approvals.


33.2.          Conditions.  Tenant’s signage shall be installed and removed
incompliance with applicable Requirements.  Tenant shall be responsible for any
structural work associated with the installation or maintenance of Tenant’s
signage, if any, as well as other work reasonably required by Landlord (such as
waterproofing, repainting, etc).  Tenant, at its sole cost and expense, shall be
responsible for the design, fabrication and installation of Tenant’s signage,
and maintaining Tenant’s signage in good condition and repair during the Term. 
All electrical power required for Tenant’s signage, if any, shall be charged to
Tenant.  Tenant shall pay all federal, state and local taxes applicable to
Tenant’s signage.  Tenant assumes all liability and risks relating to damage to
Tenant’s signage from any cause whatsoever, except to the extent caused by the
gross negligence or willful misconduct of Landlord.


33.3.          Removal.  Upon the expiration or earlier termination of this
Lease, Tenant shall remove Tenant’s signage and repair any damage caused
thereby, and restore the surface of the




60

--------------------------------------------------------------------------------





Building upon which the sign was affixed, the structure (if applicable), and any
other affected areas of the Building to a condition reasonably satisfactory to
Landlord.


33.4.          No Representations.  Tenant hereby acknowledges that Landlord has
made no representations or warranties to Tenant with respect to the probability
of obtaining required permits and approvals for Tenant’s signage, including,
without limitation, approval of the availability or location of Tenant’s
signage.


33.5.           Existing [●] Signage.  Tenant acknowledges that Applicable Laws
may require that the existing [●] signage on the exterior of the Building be
maintained in place due to its historical status or for other reasons and
Tenant’s signage rights hereunder shall be subject to such Applicable Laws.


34.          Communications, Computer Lines, and Equipment.


34.1.          Lines; Identification Requirements.  After the Delivery Date, as
such term applies to the applicable Sub-Phase, Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables serving
the Premises (collectively, the “Lines”), provided that (i) Tenant shall obtain
Landlord’s prior written consent, use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
this Lease, (ii) an acceptable number of spare Lines and space for additional
Lines shall be left as-is and unused by Tenant for existing and future occupants
of the Project, as determined in Landlord’s reasonable opinion, (iii) the Lines
therefor (including riser cables) shall be appropriately insulated to prevent
excessive electromagnetic fields or radiation, shall be surrounded by a
protective conduit reasonably acceptable to Landlord, and shall be identified in
accordance with the “Identification Requirements,” as that term is set forth
hereinbelow, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable governmental laws and regulations, (v) as a condition to
permitting the installation of new Lines, Landlord may reasonably require that
Tenant remove existing Lines located in or serving the Premises and repair any
damage in connection with such removal, and (vi) Tenant shall pay all costs in
connection therewith.  All Lines shall be clearly marked with adhesive plastic
labels (or plastic tags attached to such Lines with wire) to show Tenant’s name,
suite number, telephone number and the name of the person to contact in the case
of an emergency (A) every four feet (4’) outside the Premises (specifically
including, but not limited to, the electrical room risers and other Common
Areas), and (B) at the Lines’ termination point(s) (collectively, the
“Identification Requirements”).  Upon the expiration of the Lease Term, or
immediately following any earlier termination of this Lease, Tenant shall, at
Tenant’s sole cost and expense, remove all Lines installed by Tenant, and repair
any damage caused by such removal.  In the event that Tenant fails to complete
such removal and/or fails to repair any damage caused by the removal of any
Lines, Landlord may do so and may charge the cost thereof to Tenant plus an
administrative fee equal to ten percent (10%) of the cost thereof.  In addition,
Landlord reserves the right at any time to require that Tenant remove any Lines
located in or serving the Premises which are installed in violation of these
provisions, or which are at any time in violation of any laws or represent a
dangerous or potentially dangerous condition.  Landlord reserves the right to
require that Tenant use Landlord’s riser management company.




61

--------------------------------------------------------------------------------





34.2.          Interference. Tenant shall be responsible to ensure that no Lines
or telecommunications or other signal or data reception or transmission
equipment installed in the Premises or on the rooftop of the Building pursuant
to Section 34 below (“Equipment”)  cause any electrical, electromagnetic, radio
frequency, or other interference with the Building Systems or any other
equipment of Landlord or any third party (including any telecommunication or
other signal or data reception or transmission equipment and/or system in or
serving the Project, its occupants, and/or Landlord), or otherwise interfere
with the use and enjoyment of the Project by Landlord, any tenant of the
Project, or any person or entity that has entered or will enter into an
agreement with Landlord to install telecommunications or other signal or data
reception or transmission equipment in the Project (collectively,
“Interference”).  Upon notice of any Interference, Tenant shall immediately
cooperate with Landlord to identify the source of the Interference and shall,
within twenty-four (24) hours, if requested by Landlord, cease all operations of
Lines and Equipment (except for intermittent testing as approved by Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed) until
the Interference has been corrected to the reasonable satisfaction of Landlord,
unless Tenant reasonably establishes prior to the expiration of such twenty-four
(24) hour period that the Interference is not caused by Tenant’s Lines or
Equipment, in which case Tenant may operate its Lines or Equipment pursuant to
the terms of this Lease.  Tenant shall be responsible for all costs associated
with any tests deemed reasonably necessary to resolve any and all Interference. 
If such Interference has not been corrected within ten (10) business days after
notice to Tenant of its occurrence, Landlord may (i) require Tenant to remove
the specific Line or Equipment causing such Interference, or (ii) eliminate the
Interference at Tenant’s expense, provided such Interference is actually caused
by Tenant’s Lines or Equipment.  If the lines or equipment of any other party
causes Interference with Tenant’s Lines or Equipment, Tenant shall reasonably
cooperate with such other party to resolve such Interference in a mutually
acceptable manner.


34.3.          Roof-Top Equipment.  Subject to applicable Requirements and
rights of any licensees, Landlord, and existing tenants, Tenant may, without
charge, install and maintain on available space on the roof of the Building,
antennas and satellite dishes and associated cabling, equipment and roof mount
and base (collectively the “System”) for data communications and video used in
the conduct of Tenant’s business.  Tenant’s right to install and maintain any
such System shall be exclusive, if and so long as Tenant leases the entire
Building, but subject to the rights of any licensees that exist during such
period and provided further that Tenant shall coordinate with Landlord regarding
any rooftop uses required by Landlord for the continuing operation and
maintenance of the Building.  Prior to any such installation, Tenant shall
furnish detailed plans and specifications for the installation to Landlord for
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.  Tenant’s installation, including of the antenna or satellite dish, any
associated electronic or other equipment, wiring, roof mount and base, shall at
all times be subject to supervision and reasonable approval by Landlord. Tenant
shall be responsible for procuring whatever consents, approvals, licenses or
permits that may be required for the use and operation of the System.  Provided
that such access is coordinated with Landlord and pre-approved, Tenant shall at
all times be permitted access to the area on the roof where any such
installation may be made as necessary for the installation, maintenance, repair
and replacement thereof. Tenant shall at all times, and at Tenant’s sole
expense, be responsible for proper maintenance of any such installation and all
governmental permits and approvals required in connection therewith (including
compliance with any and all conditions attached thereto). Any such installation
shall be deemed to be part of the Premises for




62

--------------------------------------------------------------------------------





purposes of Tenant’s insurance and indemnification obligations hereunder. Tenant
may at any time, and shall at expiration or earlier termination of the Term,
remove the System, restore the Building to the condition existing prior to
Tenant’s installation to the extent reasonably practicable, and repair any
damage caused by Tenant’s installation or removal.


35.          Miscellaneous.


35.1.            No Joint Venture.  This Lease does not create any partnership
or joint venture or similar relationship between Landlord and Tenant.


35.2.          Successors and Assigns.  Subject to the provisions of Article
17 and Article 22 regarding assignment, all of the provisions, terms, covenants
and conditions contained in this Lease shall bind, and inure to the benefit of,
the parties and their respective successors and assigns. Construction and
Interpretation.  The words “Landlord” and “Tenant” include the plural as well as
the singular.  If there is more than one person comprising Tenant, the
obligations under this Lease imposed on Tenant are joint and several.  The
captions preceding the Articles, Sections and subsections of this Lease are
inserted solely for convenience of reference and shall have no effect upon, and
shall be disregarded in connection with, the construction and interpretation of
this Lease.  All provisions of this Lease have been negotiated at arm’s length
between the parties and after advice by counsel and other representatives chosen
by each party and the parties are fully informed with respect thereto. 
Therefore, this Lease shall not be construed for or against either party by
reason of the authorship or alleged authorship of any provision hereof, or by
reason of the status of the parties as Landlord or Tenant, and the provisions of
this Lease and the Exhibits hereto shall be construed as a whole according to
their common meaning in order to effectuate the intent of the parties under the
terms of this Lease.


35.3.          Severability.  If any provision of this Lease, or the application
thereof to any person or circumstance, is determined to be illegal, invalid or
unenforceable, the remainder of this Lease, or its application to persons or
circumstances other than those as to which it is illegal, invalid or
unenforceable, shall not be affected thereby and shall remain in full force and
effect, unless enforcement of this Lease as so invalidated would be unreasonable
or grossly inequitable under the circumstances, or would frustrate the purposes
of this Lease.


35.4.         Entire Agreement.  This Lease and the Exhibits hereto identified
in the Basic Lease Information contain all the representations and the entire
agreement between the parties with respect to the subject matter hereof and any
prior negotiations, correspondence, memoranda, agreements, representations or
warranties are replaced in total by this Lease and the Exhibits hereto.  Neither
Landlord nor Landlord’s employees, agents, contractors, licensees, invitees,
representatives, officers, directors, shareholders, partners, and members have
made any warranties or representations with respect to the Premises or any other
portion of the Project, except as expressly set forth in this Lease.   Tenant
acknowledges that all brochures and informational materials, as well as all
communications from Landlord and Landlord’s employees, agents, contractors,
licensees, invitees, representatives, officers, directors, shareholders,
partners, and members prior to the execution of this Lease, including without
limitation, statements as to the identity or number of other tenants in the
Project, the lease terms applicable to any such tenants or potential tenants,
anticipated levels (or any matters which may affect anticipated levels) of
expected business or foot traffic, demographic data, and the




63

--------------------------------------------------------------------------------





suitability of the Premises for Tenant’s intended uses, are and were made for
informational purposes only, and Tenant agrees that such communications (i) are
not and shall not be construed to be representations or warranties of Landlord,
Landlord’s employees, agents, contractors, licensees, invitees, representatives,
officers, directors, shareholders, partners, or members as to the matters
communicated, (ii) have not and will not be relied upon by Tenant, and (iii)
have been the subject of independent investigation by Tenant.  Without limiting
the generality of the foregoing, Tenant is not relying on any representation,
and Landlord does not represent, that any specific retail or office tenant or
occupant or number of tenants shall occupy any space or remain open for business
in the Project at any time during the Term, and Landlord reserves the right to
effect such other tenancies in the Project as Landlord shall determine in the
exercise of its sole judgment.


35.5.       Governing Law.  This Lease shall be governed by and construed
pursuant to the laws of the State of California.


35.6.       Mandatory Negotiation and Mediation.


(a)          Except as provided in Section 35.6(b) below, Landlord and Tenant
agree to first negotiate and then mediate with respect to any claim or dispute
arising out of or relating to this Lease, before resorting to court action.
Either party may initiate settlement negotiations by providing written notice to
the other party, setting forth the subject of the claim or dispute. Landlord and
Tenant agree to cooperate in scheduling negotiations and to participate in the
settlement negotiations in good faith. If Landlord and Tenant fail to settle
such claim or dispute within thirty (30) days after the date of mailing of the
notice initiating settlement negotiations or within such additional time period
as the parties may agree in writing, the parties agree to submit the matter to
JAMS for mediation. Either party may commence mediation by providing to JAMS and
the other party a written request for mediation, setting forth the subject of
the claim or dispute and the relief requested. Except as provided herein or by
written Lease of the parties, the mediation shall be conducted in San Francisco
pursuant to the JAMS rules. The parties will cooperate in selecting a mediator
from the JAMS panel of neutrals, and in scheduling the mediation proceedings.
The parties agree to participate in the mediation in good faith, and to share
equally in its costs. All offers, promises, conduct and statements, whether oral
or written, made in the course of the mediation by either of the parties, their
employees, agents, experts and attorneys, and by the mediator and any other JAMS
employees, are confidential, privileged and inadmissible for any purpose,
including impeachment, in any litigation or other proceeding involving the
parties, but evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non-discoverable as a result of its use in the
mediation. If JAMS should no longer exist at the time the claim or dispute
arises, the matter shall be submitted to its successor entity, or if there is no
such successor entity, to the American Arbitration Association or other similar
organization mutually agreed upon by the parties, and except as provided herein
or by mutual Lease of the parties, the mediation rules of such successor or
alternate organization shall apply. Except as may be expressly set forth in any
written settlement agreement, should the matter be settled by negotiation or
mediation prior to commencing court action, each party shall pay its own
attorneys’ fees and costs. Except as provided in Section 35.6(b), neither party
may commence an action arising out of or relating to this Lease until expiration
of the negotiation period and completion of the initial mediation session in
accordance with this Section 35.6. If either party commences an action with
respect to a claim or dispute covered by this Section 35.6




64

--------------------------------------------------------------------------------





without first attempting to resolve the matter through negotiation and
mediation, or refuses to negotiate or mediate after a request has been made,
then that party shall not be entitled to recover attorneys’ fees and costs, even
if such fees and costs would otherwise be available to that party in such
action.


(b)          Either party may seek equitable relief to preserve the status quo
prior to participating in the negotiation and mediation proceedings required
pursuant to this Section 35.6. In addition, the following matters are excluded
from mandatory negotiation and mediation hereunder: (i) an unlawful detainer
action based upon a monetary Event of Default; and (ii) any matter that is
within the jurisdiction of probate, small claims, or bankruptcy court.


(c)          The provisions of this Section 35.6 may be enforced by any court of
competent jurisdiction, and the party seeking enforcement shall be entitled to
an award of all fees and costs, including reasonable attorneys’ fees, to be paid
by the party against which enforcement is ordered. The covenants of Landlord and
Tenant contained in this Section 35.6 shall survive the termination of this
Lease.


(d)          Nothing contained herein shall enable either party to compel the
other party to submit any dispute to arbitration and neither party shall be
required to submit a dispute to arbitration prior to commencing an action with
respect to a claim or dispute covered by this Section 35.6 so long as such party
first complies with terms and conditions of this Section 35.6.


35.7.       Standards of Performance and Approvals.  Unless otherwise provided
in this Lease, whenever approval, consent or satisfaction (collectively, an
“approval”) is required of a party pursuant to this Lease or an Exhibit hereto,
such approval shall not be unreasonably withheld, conditioned or delayed. 
Whenever this Lease grants Landlord or Tenant the right to take action, then
such party shall act in good faith.  Unless provision is made for a specific
time period, approval (or disapproval) shall be given within thirty (30) days
after receipt of the request for approval.  The parties have set forth in this
Lease their entire understanding with respect to the terms, covenants,
conditions and standards pursuant to which their obligations are to be judged
and their performance measured, including the provisions of Article 17 with
respect to assignments and sublettings.


35.8.       Brokers.  Landlord and Tenant each represent and warrant to the
other that no broker, agent, or finder has procured, or was involved in the
negotiation of, this Lease on behalf of the representing party and no such
broker, agent or finder is or may be entitled to a fee, commission or other
compensation in connection with this Lease. Landlord and Tenant shall each
indemnify, defend, protect and hold the other harmless from and against Claims
that may be asserted against the indemnified party in breach of the foregoing
warranty and representation.


35.9.       Memorandum of Lease and Option.  Landlord and Tenant shall execute,
acknowledge and deliver a short form memorandum of this Lease and the Option
(and any amendment hereto) in form attached hereto as Exhibit L.  In no event
shall this Lease or any memorandum thereof be recorded by Landlord or Tenant.


35.10.     Quiet Enjoyment.  Upon paying the Rent and performing all its
obligations under this Lease, Tenant may peacefully and quietly enjoy the
Premises during the Term as against all




65

--------------------------------------------------------------------------------





persons or entities claiming by or through Landlord, subject, however, to the
provisions of this Lease and any Encumbrances.


35.11.    Force Majeure.  If Landlord is unable to perform or delayed in
performing any of its obligations under this Lease on account of natural
disasters, labor disputes (provided that such labor dispute is industry-wide,
and such party is not the particular target of such labor dispute), inability to
obtain materials, fuels, energy or reasonable substitutes therefor, governmental
action (excluding governmental action resulting from the actions of Landlord or
Tenant, e.g., inadequate permit submittals), fire or other acts of God, national
emergency, acts of war or terrorism, failure of a third party tenant to fully
vacate and surrender its premises as and when required (or delay in doing so),
or any other cause of any kind beyond the reasonable control of Landlord (except
financial inability) (collectively, “Force Majeure”), Landlord shall not be in
default under this Lease and such inability or delay shall in no way constitute
a constructive or actual eviction of Tenant. Nothing contained in this Section
35.11 shall be deemed to affect any self-help or abatement rights expressly
granted to Tenant under this Lease.


35.12.    Surrender of Premises.  Upon the Expiration Date or earlier
termination of this Lease, Tenant shall quietly and peacefully surrender the
Premises to Landlord in the condition called for by this Lease, shall deliver to
Landlord any keys to the Premises, or any other portion of the Project, and
shall provide to Landlord the combination or code of locks on all safes,
cabinets, vaults and security systems in the Premises.  On or before the
Expiration Date or earlier termination of this Lease, Tenant, at its cost and
expense, shall remove all of its personal property from the Premises and repair
all damage to the Project caused by such removal.  In addition, Tenant, at its
cost and expense, shall remove all Lines installed by or for Tenant that are
located within the Premises or, in the case of Lines exclusively serving the
Premises, anywhere in the Project, including, without limitation, the Building
plenum, risers and all conduits, and repair all damage to the Project caused by
such removal as follows:  (i) in the case of the expiration of the Term, Tenant
shall remove such Lines and repair such damage on or before the Expiration Date,
unless Landlord notifies Tenant, at least thirty (30) days prior to the
Expiration Date, that such Lines shall be surrendered with the Premises; and
(ii) in the case of the earlier termination of this Lease, Tenant shall remove
such Lines and repair such damage promptly after receipt of a notice from
Landlord requiring such removal and repair.  Any Lines not required to be
removed pursuant to this Section shall become the property of Landlord (without
payment by Landlord), and shall be surrendered in good condition and working
order, lien free, and properly labeled with an identification system reasonably
approved by Landlord.  All personal property of Tenant not removed hereunder
shall be deemed, at Landlord’s option, to be abandoned by Tenant and Landlord
may, without any liability to Tenant for loss or damage thereto or loss of use
thereof, store such property in Tenant’s name at Tenant’s expense and/or dispose
of the same in any manner permitted by law.


35.13.    Intentionally Omitted.


35.14.    Exhibits.  The Exhibits specified in the Basic Lease Information are
by this reference made a part hereof.


35.15.    Survival of Obligations.  The waivers of claims or rights, the
releases and the obligations under this Lease to indemnify, protect, defend and
hold harmless Landlord and other




66

--------------------------------------------------------------------------------





Indemnitees shall survive the expiration or earlier termination of this Lease,
and so shall all other obligations or agreements hereunder which by their terms
or nature survive the expiration or earlier termination of this Lease.


35.16.    Time of the Essence.  Time is of the essence of this Lease and of the
performance of each of the provisions contained in this Lease.


35.17.    Waiver of Trial By Jury.  LANDLORD AND TENANT HEREBY WAIVE, TO THE
EXTENT PERMITTED BY APPLICABLE REQUIREMENTS, TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE OR ANY
EMERGENCY OR STATUTORY REMEDY.


35.18.    Consent to Venue; Waiver of Counterclaim.  Tenant hereby waives any
objection to venue in the County of Alameda, and agrees and consents to the
personal jurisdiction of the courts of the State of California with respect to
any action or proceeding (i) brought by Landlord, Tenant or any other party,
relating to (A) this Lease and/or any understandings or prior dealings between
the parties hereto, or (B) the Premises, the Project, or any part thereof, or
(ii) to which Landlord is a party.  IF LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NON-PAYMENT OF RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, AND ANY SUCH COUNTERCLAIM SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.


35.19.    Financial Statements.  If Landlord desires to finance or refinance or
sale, transfer or otherwise convey any interest in the Building, or any part
thereof, Tenant hereby agrees to deliver to any lender or transferee designated
by Landlord, with ten (10) days after request therefor, such financial
statements of Tenant as may be reasonably required by such lender or transferee.
Such statements shall include the past three years’ financial statements of
Tenant.  Notwithstanding anything to the contrary set forth above in this
Section 35.19, so long as Tenant’s financial statements are available through
publicly available filings with Securities & Exchange Commission or other means
readily accessible to members of the public, then Tenant shall not be required
to provide such financial statements to Landlord as required in this
Section 35.19.


35.20.    Modification of Lease.  This Lease may be modified or amended only by
an agreement in writing signed by both parties.


35.21.    No Option.  The submission of this Lease to Tenant for review or
execution does not create an option or constitute an offer to Tenant to lease
the Premises on the terms and conditions contained herein, and this Lease shall
not become effective unless and until it has been executed and delivered by both
Landlord and Tenant.




67

--------------------------------------------------------------------------------





35.22.    Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent, and Tenant hereby
expressly waives the benefit of any statute to the contrary and agrees that if
Landlord fails to perform its obligations set forth herein, Tenant shall not be
entitled to make any repairs or perform any acts hereunder at Landlord’s expense
or to any setoff of the Rent or other amounts owing hereunder against Landlord.


35.23.    Compliance with Anti-Terrorism Law.  Each party hereby represent that
it is not in violation of any Anti-Terrorism Law.


35.24.    Rent Not Based on Income.  No Rent or other payment in respect of the
Premises shall be based in any way upon net income or profits from the
Premises.  Tenant may not enter into or permit any sublease or license or other
agreement in connection with the Premises which provides for a rental or other
payment based on net income or profit.


35.25.    Tenant’s Authority.  Tenant, and each of the persons executing this
Lease on behalf of Tenant, represent and warrant that (i) Tenant is a duly
formed, authorized and existing corporation, limited liability company,
partnership, trust, or other form of entity (as the case may be), (ii) Tenant is
qualified to do business in California, (iii) Tenant has the full right and
authority to enter into this Lease and to perform all of Tenant’s obligations
hereunder, and (iv) each person signing on behalf of Tenant is authorized to do
so.  Tenant shall deliver to Landlord, within ten (10) days after Landlord’s
request, such certificates, resolutions, or other written assurances authorizing
Tenant’s execution and delivery of this Lease, as requested by Landlord from
time to time or at any time, in order for Landlord to assess Tenant’s then
authority under this Lease.


35.26.    Hazardous Materials Disclosure.  Landlord has delivered to Tenant a
copy of the most recent Phase I Environmental Site Assessment regarding the
Project.  Exhibit K attached hereto and incorporated by reference herein
includes (i) a notice to Tenant regarding Hazardous Materials that Tenant
acknowledges that such notice complies with the requirements of Section 25915 et
seq. and Section 25359.7 of the California Health and Safety Code; and (ii) a
list of all documents regarding the presence of Hazardous Materials provided to
Tenant by Landlord; Tenant hereby acknowledges receipt of, and an opportunity to
review, all such documents.  As part of Tenant’s obligations under this Lease,
Tenant agrees to comply with the California “Connelly Act” and other applicable
laws, including providing copies of Landlord’s notification letter to all of
Tenant’s “employees” and “owners”, as those terms are defined in the Connelly
Act and other applicable laws.  Tenant is familiar with the Existing
Environmental Conditions of the Project. Tenant acknowledges that Landlord’s
duty to remove, remediate, encapsulate or otherwise address Hazardous Materials
shall be satisfied in full by Landlord’s compliance with any O&M plans regarding
such Hazardous Materials provided that Landlord shall be responsible to take any
action required to correct any violation of Requirements necessary to comply
with the terms of any final order or judgment of any court or regulatory agency
with jurisdiction over the matter provided that Landlord shall have the right to
contest any such order or directive in good faith to the extent permitted by
law.


35.27.    Accessibility Disclosure.  To Landlord’s actual knowledge, the
Premises have not undergone inspection by a Certified Access Specialist (CASp),
as defined in Section 55.52 of the




68

--------------------------------------------------------------------------------





California Civil Code.  The following statements are included in this Lease
solely for the purpose of complying with California Civil Code Section 1938:


A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.


In connection with the foregoing, and notwithstanding anything to the contrary
elsewhere in this Lease, Landlord hereby advises Tenant that if Tenant elects to
request such an inspection, Tenant shall be responsible to pay the fee for such
inspection and the cost of any repairs necessary to correct violations of
construction-related accessibility standards within the Premises.


35.28.    24/7 Access.  Following the Commencement Date, subject to Landlord’s
reasonable access control measures, except when and where Tenant’s right of
access is specifically prevented as a result of (i) an emergency, (ii) a
Requirement, or (iii) a specific provision set forth in this Lease, Tenant shall
have the right of ingress and egress: (a) to the Premises and the roof of the
Building, twenty-four (24) hours per day, seven (7) days per week, (except that
with respect to access to the roof of the Building, any such access shall be
coordinated with Landlord and pre-approved (except in the cases of emergency),
which pre-approval shall not be unreasonably withheld, conditioned or delayed;
and (b) to the Parking Facility, between 6am and midnight, seven (7) days per
week (except that if Tenant requires access to the Parking Facility after
midnight or before 6am, Landlord shall arrange for such access, at Tenant’s
cost).


35.29.    Counterparts.  This Lease may be executed in counterpart.  All such
executed counterparts shall constitute the same agreement, and the signature of
any party to any counterpart shall be deemed a signature to, and may be appended
to, any other counterpart.


36.          Security Deposit Letter of Credit.


36.1.      Delivery of Security Deposit Letter of Credit.  Concurrently with the
execution and delivery of this Lease, Tenant shall deliver to Landlord, as
protection for the full and faithful performance by Tenant of all of its
obligations under this Lease and for all losses and damages that Landlord is
entitled to under Sections 20.2 and 20.3 of the Lease as a result of any Event
of Default by Tenant, an irrevocable and unconditional negotiable standby letter
of credit (the "Security Deposit Letter of Credit") in the amount of Seventy
Five Million Dollars ($75,000,000.00) (the “Security Deposit Letter of Credit
Amount"), in the form attached hereto as Exhibit R, payable upon presentation to
an operating retail branch located in the San Francisco Bay Area, running in
favor of Landlord and issued by a solvent, nationally recognized




69

--------------------------------------------------------------------------------





bank reasonably acceptable to Landlord and with a long term rating from Standard
and Poor's Professional Rating Service of A or a comparable rating from Moody's
Professional Rating Service or higher, under the supervision of the
Superintendent of Banks of the State of California, it being understood and
agreed that JPMORGAN CHASE BANK, N.A., is approved as an issuer.  The Security
Deposit Letter of Credit shall also be governed by the provisions of Exhibit Q
of this Lease.


36.2.      Application of Letter of Credit.  Tenant hereby acknowledges and
agrees that Landlord is entering into this Lease in material reliance upon the
ability of Landlord to draw upon the Security Deposit Letter of Credit upon the
occurrence of any Event of Default on the part of Tenant under this Lease.  If
an Event of Default by Tenant occurs, Landlord may, but without obligation to do
so, and without notice to Tenant, draw upon the Letter of Credit, in part or in
whole, to cure such Event of Default and/or to compensate Landlord for any and
all damages that Landlord is entitled to as a result of such Event of Default
under Sections 20.2 and 20.3 of this Lease. The use, application or retention of
the Security Deposit Letter of Credit, or any portion thereof, by Landlord shall
not prevent Landlord from exercising any other right or remedy provided by this
Lease or by any Applicable Laws, it being intended that Landlord shall not first
be required to proceed against the Security Deposit Letter of Credit, and the
use, application or retention of the Security Deposit Letter of Credit shall not
operate as a limitation on any recovery to which Landlord may otherwise be
entitled.  Tenant agrees, after an Event of Default or any other time that
Landlord is entitled to draw on the Security Deposit Letter of Credit, not to
interfere in any way with payment to Landlord of the proceeds of the Security
Deposit Letter of Credit, either prior to or following a "draw" by Landlord of
any portion of the Security Deposit Letter of Credit.  No condition or term of
this Lease shall be deemed to render the Security Deposit Letter of Credit
conditional to justify the issuer of the Security Deposit Letter of Credit in
failing to honor a drawing upon such Security Deposit Letter of Credit in a
timely manner.  Tenant agrees and acknowledges that (a) the Security Deposit
Letter of Credit constitutes a separate and independent contract between
Landlord and the Bank, (b) Tenant is not a third party beneficiary of such
contract, and (c) in the event Tenant becomes a debtor under any chapter of the
Bankruptcy Code, neither Tenant, any trustee, nor Tenant's bankruptcy estate
shall have any right to restrict or limit Landlord's claim and/or rights to the
Security Deposit Letter of Credit and/or the proceeds thereof by application of
Section 502(b)(6) of the U.S. Bankruptcy Code or otherwise.


If, for any reason, the amount of the Security Deposit Letter of Credit becomes
less than the Security Deposit Letter of Credit Amount, Tenant shall, within ten
(10) business days of demand, either provide Landlord with a cash security
deposit equal to such difference or provide Landlord with additional letter(s)
of credit in an amount equal to the deficiency (or a replacement letter of
credit in the total Security Deposit Letter of Credit Amount or an amendment to
the existing Security Deposit Letter of Credit to increase the Security Deposit
Letter of Credit Amount by the deficiency), and any such additional (or
replacement) letter of credit or letter of credit amendments shall comply with
all of the provisions of this Article and Exhibit Q, and if Tenant fails to
comply with the foregoing, then, notwithstanding anything to the contrary
contained in this Article or Exhibit Q, then at Landlord’s option, such failure
shall be an Event of Default under the Lease. If Tenant furnishes cash for the
deficiency amount in accordance with the preceding sentence, Tenant may
thereafter deposit an additional letter of credit(s) or replacement letter of
credit in accordance with this Section, in which case, Landlord shall return




70

--------------------------------------------------------------------------------





such cash proceeds to Tenant within ten (10) days after receipt of such letter
of credit.  Without limiting the generality of the foregoing, if the Security
Deposit Letter of Credit expires earlier than the LC Expiration Date applicable
to the Security Deposit Letter of Credit, Landlord shall accept a renewal
thereof (such renewal letter of credit to be in effect and delivered to
Landlord, as applicable, not later than thirty (30) days prior to the expiration
of the Security Deposit Letter of Credit), which shall be irrevocable and
automatically renewable (or renewable through amendment) through the LC
Expiration Date applicable to the Security Deposit Letter of Credit upon the
same terms as the expiring Security Deposit Letter of Credit or such other terms
as may be acceptable to Landlord in its reasonable discretion.  However, if the
Security Deposit Letter of Credit is not timely renewed, or if Tenant fails to
maintain the Letter of Credit in the amount and in accordance with the terms set
forth in this Article and Exhibit Q, such shall constitute an Event of Default
under the Lease and Landlord shall have the right to present the Security
Deposit Letter of Credit to the Bank in accordance with the terms of this
Article and Exhibit Q, and draw upon the Letter of Credit, in part or in whole,
to cure such Event of Default and/or to compensate Landlord for any and all
damages that Landlord is entitled to as a result of such Event of Default under
Sections 20.2 and 20.3 of the Lease.  Any unused proceeds shall constitute the
property of Landlord and need not be segregated from Landlord's other assets.


36.3.      Security Deposit.  Any proceeds drawn under the Security Deposit
Letter of Credit and not applied as set forth above shall be held by Landlord as
a security deposit (the "Security Deposit").  No trust relationship is created
herein between Landlord and Tenant with respect to the Security Deposit, and
Landlord shall not be required to keep the Security Deposit separate from its
general accounts.  The Security Deposit shall be held by Landlord as security
for the faithful performance by Tenant of all of the provisions of this Lease to
be performed or observed by Tenant.  If there is an Event of Default Landlord
may (but shall not be obligated to), and without prejudice to any other remedy
available to Landlord, use, apply or retain all or any portion of the Security
Deposit to cure such Event of Default and/or to compensate Landlord for any and
all damages that Landlord is entitled to as a result of such Event of Default
under Sections 20.2 and 20.3 of the Lease.  Tenant hereby waives the provisions
of California Civil Code Section 1950.7, or any similar or successor laws now or
hereinafter in effect, that restrict Landlord's use or application of the
Security Deposit, or that provide specific time periods for return of the
Security Deposit.  Without limiting the generality of the foregoing, Tenant
expressly agrees that if Landlord terminates this Lease due to an Event of
Default or if Tenant terminates this Lease in a bankruptcy proceeding, Landlord
shall be entitled to hold the Security Deposit until the amount of damages
recoverable pursuant to California Civil Code Section 1951.2 is finally
determined.  If Landlord uses or applies all or any portion of the Security
Deposit as provided above, Tenant shall within ten (10) business days after
demand therefor, deposit cash with Landlord in an amount sufficient to restore
the Security Deposit to the then-applicable Security Deposit Letter of Credit
Amount or provide a replacement letter of credit meeting the requirements of
this Article 36, and Tenant's failure to do so shall, at Landlord's option, be
an Event of Default under this Lease.  At any time that Landlord is holding
proceeds of the Security Deposit Letter of Credit pursuant to this Article 36,
Tenant may deposit a Security Deposit Letter of Credit that complies with all
requirements of this Article 36, in which event Landlord shall return the
Security Deposit to Tenant within ten (10) days after receipt of the Security
Deposit Letter of Credit.  If Tenant performs all of Tenant's obligations
hereunder, the Security Deposit, or so much thereof as has not previously been
applied by Landlord, shall be returned, without payment of interest or other
increment for its use, to Tenant (or, at Landlord's




71

--------------------------------------------------------------------------------





option, to the last assignee, if any, of Tenant's interest hereunder) within
ninety (90) days following the later of the expiration of the Lease Term or
Tenant's vacation and surrender of the Premises in accordance with the
requirements of this Lease.  Landlord's return of the Security Deposit or any
part thereof shall not be construed as an admission that Tenant has performed
all of its obligations under this Lease.  Upon termination of Landlord's
interest in this Lease, if Landlord transfers the Security Deposit (or the
amount of the Security Deposit remaining after any permitted deductions) to
Landlord's successor in interest, and thereafter notifies Tenant of such
transfer and the name and address of the transferee, then Landlord shall be
relieved of any further liability with respect to the Security Deposit. This
Section 36.3 is subject to the terms and conditions of Section 36.4 below.


36.4       If Tenant does not exercise Purchase Option or Closing Does Not
Occur.


a.    If, as of the last day of the Purchase Option Period, (i) Tenant is
Investment Grade, (ii) there is no Event of Default that has not been cured, and
(iii) Landlord does not otherwise have a right to draw on the Security Deposit
Letter of Credit (or if Landlord does have the right to draw on the Security
Deposit Letter of Credit then Landlord may draw on the Security Deposit Letter
of Credit and shall return any undrawn amount to Tenant), and the Closing does
not occur for any reason, including, without limitation, because Tenant did not
exercise the Purchase Option or default on Tenant’s obligations with respect to
the Purchase Option, then the Security Deposit Letter of Credit shall be
returned to Tenant within ninety (90) days and, thereafter, there shall be no
requirement for a Security Deposit (or Security Deposit Letter of Credit) under
this Lease.


b.    If, as of the last day of the Purchase Option Period, Tenant is not
Investment Grade, and the Closing does not occur for any reason, including,
without limitation, because Tenant did not exercise the Purchase Option or
default on Tenant’s obligations with respect to the Purchase Option, then (i) if
the Closing did not occur in accordance with Sections 31.9(b), 31.9(c)(ii),
31.9(d), or 31.9(e)(i), but this Lease continues in effect thereafter, Landlord
shall continue to hold the Security Deposit Letter of Credit in accordance with
the terms of this Lease for the balance of the Term; however, the Security
Deposit Letter of Credit Amount may be reduced from time to time upon
satisfaction of the conditions set forth in Section 36.5 below; and (ii) if the
Closing does not occur for any other reason, then Landlord shall have the right
to immediately draw on the full amount of the Security Deposit Letter of Credit
on or after the earlier of (x) the day after the last day of the Purchase Option
Period if Tenant has not exercised the Purchase Option as of such date in
accordance with this Lease, or (y) the day after the Closing was scheduled to
occur, but did not occur, if Tenant had exercised the Purchase Option in
accordance with this Lease but Closing does not occur in accordance with the
Purchase Agreement (unless the Purchase Option Period is reinstated in
accordance with Section 31.9(a) or Closing does not occur due to Landlord breach
under Section 31.9(b)), and Landlord shall have the right to retain all such
drawn funds as additional Rent (without reduction or offset of any of Tenant’s
obligations under the Lease) and Landlord shall have no obligation to hold such
drawn sums as security, notwithstanding any contrary terms in Section 36.3
above.  In such event, Tenant shall have no further obligations to provide the
Security Deposit Letter of Credit.




72

--------------------------------------------------------------------------------





36.5             Reduction in Security Deposit Letter of Credit Amount.  If the
provisions of Section 36.4(b)(i) apply, then upon the following dates, provided
that as of such dates, (i) Tenant is Investment Grade, and (ii) there is no
uncured Event of Default and Landlord does not then otherwise have a right to
draw on the Security Deposit Letter of Credit, the Security Deposit Letter of
Credit Amount shall be eligible for reductions of twenty percent (20%) of the
original  Security Deposit Letter of Credit Amount:


(i) on the fifth (5th) anniversary of the Commencement Date;


(ii) on the tenth (10th) anniversary of the Commencement Date;


(iii) on the fifteenth (15th) anniversary of the Commencement Date; and


(iv) on the twentieth (20th) anniversary of the Commencement Date.






[Signatures follow on next page]












73

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Lease as of the Lease Date.


LANDLORD:







   
a
 







By:
 



Name:
 



Title:
 






TENANT:

   
a
 





By:
 



Name:
 



Title:
 









By:
 



Name:
 



Title:
 














74

--------------------------------------------------------------------------------






EXHIBIT A


SITE PLAN


[Intentionally omitted]
























Exhibit A-1

--------------------------------------------------------------------------------





EXHIBIT B


DESCRIPTION OF PREMISES


[Intentionally omitted]
























Exhibit B-1

--------------------------------------------------------------------------------





EXHIBIT C


CONFIRMATION OF
[COMMENCEMENT DATE AND] DELIVERY DATE


[Intentionally omitted]
























Exhibit C-1

--------------------------------------------------------------------------------





EXHIBIT D-1


WORK LETTER FOR


LANDLORD’S WORK AND TENANT IMPROVEMENTS


[Intentionally omitted]
























Exhibit D-1

--------------------------------------------------------------------------------





EXHIBIT D-2


BASE BUILDING WORK LETTER


[Intentionally omitted]
























Exhibit D-2

--------------------------------------------------------------------------------





EXHIBIT D-3


SEISMIC WORK LETTER


[Intentionally omitted]
























Exhibit D-3

--------------------------------------------------------------------------------






EXHIBIT E


[Intentionally omitted]
























Exhibit E

--------------------------------------------------------------------------------






EXHIBIT F


RULES AND REGULATIONS


[Intentionally omitted]
























Exhibit F

--------------------------------------------------------------------------------





EXHIBIT F-1


RULES AND REGULATIONS FOR USE OF BUILDING STAIRWELLS


[Intentionally omitted]
























Exhibit F-1

--------------------------------------------------------------------------------






EXHIBIT G


SNDA


[Intentionally omitted]
























Exhibit G

--------------------------------------------------------------------------------





EXHIBIT H


SUBDIVISION – APPROXIMATE BOUNDARY OF PROPERTY LINE


[Intentionally omitted]
























Exhibit H-1

--------------------------------------------------------------------------------






EXHIBIT I


PURCHASE AGREEMENT


[Intentionally omitted]
























Exhibit I

--------------------------------------------------------------------------------





EXHIBIT J


RECIPROCAL EASEMENT AGREEMENT TERMS


[Intentionally omitted]
























Exhibit J-1

--------------------------------------------------------------------------------






EXHIBIT K


DISCLOSURE NOTICE REGARDING
HAZARDOUS MATERIALS AND LIST OF
ENVIRONMENTAL DOCUMENTS


[Intentionally Omitted]
























Exhibit K

--------------------------------------------------------------------------------






EXHIBIT L


MEMORANDUM OF LEASE AND OPTION


[Intentionally omitted]
























Exhibit L

--------------------------------------------------------------------------------






EXHIBIT A
TO
MEMORANDUM OF LEASE


[Intentionally omitted]
























Exhibit L

--------------------------------------------------------------------------------






EXHIBIT M


FORM OF ESTOPPEL CERTIFICATE


[Intentionally omitted]
























Exhibit M

--------------------------------------------------------------------------------






EXHIBIT N


LANDLORD CERTIFICATE


[Intentionally omitted]
























Exhibit N

--------------------------------------------------------------------------------






EXHIBIT A


LIST OF CONTRACTS


[Intentionally omitted]
























Exhibit N

--------------------------------------------------------------------------------






EXHIBIT A


List of Contracts




[Intentionally Omitted]
























Exhibit N

--------------------------------------------------------------------------------






EXHIBIT B


LIST OF LEASES


[Intentionally omitted]
























Exhibit N

--------------------------------------------------------------------------------






EXHIBIT B


LIST OF LEASES




[Intentionally Omitted]
























Exhibit N

--------------------------------------------------------------------------------






EXHIBIT C


DISCLOSURE ITEMS


[Intentionally omitted]
























Exhibit N

--------------------------------------------------------------------------------






EXHIBIT C


DISCLOSURE ITEMS


[Intentionally Omitted]
























Exhibit N

--------------------------------------------------------------------------------






EXHIBIT O


LANDLORD BUDGET


[Intentionally omitted]
























Exhibit O

--------------------------------------------------------------------------------






EXHIBIT P


OPTION PAYMENT LETTER OF CREDIT FORM


[Intentionally omitted]
























Exhibit P

--------------------------------------------------------------------------------






EXHIBIT A


[Intentionally omitted]
























Exhibit P

--------------------------------------------------------------------------------






EXHIBIT Q


LETTER OF CREDIT TERMS


[Intentionally omitted]
























Exhibit Q

--------------------------------------------------------------------------------






EXHIBIT R


SECURITY DEPOSIT LETTER OF CREDIT FORM


[Intentionally omitted]
























Exhibit R

--------------------------------------------------------------------------------






SCHEDULE 1:  PHASES AND SUBPHASES; OFFICE SPACE


[Intentionally omitted]






























Schedule 1-1

--------------------------------------------------------------------------------





EXHIBIT B


Permitted Exceptions



1.
General and special taxes and assessments for the fiscal year 2020, a lien not
yet due or payable.




2.
The land lies within the boundaries of proposed community facilities District
No. 2014-1, as disclosed by a map filed August 24, 2015 in Book 18, Page 65 of
maps of assessment and community facilities districts.




3.
The lien of special tax assessed pursuant to Chapter 2.5 commencing with Section
53311 of the California Government Code for Community Facilities District No.
A/C-3, as disclosed by Notice of Special Tax Lien recorded January 31, 2019 as
Instrument No. 2019015593 of Official Records. None due and payable at Date of
Policy.




4.
The lien of supplemental taxes, if any, assessed pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code as a
result of the transfer or title to the vestee named in Schedule A or as a result
of changes in ownership or new construction occurring on or after the Date of
Policy.




5.
Covenants, conditions and restrictions contained in Ordinance No. 8005 C.M.S.
granting a franchise to Kaiser Center Properties and Kaiser Center, Inc., to
construct, maintain and operate a tunnel and bridge for the transportation of
people and material under and over certain designated areas in 21st Street,
dated July 24, 1969, as affected by Ordinance No. 12733 C.M.S., dated March 7,
2006.




6.
The terms and provisions contained in the document entitled "Notice of
Limitation of Use of Property" recorded February 07, 1997 as Instrument No.
97038930 of Official Records.




7.
Rights of parties in possession as tenants only with no option to purchase or
right of first refusal to purchase all or any portion of the Land under the
leases described in Exhibit B to the Landlord Certificate attached to the Lease
Agreement as Exhibit N, including, without limitation, the terms and provisions
of an unrecorded lease dated November 19, 2003, by and between Oakland Corporate
Center, L.L.C., a Delaware limited liability company as lessor and Prentiss
Properties Acquisition Partners, L.P., a Delaware limited partnership as lessee,
as disclosed by a Memorandum of Parking Lease recorded December 10, 2003 as
Instrument No. 2003717853 of Official Records.




8.
Documents recorded in connection with any debt financing obtained by Landlord in
connection with its purchase of the Project and which are the subject of the
Closing SNDA.




9.
The Closing SNDA.




10.
An easement for temporary construction and incidental purposes, which may
include (i) certain rights to temporary staging on the shared drive aisle
provided that certain minimum required usage can still be achieved; (ii) the
right to temporary crane swing areas subject





Exhibit B

--------------------------------------------------------------------------------




to customary protections and limitations, including restrictions on picked loads
over occupied areas; and (iii) the right to access other neighboring parcels for
purposes of performing work necessary to ensure lateral and subjacent support
pursuant to Civil Code Section 832 subject to customary protections and
limitations including provisions with respect to any underpinning equipment that
may be left in place.



11.
A utility easement as reasonably necessary to ensure normal utility service to
the Project.




12.
A non-exclusive pedestrian and vehicle access easements on their respective
parcels as necessary for the normal operation of the Project as currently
configured and operated, and as will be configured given the 20th Street
streetscape improvements to be undertaken by the City.
































Exhibit B

--------------------------------------------------------------------------------






EXHIBIT C


Prohibited Changes


For purposes of this Agreement, “Prohibited Changes” shall mean any of the
following changes, unless such items were approved by PG&E:



 
●
Approving the undertaking of any Leasing Action, except (i) pursuant to the
exercise by an existing tenant of a renewal, extension or expansion option or
other right contained in such existing tenant's Lease; or (ii) in connection
with the termination of any Lease and/or removal of any existing tenant under
any Lease by reason of a default of the tenant under the subject Lease.
       
●
Approving any new Contract, or renewal, extension, modification or replacement
of any existing Contracts other than in the ordinary course of business or
unless such Contract is terminable upon thirty (30) days’ or less notice without
payment of any fees or penalty; provided, TMG may approve the termination or
cause to be terminated any management agreement(s) with the existing property
manager of the Building, all brokerage or leasing agreements with brokers, and
the Lease governing the existing property manager’s leased space in the
Building.
       
●
Taking or approving any action or executing any document in connection with that
certain Ordinance 8005 C.M.S. Dated July 24, 1969 Granting a Franchise to
Construct, Maintain and Operate a Bridge and Tunnel at 21st Street (The Kaiser
Center) in the City of Oakland and/or that certain Tunnel and Bridge Agreement,
dated December, 1983, as assigned and amended.



For the purposes of this Exhibit C:



 
●
“Leasing Action” shall mean any of the following: (i) entering into a new Lease,
(ii) modifying or amending any Lease, (iii) consenting to any assignment or
sublease in connection with any Lease, and (iv) terminating any Lease and/or
removing any tenant under any Lease, whether by summary proceedings or
otherwise.
       
●
“Lease(s)” shall individually and collectively (as the context so requires) mean
any and all unexpired leases, occupancy agreements, similar licenses to occupy
and any other agreements for the use, possession, or occupancy of any portions
of the Building, including, without limitation, tenant guaranties delivered in
connection with any of the foregoing.
       
●
“Contracts” shall collectively mean service contracts and other agreements with
respect to the Project, including any contract(s) to furnish supervision, labor,
materials, and equipment to the Project.











Exhibit C

--------------------------------------------------------------------------------




EXHIBIT D


FINANCING CONTINGENCY MINIMUM ACCEPTABLE TERMS




●
Loan Amount:  $500mm disbursed as follows:
       
●
65% of loan to costs funded at Closing and
       
●
65% of all subsequent capital needs as needed
     
●
Interest Rate:   < L+240, with a 140 floor
     
●
Fees:  No greater than 0.85% of principal balance.
     
●
Loan Term:  4 years initial term with:
       
●
Up to two (2) one (1) year extensions (extension fees not to exceed 0.25% of
principal balance);
       
●
The ability to release the Tower from the lien of the Loan at any time following
completion of the subdivision process; and
       
●
Any lockout, spread maintenance, or prepayment penalty period shall be 2 years
or less
     
●
Recourse/Guaranties: Loan non-recourse subject to commercially standard bad boy
carve-outs (including environmental indemnity) for which Landlord and TMG Bay
Area Investments II, LLC shall be liable.
     
●
Lender pre-approves Lease and agrees to sign an SNDA meeting the criteria of
Section 21.1 of the Lease or as otherwise approved by PG&E containing at a
minimum Lender’s obligation to assume Landlord’s obligations under the Lease
relating to the construction obligations and the Purchase Option obligations in
the event of a Lender foreclosure.















Exhibit D




